Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19      PageID.23858    Page 1 of 150




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


  In re FLINT WATER CASES
                                               Hon. Judith E. Levy
                                               Mag. Mona K. Majzoub


  Elnora Carthan, et al. v. Governor
  Rick Snyder, et al.                          Civil Action No. 5:16-cv
                                               10444-JEL-MKM (consolidated)



     NOTICE OF NONPARTIES AT FAULT BY DEFENDANTS VEOLIA
     NORTH AMERICA, LLC, VEOLIA NORTH AMERICA, INC., AND
     VEOLIA WATER NORTH AMERICA OPERATING SERVICES, LLC

        The Defendants, Veolia North America, LLC, Veolia North America, Inc.,

  and Veolia Water North America Operating Services, Inc. (collectively “the VNA

  Defendants”), hereby file their Notice of Nonparties at Fault in this matter in

  compliance with substantive Michigan law governing the tort law claims for money

  damages arising out of personal injuries and property damages the various plaintiffs

  allege they have sustained as a consequence of the acts and omissions of federal,

  state, county, and city officials in changing the source of drinking water from Lake

  Huron to the Flint River in 2014. See MCR 2.112(K).

        The VNA Defendants have repeatedly told the Court—as well as putative

  class counsel, attorneys representing individual claimants, and counsel for the

                                          1
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19       PageID.23859     Page 2 of 150



  various state and local government defendants, engineering defendants, and

  McLaren Hospital in the Flint Water Cases—that:

            • None of the VNA Defendants arrived on scene until nine-and-a-half
              months after the City’s water contamination began;

            • The VNA Defendants’ involvement in the City of Flint spanned a
              month and a half (beginning in January 2015 and ending in March
              2015);

            • The City of Flint did not implement the VNA Defendants’
              recommendations, particularly as to use of ferric chloride; and

            • Legal responsibility for any particular claimant’s injuries and damages
              reposes entirely with other persons and entities, including (without
              limitation) each defendant sued by plaintiffs in this or other Flint Water
              Litigation in this or other courts.

  The VNA defendants add the following facts to those recited immediately above:

           • The VNA defendants did not manufacture or distribute lead or lead
             containing products, such as lead paint, tetraethyl lead, lead gasoline,
             or toys or furniture containing lead;

           • The VNA defendants did not operate manufacturing facilities in Flint,
             Michigan or its surrounding communities, such as smelters, metal
             processing plants, motor vehicle assembly plants, or motor vehicle
             paint shops;

           • The VNA defendants did not operate power generating plants in Flint,
             Michigan or its surrounding communities or any other facilities that
             produced plumes of ash and smoke from the products of combustion,
             including lead particles;

           • The VNA defendants did not cause or contribute to the extensive
             background of lead contamination of Flint, Michigan soils; and



                                           2
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23860     Page 3 of 150




             • The VNA defendants did not construct, own, or lease residential or
               commercial properties in Flint, Michigan burdened with lead paint or
               lead contaminated soils and dust.

        Through this Notice of Nonparties at Fault, the VNA Defendants state their

  intent (and preserve their right) to have the jury allocate fault on the verdict form to

  each listed entity or person who caused or contributed to the harm or damages proven

  by the Plaintiffs, including, without limitation, each entity or person sued by each

  and every plaintiff in each lawsuit in state and federal court, collectively referenced

  as the Flint Water Litigation (or the "Flint Water Cases”). Further, the VNA

  defendants state their intent to amend and modify this Notice prior to trial as the

  litigation develops. The VNA defendants have been unable to date to conduct

  substantive discovery from the parties to the litigation and have participated in

  nominal document discovery from non-parties through court approved document

  only subpoenas. The plaintiffs individually and collectively have produced virtually

  nothing by way of information and documents to date. Non-parties at fault, such as

  the plaintiffs’ various federal, state, and local government, commercial, and

  residential landlords who provided substandard housing contaminated with lead

  painted surfaces, pipes, and soils have yet to be identified. The VNA defendants will

  add to the Notice those non-parties at fault who are identified during the discovery

  process.




                                            3
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19      PageID.23861    Page 4 of 150



  1.    THE UNITED STATES OF AMERICA

        A. Environmental Protection Agency
           1200 Pennsylvania Avenue, N.W.
           Washington, DC 20460

        The Environmental Protection Agency (“EPA”) is an independent agency of

  the federal government charged with the establishment and enforcement of

  environmental protection standards and providing support and technical assistance

  to the states for the protection of human health and the environment.1 The EPA is

  charged by Congress with implementing and enforcing drinking water standards

  under the Safe Drinking Water Act (“SWDA”), including standards applicable to

  lead. The SWDA was established to protect the quality of drinking water in the

  United States, including in Flint, Michigan.

        Under the SWDA, the EPA granted the State of Michigan the authority to

  implement and enforce SDWA regulations in an arrangement referred to as

  “primacy.” Where states are granted primacy, the EPA retains the duty to ensure that

  public drinking water systems comply with health-based federal standards for

  contaminants.2 The EPA has the duty to monitor and oversee state primacy for

  compliance with the SWDA.3




  1
    40 C.F.R. § 1.1; Reorganization Plan No. 3 of 1970.
  2
    42 U.S.C. § 300g-3(a); 300j-4.
  3
    Id.
                                           4
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19       PageID.23862    Page 5 of 150



        EPA’s headquarters maintains overall planning, coordination and control of

  EPA programs.4 EPA Regional Offices have a duty to execute EPA’s programs

  within the boundaries of their regions.5 EPA Region 5 Office of Drinking Water

  program staff and managers have a duty to oversee SDWA implementation in

  regional primacy states, including Michigan, through enforcement actions and by

  providing guidance and technical information to state agencies and local utilities.6

  EPA has a duty to notify state officials and a public water system if it determines

  that a water system is out of compliance with the SWDA, including the Lead and

  Copper Rule (“LCR”). In such situations, the EPA has a duty to provide technical

  assistance to the state and public water system to bring the system into compliance

  “by the earliest feasible time.”7 If compliance is not achieved and the State has not

  commenced an enforcement action after thirty days, the EPA has a duty to issue a

  compliance order or commence a civil action.8 Additionally, treatment technique

  violations, including failure to install corrosion control treatment, require public

  notification.9




  4
    40 C.F.R. § 1.5.
  5
    40 C.F.R. § 1.5.
  6
    40 C.F.R. § 1.49(d).
  7
    42 U.S.C. §300g-3 (a)(1)(A).
  8
    42 U.S.C. §300g-3 (a)(1)(B).
  9
    42 U.S.C. §300g-3(c).
                                           5
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23863    Page 6 of 150



        The EPA possesses emergency powers if a contaminant in drinking water

  poses an imminent threat or danger to the public health.10 Though the EPA ultimately

  found exactly such circumstances to exist in Flint, it did not take action to address

  them until late January 2016, when it issued an emergency administrative order.

  Although the EPA was aware of the City’s non-compliance with relevant standards,

  including the Lead and Copper Rule (“LCR”), at least as early as April 2015, it did

  nothing until January 21, 2016. And as it sat by idly, the EPA allowed Flint residents

  to consume lead contaminated water knowing that serious, long term physical

  injuries could come about, including specifically to small children.

        Appearing      before   Congress,   EPA     Administrator    Gina    McCarthy

  acknowledged that her agency should have been more aggressive in testing the water

  and requiring changes, colorfully testifying that she “wished we had yelled from the

  tree tops.” Instead, the EPA, with actual knowledge of Flint’s non- compliance,

  remained silent, refusing to inform the public for a substantial period of time.

  Without EPA intervention, "the conditions in Flint persisted, and the state continued

  to delay taking action to require corrosion control or provide alternative drinking

  water supplies."11


  10
    42 U.S.C.§ 300j-1.
  11
   EPA OIG, Management Weaknesses Delayed Response to Flint Water Crisis,
  Report No. 18-P-0221 (July 19, 2018) (“OIG Report”).


                                            6
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23864     Page 7 of 150



        EPA’s Office of Inspector General

        The EPA’s Office of Inspector General is a part of the EPA, although

  Congress separately funds it from the agency so as to ensure its independence. The

  EPA's Office of Inspector General was created pursuant to the Inspector General Act

  of 1978, as amended. In its capacity as independent office within the EPA, the Office

  of Inspector General helps the agency protect the environment, in part, through its

  audits and investigations of the EPA to promote economy and efficiency and to

  prevent and detect fraud, waste and abuse.12

        Pursuant to its statutory and regulatory authority, the Office of the Inspector

  General conducted a comprehensive “performance” audit of the Flint Water Crisis

  from February 2016 through April 2018 in accordance with generally accepted

  government auditing standards. Those standards require that it plan and perform the

  audit to obtain sufficient, appropriate evidence to provide a reasonable basis for its

  findings and conclusions based on its audit objectives. In its performance audit, the

  Office of the Inspector General concluded that the evidence obtained provided it

  with a reasonable basis for its findings and conclusions based on its audit objectives.

        Prior to reaching its conclusions, the Office of the Inspector General reviewed

  the laws, regulations, policies, procedures and guidance related to the

  12
    U.S. EPA, EPA’s Office of Inspector General, https://www.epa.gov/office-
  inspector-general (last visited on July 12, 2019).


                                            7
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23865     Page 8 of 150



  SDWA program. At EPA headquarters, it interviewed the former EPA

  Administrator; the former EPA Deputy Administrator; and staff and officials from

  the EPA’s Office of General Counsel, the Office of Water, and the Office of

  Enforcement and Compliance Assurance. It also interviewed EPA Region 5 staff and

  officials, including the former Regional Administrator (who served until January

  2016), and the former acting Regional Administrator (who served from January 2016

  through January 2018). Further, it interviewed the Michigan Department of

  Environmental Quality (“MDEQ”) Office of Drinking Water and Municipal

  Assistance personnel, former and current employees of the city of Flint, residents of

  Flint, and external experts. It also reviewed documents from the EPA and the

  MDEQ.13

        The Office of the Inspector General issued its official report No. 18-P-0221

  entitled “Management Weaknesses Delayed Response to Flint Water Crisis” on July

  19, 2018 (“OIG Report”).14 In the OIG Report, the Office of the Inspector General

  established the EPA’s duties, failures to meet those duties, and causal relationship

  to the injuries and damages that the plaintiffs allege they have sustained.15


  13
     OIG Report at 11-12.
  14
     The OIG report is admissible evidence under federal and state law.
  15
     The OIG findings, including the enumeration of duties and responsibilities under
  the LCR, are definitive and put to rest any “disagreement” between the State of
  Michigan (MDEQ) and the EPA over the proper “interpretation” of the regulations.


                                            8
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19       PageID.23866    Page 9 of 150



        EPA’s Duties and Responsibilities. Although the EPA chose to assign

  “primary” enforcement responsibility under the SDWA to the State of Michigan, the

  EPA remained at all times the governmental agency with ultimate authority for

  compliance with the SWDA. The EPA duties were non-delegable as a matter of

  law.16 EPA Region 5 drinking water program staff and managers primarily oversee

  SDWA implementation in regional primacy states, including Michigan. Two

  headquarters offices help EPA regions implement the SDWA: the Office of Water

  (“OW”) provides programmatic and implementation guidance; and the Office of

  Enforcement and Compliance Assurance (“OECA”) advises EPA regions about

  enforcing SDWA provisions.17 The Office of Drinking Water (“ODW”), a program

  within the Office of Water and under the supervision of the Director, has a duty to

  develop regulations and guidelines to protect drinking water quality,




  16
     “The law assigns the EPA Administrator the ultimate authority to protect public
  health by setting and enforcing drinking water quality standards. However, the
  SDWA allows the EPA to grant states the authority to implement and enforce SDWA
  regulations in an arrangement referred to as ‘primacy.’ …When states are granted
  primacy, the EPA retains the responsibility for overseeing state implementation and
  federal enforcement authority. … Guidance from the EPA’s Office of Enforcement
  and Compliance Assurance (OECA) instructs EPA regional offices to ‘ensure that
  primacy agencies fulfill the enforcement conditions of their primacy agreements.’ ...
  Specifically, the SDWA authorizes the EPA to request information, take
  independent enforcement actions, and revoke state primacy when states do not
  implement the SDWA with the stringency required by federal law.” OIG Report at
  2.
  17
     OIG Report at 11.
                                           9
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23867   Page 10 of
                                     150


 evaluate compliance with the regulations, and provide program policy direction for

 technical assistance and training activities in the water supply area.18

       The Lead and Copper Rule. In the OIG Report, the Office of the Inspector

 General definitively relates the obligations imparted by the Lead and Copper Rule

 (“LCR”).19

        …[T]he LCR established the treatment technique requirements to minimize
       exposure. These requirements compel drinking water systems to conduct tap
       sampling for lead and copper to determine the treatment techniques and other
       steps systems must take to reduce exposure. To adhere to the LCR, utilities
       must conduct monitoring for lead and copper in water systems, and
       demonstrate that they comply with monitoring and treatment technique
       requirements.

       ***

       Some LCR requirements vary based on the water system size and type. …
       Flint is a large community system … serving more than 50,000.

       In 1986, Congress amended the SDWA to prohibit the use of pipes, solder or
       flux that are not ‘lead free’ in public water systems, or in plumbing where
       facilities provide water for human consumption. In 1996, Congress further
       amended the SDWA by prohibiting the sale of any pipe or plumbing fixture
       that was not lead free, except for a pipe used in manufacturing or industrial
       processing. In 2000, the EPA published revisions to the LCR to address
       implementation issues arising from legal challenges to the 1991 rule. The
       revisions also streamlined and reduced the monitoring and reporting burden.
       In 2007, the EPA revised the LCR to enhance implementation in the areas of
       monitoring, treatment, customer awareness and lead service line replacement.


 18
   40 C.F.R. § 1.49(d)
 19
   In 1991, the EPA issued the LCR, 40 CFR § 141.80 et seq., to minimize lead and
 copper in drinking water.


                                           10
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19          PageID.23868    Page 11 of
                                     150


          ***

          The LCR requires community water systems to optimize corrosion control.
          Utilities have optimized corrosion control when the treatment method that
          they use has minimized the potential for corrosion in the distribution system,
          thus minimizing lead contamination.

          ***

          The LCR required large water systems to install optimal corrosion control
          treatment by January 1, 1997, unless they qualified for certain exemptions.20

          ***

          According to the LCR, if a water system has optimized its corrosion control
          treatment and plans to change water sources or drinking water treatment
          methods, the state must review and approve plans before the change can be
          implemented.

          The LCR requires states to review and approve the optimized corrosion
          control treatment for all systems. The LCR also requires states to designate
          optimal water quality parameters intended to represent the conditions under
          which systems must operate their corrosion control treatment. The rule
          requires that water systems measure against those parameters, which are
          typically set as ranges or minimums. Without set water quality parameters, a
          state does not have a reliable method for gauging the adequacy of corrosion
          control treatment or determining compliance.

          ***

          After a system has optimized corrosion control, the LCR requires water
          systems to monitor for changes in lead concentration on a regular basis. These
          tests verify that when drinking water reaches the consumer, lead
          concentrations do not exceed the federal action level of 15 ppb in more than
          10 percent of homes.

          To conduct the monitoring, the LCR requires utilities to identify the highest-
          priority sampling sites, such as single-family homes served by lead service

 20
      None of the exemptions applied to Flint.
                                            11
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19           PageID.23869     Page 12 of
                                     150


          lines. The highest-priority sampling sites are identified as “tier 1” locations
          and, for Flint, constitute the entire sampling pool for regular testing.

          The LCR instructs water systems to regularly report tap water sample results
          from tier 1 sites. Water systems monitor tap water on a semiannual, annual or
          triennial basis to verify lead contamination does not exceed the federal action
          level. When a large water system exceeds that level in more than 10 percent
          of home tap water samples, the water system must provide public education
          on lead, remove a percentage of lead service lines, and conduct source water
          monitoring.

          The LCR requires systemwide public education when tap-monitoring results
          show that a system exceeds the federal action level for lead. There are also
          supplemental lead-monitoring requirements for all water systems to provide
          consumer notices to those whose taps were tested. The purpose of public
          education is to inform consumers about lead results, the health effects of lead,
          and steps the public can take to reduce exposure.

          Water systems must submit all written public education materials to the state
          prior to releasing the information to the public.

          In the event of a lead action level exceedance, the LCR requires water systems
          to identify the number of lead service lines present in the distribution system,
          and requires water systems to meet the minimum 7 percent replacement rate
          through either physically replacing lead service lines or individually testing
          them to demonstrate their lead concentrations are below 15 ppb. … In
          addition, if a system is in violation of 40 CFR §
          141.81 for failure to install corrosion control treatment, the state can require
          the system to commence lead service line replacement until the system is
          below the lead action level for two consecutive monitoring periods.21

          OIG Findings: The Office of the Inspector General determined the facts

 and circumstances causing the contamination of Flint’s drinking water.




 21
      Lead Contamination and SDWA, OIG Report at 3-7, n.4-5.
                                             12
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19      PageID.23870     Page 13 of
                                     150


       With regard to the MDEQ and the city of Flint, the OIG found:

          • Under the MDEQ’s oversight, the Flint water treatment plant did not
            adhere to two LCR requirements: (1) identify and maintain a pool of
            tier 1 sampling sites, and (2) install and maintain corrosion control
            treatment throughout the system. State and local decisions to not adhere
            to these LCR requirements led to the corrosion of the Flint distribution
            system, which exposed residents to lead in their drinking water.

          • The city of Flint did not develop or maintain accurate records of lead
            service line locations to identify tier 1 sampling sites. Primacy states
            like Michigan must require water systems to collect and maintain lead
            service line information, in accordance with the LCR. Without this
            information, Flint could not prioritize its sampling efforts to collect
            water samples where higher levels of lead contamination were most
            likely to occur, as required by the LCR.

          • Corrosion control treatment was not maintained.

          • The MDEQ did not require Flint’s water system to maintain corrosion
            control treatment when Flint changed water sources in April 2014.
            According to EPA Region 5, the MDEQ concluded that Flint’s change
            in source water would require Flint to revert to the LCR provision that
            required the water system to conduct tests to determine whether
            corrosion control treatment was necessary. To do this, MDEQ
            personnel instructed Flint system staff to conduct monitoring during
            two consecutive 6-month periods to determine whether corrosion
            control treatment was necessary.

          • EPA Region 5 disagreed with the MDEQ’s interpretation. The LCR
            treats systems (such as Flint’s) that change their source water or
            treatment as an existing system. As a result, Region 5 concluded that
            Flint’s system was an existing system with a new source. Therefore,
            under the LCR, the city needed to maintain continuous corrosion
            control treatment.

          • In January 2015, results from Flint’s first round of testing found a 90th
            percentile lead concentration of 6 ppb. However, the MDEQ did


                                         13
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19      PageID.23871     Page 14 of
                                     150


             not instruct Flint to install corrosion control treatment (per the LCR)
             but instead required an additional 6-month round of sampling. In July
             2015, results from the second round of 6-month tests showed 90th
             percentile lead concentrations had increased to 11 ppb.

          • In October 2015, instead of installing corrosion control treatment,
            Flint’s water system returned to purchasing drinking water from the
            Great Lakes Water Authority (formerly called the Detroit Water and
            Sewerage Department), which already included corrosion control
            treatment. At the time of this change, almost a year-and-a-half of
            exposure to improperly treated water had damaged the city’s drinking
            water infrastructure, and lead concentrations continued to rise. In
            December 2015, the MDEQ reported that Flint began supplementing
            Detroit water with additional corrosion control treatment. However,
            due to the damage done to the Flint distribution system, the lead levels
            in drinking water did not fall below the federal action level until late
            2016.

             The MDEQ did not enforce LCR provisions that require Flint’s water
             system to keep an accurate and complete inventory of tier 1 sample site
             locations, or maintain corrosion control treatment. As a primacy
             agency, the MDEQ bore responsibility for advising Flint’s water
             system staff about the drinking water source change and meeting
             SDWA standards. However, MDEQ personnel misinterpreted the law,
             which led them to provide incorrect advice to Flint on corrosion control
             treatment requirements. This resulted in infrastructure damage and the
             prolonged exposure of Flint residents to lead in their drinking water.22

       With regard to the EPA, the OIG found:

          • Despite its authority and responsibility to oversee states with primacy
            over their drinking water programs, the EPA Region 5 staff and
            managers did not establish clear roles and responsibilities needed to
            foster a constructive federal-state relationship with the MDEQ’s
            drinking water program staff. … [T]he EPA’s National Program

 22
  Circumstances Leading to Flint Drinking Water Contamination and EPA
 Emergency Administrative Order, OIG Report, Chapter 2 at 13 -15.


                                         14
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19      PageID.23872     Page 15 of
                                     150


             Manager Guidance directs EPA regions to “ensure that primacy
             agencies fulfill the enforcement conditions of their primacy
             agreements” under the SDWA.

          • As early as 2010, the EPA reviewed the MDEQ’s drinking water
            program and identified MDEQ implementation deficiencies. The EPA
            knew that the MDEQ disinvested from 10 SDWA requirements, which
            Michigan designated as “temporary and non-health related.”

          • The EPA knew that the MDEQ continued these disinvestments through
            2015, and the OIG concluded that the disinvestments did in fact have
            potential public health effects. However, EPA Region 5 did not
            intervene to ensure that the MDEQ’s drinking water program met
            minimum federal standards. It was not until 2016, while under the
            emergency order, that the MDEQ discontinued the majority of the
            disinvestments.

          • MDEQ personnel falsely informed Region 5 regarding corrosion
            control treatment in Flint. In February 2015, when EPA Region 5 staff
            asked about corrosion control, MDEQ personnel told them that Flint
            had an optimized corrosion control program in place, that the city
            conducted quarterly water quality parameter monitoring and did not
            have any unusual results, and that Flint continued to meet all applicable
            plant tap standards and treatment technique requirements. However, no
            later than April 2015, the EPA knew that Flint was not using corrosion
            control treatment.

          • In April 2015, EPA Region 5 managers, instructed the MDEQ that the
            LCR required Flint to maintain consistent corrosion control treatment
            but nonetheless did not advise them to initiate corrosion control at that
            point.

          • In 2016, EPA Region 5 knew that MDEQ personnel did not establish
            water quality parameters required by the LCR.

          • Despite known economic challenges in the city, EPA Region 5 staff did
            not identify Flint’s source water switch as an event that could impact
            the city’s ability to comply with the SDWA. As early as May 2014,
            problems emerged that informed the EPA about the risk.

                                         15
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19      PageID.23873     Page 16 of
                                     150


            Between May 2014 and the issuance of the EPA Emergency
            Administrative Order in January 2016, EPA Region 5 staff received 87
            citizen complaints about drinking water conditions in Flint. The
            complaints described distress about water quality (color and odor),
            more specific concerns about total trihalomethanes, total coliform and
            E. coli, Legionella and, ultimately, lead. Of the complaints received
            before the order, 30 (34.5 percent) included concerns about lead. EPA
            Region 5 ignored the volume of complaints and responded with form
            letters that recommended citizens resolve their concerns by contacting
            the MDEQ or Flint’s water system staff. In six cases, Region 5’s
            response came more than a year after the citizen made the complaint.
            In 11 cases, EPA Region 5 did not respond at all.
          • Staff and managers in Region 5 did not have a system for cataloguing
            and responding to citizen complaints, nor did they use citizen
            complaints or the volume of calls as indicators of problems with Flint’s
            water system. As a result, Region 5 did not assess the severity of the
            situation, and did not alert management to an emerging incident.

          • [T]he volume of complaints should have alerted Region 5 to a
            developing drinking water risk in Flint. A more proactive approach
            would have enabled the region to respond more swiftly to the
            contamination incident.

          • [T]he EPA … regional staff knew of the source switch soon after it
            happened. When the region was informed—a year after the switch—
            that Flint did not have corrosion control treatment, the region should
            have intervened earlier to verify the changes occurred in accordance
            with SDWA regulations.

          • Sampling results from two 6-month tests indicated the 90th percentile
            of the results exceeded the 5 ppb limit at which optimized corrosion
            control treatment is required, and lead concentrations increased over the
            course of testing. According to Region 5 officials, these results did not
            alert the region to widespread problems in Flint’s water system.
            However, if the results of these tests were combined with other issues
            identified in Flint, this could have signaled problems in Flint’s water
            system and the region could have intervened more forcefully. For
            example, Region 5 could have done the following: Taken enforcement
            action under SDWA § 1414, which would have required Flint to

                                         16
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19      PageID.23874     Page 17 of
                                     150


             install corrosion control treatment after notifying the state. Issued an
             order under SDWA § 1431 when the region had evidence there was
             “imminent and substantial endangerment” to human health, and when
             the region knew the state did not act. Alerted Flint residents about the
             potential harm to public health (although not required under the
             SDWA).

          • The Flint water crisis demonstrates that public health is not protected
            when EPA regional staff—with multiple warning signs—do not use the
            agency’s SDWA authorities in conjunction with EPA oversight tools.

          • Conclusion. During the Flint water crisis, Region 5 leadership did not
            employ many of its SDWA authorities, as the state continued to debate
            LCR requirements and residents continued to drink potentially
            contaminated water. Flint drinking water contamination continued, in
            part, because the public health protection authorities of the SDWA were
            not used effectively.23

 The EPA Senior Staff: Susan Hedman (Region 5 Administrator); Tinka Hyde
 (Region 5 Director of the Water Division); Thomas Poy (Region 5 Chief Ground
 Water Drinking Water Branch and Member of the Flint Safe Drinking Water
 Task Force); Jennifer Crooks (Region 5 Michigan Program Manager Ground
 Water and Drinking Water Branch); Andrea Porter (Region 5 Employee);
 Miguel Del Toral (Regulations Manager, Ground Water and Drinking Water
 Branch)

             1. Miguel Del Toral
                US EPA Region 5
                Ralph Metcalfe Federal Building
                77 West Jackson Blvd.
                Chicago, IL 60604-3590

       Miguel Del Toral (“Del Toral”) has been employed by the EPA since 1987.

 For the past 29 years, he has worked exclusively for Region 5’s Groundwater and


 23
  EPA Region 5’s Management Weaknesses Delayed Federal Intervention, OIG
 Report, Chapter 3 at 17 -27.

                                         17
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19       PageID.23875     Page 18 of
                                     150


 Drinking Water Program.24 In his current position as Regulations Manager, Del

 Toral works within the EPA to develop proposed regulations, promulgate final rules,

 and provide instruction and guidance to both state and EPA officials on

 implementation of those rules, including developing technical guidance documents,

 training, webinars, and fact sheets. Mr. Del Toral was employed in the Ground and

 Drinking Water Program in 1991 when the Lead and Copper Rule (“LCR”) was

 promulgated; he worked directly on the 2007 revisions to the Rule. Mr. Del Toral

 was responsible for providing education, training, technical assistance, and guidance

 to EPA officials and to the State of Michigan (among other Region 5 states)

 regarding LCR compliance for public water systems. Mr. Del Toral was the most

 knowledgeable individual within EPA Region 5 on issues dealing with lead in

 drinking water.




 24
   Mr. Del Toral was interviewed by the Office of the Inspector General as part of its
 investigation and performance audit. On information and belief, he is one of the
 persons identified in the OIG Report, Attachment A, Timeline of Key Events, as the
 Region 5 “staff member” or “scientist” or “Region 5” for events occurring in 2014
 on February, 26 and 27, April 7, 24, 25, and 27, May 6 and 13, and June 10 and 14.
 Mr. Del Toral testified on multiple days in the criminal court preliminary hearings
 involving the MDEQ officials Liane Shekter-Smith, Stephen Busch, Patrick Cook,
 and Michael Prysby. He also gave deposition testimony in the federal tort claims act
 cases brought against the EPA for its handling of the Flint drinking water matters.
 The VNA defendants rely on all of his statements and testimony.

                                          18
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23876     Page 19 of
                                     150


       On or before February 26, 2015, Mr. Del Toral, Jennifer Crooks, and Thomas

 Poy25 (and therefore the EPA) knew that extraordinary high levels of iron were found

 in black sediment in drinking water in the home of a Flint resident with two minor

 children. Mr. Del Toral, Jennifer Crooks, and Thomas Poy26 (and therefore the EPA)

 knew that high levels of iron meant high levels of lead and that the black sediment

 likely meant particulate lead (with lead concentrations reaching 95%).27 Mr. Del

 Toral, Jennifer Crooks, and Thomas Poy28 (and therefore the EPA) knew that

 pinpointing the root cause and scope of the problem required an immediate

 investigation and that the nature of the City of Flint’s use of phosphates for corrosion

 control was an essential part of the inquiry. Mr. Del Toral personally interviewed

 the Flint resident and inspected her home in Flint and had discussions directly with

 the MDEQ officials regarding LCR compliance issues, including corrosion control

 and sampling and treatment requirements.

       By April 2015, Mr. Del Toral (and therefore the EPA) learned that the Flint

 Water Treatment Plant’s monthly operating reports demonstrated that Flint was not

 using phosphates for corrosion control.        As a consequence of learning that


 25
    No later than February 27, 2015, Andrea Porter also gained such knowledge.
 26
    Id.
 27
     “This no surprise. lead lines + no treatment = high lead in water = lead
 poisoned children.” Del Toral email to Thomas Poy, Rita Bair, Nicholas Damato
 with copies to Joanna Glowacki, Andrea Porter, and Heather Shoven, sent on
 September 22, 2015 at 7:06:37.
 28
    Id.
                                           19
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19       PageID.23877     Page 20 of
                                     150


 information, on April 23, 2015 Mr. Del Toral made direct inquiry of Patrick Cook,

 whom Mr. Del Toral knew to be “the LCR contact in the central office of the

 MDEQ,” of the method and materials used in Flint for corrosion control. On April

 24, 2015, Mr. Del Toral (and therefore the EPA) were told unequivocally by Mr.

 Cook and the MDEQ that Flint was not using corrosion control. As a result, no later

 than April 24, 2015, Mr. Del Toral (and therefore the EPA) knew that the high lead

 levels found in the Flint residence in February 2015 were not an isolated incident

 and that in all probability the high lead levels evidenced a system-wide problem with

 lead in drinking water.

       On April 29, 2015, Mr. Del Toral and Thomas Poy, Chief of the Region 5

 Ground and Drinking Water Program, specifically directed MDEQ’s Drinking

 Water Director, Liane Shekter-Smith, that the LCR mandated the use of corrosion

 control at the Flint system. But, Ms. Shekter-Smith (and therefore the MDEQ) stated

 that it was MDEQ “policy” to forego corrosion control until two 6-month monitoring

 periods were completed. In a June 10, 2015 a conference call, the MDEQ repeated

 its refusal to perform corrosion control treatment.

       Four months after learning about the problem, Mr. Del Toral memorialized

 the LCR violations in a June 24, 2015 memorandum entitled “High Lead Levels in

 Flint, Michigan.” Mr. Del Toral reported: “In accordance with the Lead and Copper

 Rule (LCR), all large systems (serving greater than 50,000 persons) are


                                          20
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19       PageID.23878     Page 21 of
                                     150


 required to install and maintain corrosion control treatment for lead and copper.”29

 Mr. Del Toral recommended that “U.S. EPA should review the compliance status of

 the City of Flint with respect to whether the system is in violation of the LCR

 requirement to install and maintain optimal corrosion control and whether the

 MDEQ is properly implementing the LCR provisions regarding optimal corrosion

 control treatment requirements for large systems”30 Further, Mr. Del Toral

 recommended that the EPA review whether relevant resident-requested samples

 were being included by the City of Flint in calculating the 90s percentile compliance

 value for lead.31

       On June 26, 2015, Mr. Del Toral wrote to Rita Bair, the EPA Section Chief of

 Ground Water and Drinking Water, describing the situation in Flint and MDEQ’s

 actions as “bordering on criminal neglect,” informing her that the state was

 “complicit” and that “public has a right to know what they [MDEQ] are doing

 because it is their children that are being harmed.”

       Restated, no later than the end of June 2015, Mr. Del Toral and the EPA knew

 the following facts:

           • The Flint Water Treatment Plant was not using corrosion control
             despite the requirements of the LCR;


 29
    Miguel Del Toral, US EPA, High Lead Levels in Flint, Michigan-Interim Report
 (June 24, 2015) (“Del Toral Memo”).
 30
    Id. at 5.
 31
    Id.
                                          21
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23879     Page 22 of
                                     150



          • The high lead levels from the Flint residence likely evidenced a
            system-wide problem with lead in drinking water;

          • The “primacy” agency in Michigan responsible in the first instance to
            comply with the LCR law had no intention of doing so; and

          • The residents of Flint confronted a significant health hazard from
            drinking water that was very probably contaminated with lead.

       The EPA did nothing to carry forth its non-delegable duty to protect the

 residents of Flint and enforce the SWDA until January 21, 2016, when it issued its

 first Emergency Administrative Order to the State of Michigan and City of Flint.

              2. Susan Hedman
                 Clean Wisconsin
                 634 W. Main St. #300
                 Madison, WI 53703

       Susan Hedman (“Hedman”) is a career environmentalist from Illinois who

 joined the EPA in 2010 and occupied the highest position within EPA Region 5,

 Administrator (the equivalent of a corporate division CEO) directing EPA operations

 in the six-state Great Lakes region until she resigned in January 2016.32 Ms. Hedman

 is a licensed attorney who also holds a PhD. in environmental studies. Prior to taking

 a position with the EPA, Ms. Hedman served as an environmental lawyer and policy

 adviser to state agencies and non-governmental organizations.

       As Region 5 Administrator, she held herself out as a leader among those

 working in the environmental field, highlighted common environmental dangers
 32
   Ms. Hedman “offered her resignation” and EPA Administrator Gina McCarthy
 “accepted” it.
                                          22
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19      PageID.23880    Page 23 of
                                     150


 that threaten women’s health, and discussed EPA efforts to protect women and

 children from unnecessary chemical poisoning. Ms. Hedman once pronounced that

 “[a] child born today will be exposed to more chemicals than a child from any other

 generation,” and that chemicals affect women’s endocrine system, pre-natal

 development, and contaminate breast milk.33 Ms. Hedman issued numerous written

 and oral statements after June 2015 and gave testimony on the Flint drinking water

 problem before Congress. She also responded to an interview by the EPA’s Office

 of the Inspector General.34

       As the Region 5 Administrator, Ms. Hedman was directly responsible for the

 execution of the EPA’s programs within the boundaries of her region,35 including

 conducting effective regional enforcement and compliance programs, exercising

 approval authority for proposed state standards and implementation plans, and

 providing for overall and specific evaluations of regional programs and state

 activities.36 Under the SDWA and the LCR, the Regional Administrator is duty

 bound to determine if a state’s corrosion control activities are appropriate.37 As

 Regional Administrator, Ms. Hedman had the statutory and regulatory power to


 33
    Keynote Speech, Western Michigan Environmental Action Council, April 3,
 2012 (Susan Hedman Fights for Women’s Health)
 34
    The VNA defendants rely on all of her statements made before and after her
 discharge.
 35
    40 C.F.R. § 1.5
 36
    40 C.F.R. § 1.61(d), (f)-(g).
 37
    40 C.F.R. § 142.19(a)
                                         23
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19       PageID.23881     Page 24 of
                                     150


 issue corrosion control treatment orders to the state so as to achieve the LCR

 requirements.38

       Susan Hedman claimed in her testimony before Congress that she learned of

 Flint’s lack of corrosion control treatment on June 30, 2015.39 At that time, she was

 also aware that high lead levels had been discovered in some Flint residents’ tap

 water. But, despite her April 2012 professed commitment to protecting women and

 children from environmental dangers (and specifically from unnecessary chemical

 poisoning) she decided that exposure to lead in drinking water was not a serious

 issue. At that time, she had before her Mr. Del Toral’s June 24, 2015 memorandum

 entitled “High Lead Levels in Flint, Michigan.” She knew that her Region 5 expert

 on the LCR reported unequivocally that “[i]n accordance with the Lead and Copper

 Rule (LCR), all large systems (serving greater than 50,000 persons) are required to

 install and maintain corrosion control treatment for lead and copper.”40 She knew

 that Mr. Del Toral recommended that “U.S. EPA should review the compliance

 status of the City of Flint with respect to whether the system is in violation of the

 LCR requirement to install and maintain optimal

 38
    40 C.F.R. § 141.82(i).
 39
    Ms. Hedman certainly knew long before June 30, 2015 that Flint had changed the
 source of its drinking water from Lake Huron to the Flint River, that the change
 brought about discolored and foul smelling water, that boil water advisories had been
 issued as a result of fecal contamination of the water, that chlorination of the
 water led to TTHM exceedances, and that Flint residents were vehemently protesting
 against these conditions.
 40
    Del Toral Memo at 2.
                                          24
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23882    Page 25 of
                                     150


 corrosion control and whether the MDEQ is properly implementing the LCR

 provisions regarding optimal corrosion control treatment requirements for large

 systems”41 She knew that on June 26, 2015, Mr. Del Toral described the situation in

 Flint and MDEQ’s actions in the most dire terms as “bordering on criminal neglect”

 and that the “public has a right to know what they [MDEQ] are doing because it is

 their children that are being harmed.”

       Instead, Ms. Hedman chose to ignore Mr. Del Toral’s warnings, shun him

 because he had the audacity to speak out, and downplay the seriousness of his work

 and findings.42 On July 2, 2015, she wrote to Flint Mayor Dayne Walling that Del

 Toral’s report was “a preliminary draft and that it would be premature to draw any

 conclusions based on that draft.” On September 27, 2015, while now acknowledging

 a potential health crisis, she chose the path of least resistance by offering technical

 assistance to the MDEQ on corrosion control optimization and water quality testing

 protocols.43 On September 29, 2017, Ms. Hedman circulated a


 41
    Id. at 5.
 42
    In a July 8, 2015 email to his superior, Mr. Del Toral commented on this
 shunning: “It almost sounds like I’m to be stuck in a corner holding up a potted plant
 because of Flint. One mis-step in 27+ years here and people lose their minds.”
 43
    Mr. Del Toral properly described the policy and practice of EPA Region 5: “At
 every stage of this process, it seems that we spend more time trying to maintain
 State/local relationships than we do trying to protect the children.” Del Toral email
 to Thomas Poy, Rita Bair, Nicholas Damato with copies to Joanna Glowacki, Andrea
 Porter, and Heather Shoven, sent on September 22, 2015 at 7:06:37.


                                           25
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23883      Page 26 of
                                     150


 “ten point plan” which included a proposed start date for corrosion control

 treatment of January 16, 2016.

        Ms. Hedman failed to enforce LCR requirements until an emergency order

 was issued by the agency in January 2016, downplayed concerns about the safety of

 the Flint drinking water, and failed to protect the health of Flint residents when she

 knew that some of them were in serious danger. Ms. Hedman’s attitude toward the

 Flint drinking water problems was characterized by Professor Marc Edwards in his

 testimony before Congress as “willful blindness.” Professor Edwards also accused

 the EPA of silencing Del Toral following the publication of his memo. “Even before

 Del Toral wrote that memo, he told me he had to protect Flint’s children while

 minimizing the possibility that he would be retaliated against.” Professor Edwards

 also testified that “I don’t think Ms. Hedman understands the climate she created.”

 The Hedman climate at Region 5 is perhaps best exemplified by Debbie Baltazar,

 Chief of the Region 5 Water Division’s State and Tribal Programs Branch, in a

 September 24, 2015 internal memo regarding funding for residential drinking water

 devices: “We’ve included information on Flint’s financial practices, as we think

 Susan needs to be aware. … Perhaps she already




                                          26
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19       PageID.23884    Page 27 of
                                     150


 knows all this, but I’m not so sure Flint is the community we want to go out on a

 limb for.”44

                3. Tinka Hyde
                   EPA Region 5
                   Ralph Metcalfe Federal Building
                   77 West Jackson Blvd.
                   Chicago, IL 60604-3590

       Tinka Hyde (“Hyde”) was the EPA Region 5 Director of the Water Division

 overseeing approximately 180-200 staff members. Ms. Hyde previously served as

 EPA Region 5’s Director of the Office of Enforcement and Compliance Assurance

 for approximately 10-12 years. She had substantial education, training, and

 experience with the SWDA in the years leading up to the Flint drinking water crisis.

 In 2014 – 2016, Ms. Hyde reported directly to the EPA Region 5 Administrator,

 Susan Hedman. In Region 5’s management hierarchy with regard to the SWDA, she

 was second in command. Ms. Hyde met weekly with Ms. Hedman and was directly

 responsible for bringing matters of consequence within her department to Ms.

 Hedman’s attention. Ms. Hyde also had ultimate responsibility within Region 5 for

 responding directly to citizen complaints, including complaints directed to Region 5

 from Members of Congress or the White House.



 44
  EPA-R5-2015-01129900007197-00002, disclosed by the EPA as “an Internal
 Deliberative Document” to the Congress only for use in its oversight.


                                         27
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23885    Page 28 of
                                     150


       On or before May 15, 2014 (i.e., less than one month after Flint changed its

 drinking water source from Lake Huron to the Flint River), Ms. Hyde knew that

 drinking water quality and Flint residents’ physical health was a matter of grave

 concern when a resident complained of a rash as a result of drinking the Flint water.45

 At that time, Jennifer Crooks told her bosses, Ms. Hyde and Tom Poy, and other

 EPA employees that “Flint River quality is not great … .” On February 26, 2015,

 Ms. Hyde received an email from her direct subordinate Tom Poy regarding the high

 levels of lead that were found in a Flint resident’s drinking water: “[o]ne resident in

 Flint had sediment in her water and the water plant tested it and found high iron and

 lead.”46 Mr. Poy was relating Mr. Del Toral’s report that extraordinary high levels

 of iron were found in black sediment in drinking water in the home of a Flint resident

 with two minor children, that high levels of iron meant high levels of lead and that

 the black sediment likely meant particulate lead (with lead concentrations reaching

 95%), that that pinpointing the root cause and scope of the problem required an

 immediate investigation, and the City of Flint’s use of phosphates for corrosion

 control was an essential part of the inquiry. On and after June 24, 2015, Ms. Hyde

 knew that there was no corrosion control being utilized


 45
    May 15, 2014- Jennifer Crooks/EPA e-mails colleagues Mindy Eisenberg,
 Thomas Poy and Tinka Hyde/EPA re: concerns about Flint drinking water expressed
 by resident Lathan Jefferson.
 46
    February 26, 2015, 4:25 PM Tom Poy Email to Tinka Hyde and Timothy Henry
 (“FW: HIGH LEAD: FLINT Water testing Results”)
                                           28
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23886     Page 29 of
                                     150


 for the water in Flint, that lead service lines were ubiquitous throughout the City,

 and that the City was improperly pre-flushing pipes so that samples would minimize

 the levels of lead in the water. On June 30, Ms. Hyde communicated that Region 5

 was “concerned about the lead situation in Flint” to MDEQ officials.

       On and before February 2015, Ms. Hyde oversaw the response to Flint

 citizens’ expressed concerns over water quality issues, including requests to return

 to Detroit water. From March 2015 through January 2016, Ms. Hyde chose to

 respond to Flint residents with evasion and jargon, falsely asserting that she had no

 power to help them.47 The OIG spoke directly to Ms. Hyde’s incompetence in its

 findings on Region 5’s myriad failures to listen to Flint residents and to use the

 information learned from doing so to resolve serious problems related to their health

 and safety.48



 47
    “Some citizens have suggested that the source of drinking water would be switched
 back to Detroit drinking water which comes from Lake Huron. EPA does not have
 the authority to require Flint to change its source of drinking water back to Detroit
 drinking water. The decision to change the source of Flint's drinking water was a
 local decision, and continues to be a local decision only. However, Flint is obligated
 to take actions to meet drinking water standards.” See also, March 2, 2015 and May
 27, 2015 Tinka Hyde Letters to Flint Residents.
 48
    See, infra at 13-14. Between May 2014 and January 2016, EPA Region 5 staff
 received 87 citizen complaints about drinking water quality in Flint. More than 34%
 included concerns about lead. Region 5 responded with form letters. In six cases,
 Region took more than a year to respond. In 11 cases, Region 5 did not
 respond at all. Region 5 did not use citizen complaints or the volume of calls as
 indicators of problems with Flint’s water system. Region 5 did not assess the severity
 of the situation and did not alert management to an emerging incident.
                                          29
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19       PageID.23887     Page 30 of
                                     150


       Ms. Hyde, under the direction of her superior Ms. Hedman, actively

 denigrated Mr. Del Toral and the seriousness of his findings and recommendations

 to Region 5. On June 30, after Mr. Del Toral’s report was made public, Ms. Hyde

 told the MDEQ that Region 5 was “still being briefed on the lead issues” and that

 Mr. Del Toral’s report would not be shared with the MDEQ until “Miguel addresses

 our comments.” On July 21, 2015, Ms. Hyde managed a conference call between

 Region 5 and the MDEQ regarding LCR compliance. In that conference call, Ms.

 Hyde effectively disparaged Mr. Del Toral, calling his report “his own research” that

 was “not reviewed by management.”

       Ms. Hyde consistently and pathetically failed at her most important duty of

 ensuring safe drinking water by elevating the need for Flint to utilize corrosion

 control to the highest authorities within EPA. If she acted when she should have, the

 damage caused to some of the people of Flint would have been mitigated.

              4. Thomas Poy
                 US EPA Region 5
                 Ralph Metcalfe Federal Building
                 77 West Jackson Blvd.
                 Chicago, IL 60604-3590

       Thomas Poy (“Poy”) was the Chief of EPA Region 5’s Ground Water and

 Drinking Water Branch.49 He has worked for Region 5 for over 30 years and served

 as Chief of the Ground Water and Drinking Water Branch for 12 years. In

 49
  The Ground Water and Drinking Water Branch is a department within the Water
 Division (which is one of eight divisions in Region 5).
                                          30
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23888     Page 31 of
                                     150


 2014 – 2016, Mr. Poy reported directly to Tinka Hyde, then the Director of the Water

 Division. Mr. Poy also served as a member of the EPA’s “Flint Safe Drinking Water

 Task Force”50 and the Chair of the “Flint Drinking Water Technical Support Team.”

 The Ground Water and Drinking Water Branch is responsible for implementing the

 drinking water program in Region 5. As Chief of the Branch, Mr. Poy was

 responsible for overseeing primacy states, including Michigan, and their compliance

 with the SWDA and LCR. Jennifer Crooks and Rita Bair report directly to Mr. Poy.

 Miguel Del Toral is the Region 5 Ground Water and Drinking Water Branch

 Regulations Manager and also reports directly to Mr. Poy. Mr. Poy recognized Mr.

 Del Toral as the Region 5 expert in drinking water regulations and the “go to” person

 on LCR implementation.

       At least as early as 2012-2013, Mr. Poy (in a report co-authored by the

 MDEQ) recognized the need to “plan for circumstances where [financial] resources

 are inadequate to implement the entire drinking water protection


 50
   The Task Force was a Fall 2015 effort by the EPA to correct the problems caused
  by the change in water source from Lake Huron to the Flint River. The EPA charged
  the Task Force with providing “technical assistance to the MDEQ and the City of
  Flint to reconnect the Flint system to a new source of drinking water (to be supplied
  by the Great Lakes Water Authority) and to optimize corrosion control for the Flint
  system, starting in October 2015. The Task Force was also charged with providing
  “technical assistance to the MDEQ and the City of Flint, as needed, in advance of
  and following connection of the Flint water system to a new source of drinking
  water (to be supplied by the Karegnondi Water Authority) and to optimize corrosion
  control for the Flint system, starting in 2016.”

                                          31
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23889    Page 32 of
                                     150


 program.” By September 2014 (and with knowledge of Flint’s fiscal problems), Mr.

 Poy expressed concern about the quality of the Flint River as a source of drinking

 water. Mr. Poy knew that Flint was experiencing significant problems with the

 quality of its drinking water, including public health problems (like rashes). He knew

 that his subordinate, Jennifer Crooks, had been “inundated” with complaints related

 to the water, including health concerns. But, Mr. Poy but had no idea how many

 complaints she had received and failed to take any steps to implement a system to

 track and evaluate these complaints. On September 14, 2014, Mr. Poy knew that

 Savannah Young, a concerned Flint resident, had tap water that was “disgusting”

 and not “possibly safe to drink.” Mr. Poy knew that Ms. Young explicitly

 complained that the EPA, City and State were not adequately addressing the

 problem: “[no] person is available to discuss this issue with me… This has not been

 addressed or even acknowledged by the city… [T]hey are not even informing the

 citizens that it is happening.”51 Mr. Poy did not assign any staff or scientists at the

 EPA to investigate the drinking water problems at that time.

       On the February 26, 2015 and February 27, 2015, Mr. Poy knew that high

 concentrations of lead were found in a Flint resident’s home.52 Mr. Poy knew that


 51
    September 14, 2014, 4:15 PM Savannah Young Complaint to EPA; FWD to Poy
 on September 16, 2014 at 3:01 PM (“FWD: (SDWA – FY14-121728-3715-CV)
 Referred to Region – Michigan”).
 52
    February 27, 2015, 4:58 AM Miguel Del Toral Email to EPA and MDEQ
 Employees (“Re: HIGH LEAD: FLINT Water testing Results”).
                                           32
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23890    Page 33 of
                                     150


 lead was entering the water as part of the corrosion process. Mr. Del Toral told him

 that “where you find Pb values that high, it is usually due to particulate lead. Not

 always, but generally. Particulate lead is released sporadically from lead service

 lines, leaded solder and leaded brass in a number of ways and folks tend to discount

 these values as anomalies, but particulate lead is a normal part of the corrosion

 process and it is universal (common) in all systems.” Mr. Del Toral expressed

 concern about Flint’s optimized corrosion control treatment: “I was wondering what

 their OCCT was. They are required to have OCCT in place which is why I was

 asking what they are using.” Mr. Poy has since testified that he should have

 recommended to citizens of Flint with lead in their water, such as Ms. Walters, that

 they use a filter or alternative water; but that he never made that recommendation

 (or any other health and safety warning) to the Flint community.

       On April 24, 2015, Mr. Poy knew that that Flint was not practicing corrosion

 control and that the MDEQ was condoning the City’s and its failure to comply with

 the SDWA with the LCR. While acknowledging that the MDEQ lied to the EPA and

 that the MDEQ was, in fact, required to utilize corrosion control, Mr. Poy chose to

 do nothing and, by his failure to act, to expose Flint residents to dangerous levels of

 lead. His justification for his malfeasance or nonfeasance (or both) despite his

 concern about potential harm to human health from Flint drinking water




                                           33
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23891     Page 34 of
                                     150


 and despite Region 5’s belief that state and local authorities were not acting quickly

 to protect human health is quintessential make-nice politics: “Region 5 was going

 through its process of working with the State to deal with the issue.”

       As of July 2015, despite internal EPA discussion (including discussion at EPA

 headquarters) about whether a LCR violation under the Safe Drinking Water Act and

 public notice should be issued, Mr. Poy (and the EPA) decided to “work with the

 state, stressing the need to have Flint implement corrosion control.” When no action

 had been taken by August 2015, rather than act to protect the public, Mr. Poy chose

 a path of least resistance with the MDEQ asking Liane Shekter-Smith: “[a]ny news

 on Flint since our call a couple of weeks ago? Has the letter been sent to inform them

 that they are not optimized for lead based on their monitoring? Have they been

 approached about starting corrosion control sooner rather than later?” Despite EPA

 recognition as early as February 2015 that the LCR required corrosion control

 treatment, Mr. Poy also played an integral role in pursing further delay by shunting

 the problem off to EPA lawyers for a legal opinion on the interpretation of the LCR.53




 53
    The LCR required large water systems to install optimal corrosion control
 treatment by January 1, 1997, unless they qualified for certain exemptions. Lead
 Contamination and SDWA, OIG Report at 3-7, including Notes 4 and 5; see infra at
 8.




                                          34
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19       PageID.23892    Page 35 of
                                     150


          Mr. Poy actively participated in the Region 5 disparagement of Miguel Del

 Toral (after disclosure of his report on system-wide lead release in Flint). Mr. Poy

 called Mr. Del Toral’s recommendations “personal opinions” and rejected Mr. Del

 Toral’s statement that the EPA was obligated to review Flint’s corrosion control

 compliance status in June 2015. Mr. Poy did not order additional testing as Mr. Del

 Toral requested until 2016. Mr. Poy breached his duty of care to the residents of

 Flint.

                5. Jennifer Crooks
                   US EPA Region 5
                   Ralph Metcalfe Federal Building
                   77 West Jackson Blvd.
                   Chicago, IL 60604-3590

          Jennifer Crooks (“Crooks”) was employed by the EPA Region 5 Water

 Division, Ground Water and Drinking Water Branch as its Michigan Program

 Manager. She has held that position for more than twenty years. She reports to Mr.

 Poy, the Chief of the Ground Water and Drinking Water Branch. As the Michigan

 Program Manager, she was responsible for communicating directly with the

 residents of Flint through the EPA’s State Drinking Water Hotline and otherwise.

 The flow of communications and consequent information ran between her, Mr. Poy,

 and ultimately Ms. Hyde. In carrying out her assigned duties to investigate

 complaints about Michigan’s public water supplies, Ms. Crooks was supposed to

 interact with state officials at the MDEQ. As a result, Ms. Crooks communicated


                                          35
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23893     Page 36 of
                                     150


 directly with MDEQ officers and employees regarding Flint’s drinking water

 quality, including Michael Prysby, Stephen Busch, and Richard Benzie. In testimony

 and statements pertaining to the Flint drinking water crisis, Ms. Crooks admitted that

 she was required to do a thorough investigation in response to residents ’complaints

 and to provide residents with accurate and truthful information. In her 20 years as

 Program Manager, she never confronted more resident complaints from an affected

 community than she did over the quality of Flint’s drinking water.

       By May 15, 2014, less than one month after the water switch,54 Crooks

 informed Ms. Hyde and other EPA employees that, with regard to SDWA standards

 “Flint River quality is not great … .” By September 17, 2014, Crooks was already

 dismissive about resident complaints over Flint’s drinking water quality; when she

 was charged with investigating a Flint resident’s concern about her brown tap water,

 Crooks informed MDEQ officials by stating: “[y]ep, have another Flint

 complaint.”55




 54
    , 2014- Jennifer Crooks/EPA e-mails colleagues Mindy Eisenberg, Thomas Poy
 and Tinka Hyde/EPA re: concerns about Flint drinking water expressed by resident
 Lathan Jefferson
 55
    September 17, 2014, 11:04 AM Jennifer Crooks Email to MDEQ (“FW: (SDWA
 – FY14-121728-3715-CV) Referred to Region – Michigan)”).


                                          36
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23894    Page 37 of
                                     150


       On or before February 26, 2015, Mr. Del Toral, Ms. Crooks, and Mr. Poy56

 (and therefore the EPA) knew that extraordinary high levels of iron were found in

 black sediment in drinking water in the home of a Flint resident with two minor

 children. Ms. Crooks inquired of MDEQ officials whether Flint was practicing

 corrosion control treatment and expressed her belief at that time that such treatment

 was required. On March 10, 2015, Ms. Crooks told the MDEQ that she was being

 “inundated” with controlled correspondence emails referred to her by the White

 House. Nonetheless, Ms. Crooks testified that she did not consider tracking these

 communications and complaints, despite the fact that many of them explicitly

 questioned the health effects of the water.

       Through Mr. Del Toral’s report, Ms. Crooks knew by July 2015 that blood

 levels in Flint children were elevated since the Flint River became the source of the

 City’s drinking water and that exposure to the Flint River drinking water was causing

 skin rashes. Ms. Crooks had also heard from residents that the drinking water was

 causing hair to fall out in clumps. Ms. Crooks testified that despite assuring

 numerous Flint residents about the safety of their drinking water, she never followed

 up with any of the residents about their health concerns.




 56
   February 26, 2015 – February 27, 2015 MDEQ and EPA Email Correspondence
 (“HIGH LEAD: FLINT Water testing Results”). And no later than February 27,
 2015, Andrea Porter also gained such knowledge.
                                          37
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19      PageID.23895    Page 38 of
                                     150


       While Ms. Crooks testified that she was “shocked” by the actions of the

 MDEQ in lying about having corrosion control treatment in place, and despite her

 knowledge of the health concerns raised by Flint residents and her duty to properly

 investigate and respond to residents’ complaints, Ms. Crooks chose to follow the

 path set by Region 5 Administrator Hedman and Water Division Director Hyde by

 downplaying the significance of Del Toral’s report and the potential health effects

 of Flint Residents. On July 9, 2015, Ms. Crooks told her colleagues Rita Bair and

 Andrea Porter that it was “apparent that Flint may have violated the LCR by not

 maintaining corrosion control” but added her belief that the MDEQ officials would

 “take this personally” and “they may get VERY defensive.” Ms. Crooks proffered

 the perfect bureaucratic solution that the EPA and State move forward together

 “holistically” to correct the problem and that Region 5 avoid “rubbing their [MDEQ]

 nose” in EPA’s LCR interpretations. In their July 10, 2015 conference, Region 5 and

 the MDEQ agreed to a lack of urgency to MDEQ’s LCR violations and to the MDEQ

 contention that “the source of drinking water will be changing again in 2016, so to

 start a Corrosion Control Study now doesn’t make sense.” On July 15, 2015, Miguel

 Del Toral sent an email to EPA officials, including Ms. Crooks, Ms. Bair, and Ms.

 Porter, urging Region 5 to issue a treatment technique violation and synchronous

 public notice. Ms. Crooks, however “did not see what the benefit would be” from

 such actions despite acknowledging the utility of


                                         38
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19       PageID.23896     Page 39 of
                                     150


 informing the citizens that there was a likelihood that lead was leaching into lead

 service lines. State and federal appeasement politics trumped human health

 concerns.

       As the Flint drinking water problems became more fraught and nationally

 significant, Ms. Crooks took steps to protect the bureaucracies at Region 5 and the

 MDEQ by denigrating Mr. Del Toral and plausibly denying receipt of his critical

 report.57 Throughout all of the relevant time period, Ms. Crooks knew that Flint had

 significant numbers of lead service lines, that it was not performing optimized

 corrosion control, and the lead was leaching into the drinking water. In her callous

 disregard of her duties and the ongoing public health problems, Ms. Crooks

 exacerbated the injuries and damages sustained by Flint residents.

              6. Rita Bair
                 US EPA Region 5
                 Ralph Metcalfe Federal Building
                 77 West Jackson Blvd.
                 Chicago, IL 60604-3590

       Rita Bair (“Bair”) is a 30-year employee at Region 5’s Groundwater and

 Drinking Water Branch who served as Mr. Del Toral’s supervisor from 2014 to

 2016. From mid-June to mid-July 2015, Ms. Bair served as the acting Chief of


 57
   On September 11, 2015, in an email to Mr. Poy and MDEQ officials, Ms. Crooks
 proposed her orchestration plan: “I wanted to remind you that Miguel’s report has
 DEQ cc.d. So if the Legislature or who ever might say you all were cc.d, you can
 truthfully respond that it was EPA’s request that the report not be sent to the cc.s.
 Consequently, you all never received the report from Miguel."
                                          39
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19       PageID.23897     Page 40 of
                                     150


 the Ground Water and Drinking Branch. Ms. Bair is responsible for supervising the

 implementation, regulation, and enforcement of the SDWA by her staff members.

 While disclaiming knowledge of the correlation between exposure to lead

 contaminated water and adverse health effects, Ms. Bair admittedly knew that a

 drinking water containing lead was a concern for a city.

       While serving as the acting Chief of EPA Region 5’s Groundwater and

 Drinking Water Branch, Ms. Bair was orchestrated Region 5’s public disparagement

 and denigration of Mr. Del Toral following his publication of his report of MDEQ’s

 failure to meet the requirements of the SDWA and LCR. Ms. Bair dismissed Mr. Del

 Toral’s report as “his opinions” and merely “scientific statements.” She professed a

 lack of concern or, indeed, having any reaction to his reports of high lead levels in

 Flint’s drinking water. On June 25, 2015, Ms. Bair challenged Mr. Del Toral’s

 characterization of Flint’s drinking water lead problem as “widespread.” In response,

 Mr. Del Toral asked that a team be sent out to collect samples to prove that the

 problem was widespread. Mr. Del Toral accused the state of being “complicit,”

 highlighted that children were being harmed, and championed the public’s right to

 know the facts and the truth. Ms. Bair ignored Mr. Del Toral’s requests and adjudged

 “his opinions” as outside the requirements of          the regulations. Ms. Bair

 characterized Mr. Del Toral in jaundiced terms, stating




                                          40
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23898     Page 41 of
                                     150


 that he was not presenting “logical, clear statements” and was being overly

 “dramatic.”

       When Ms. Crooks sent an email to EPA leaders including Andrea Porter and

 Rita Bair on July 9, 2015 stating that it was “apparent that Flint may have violated

 the LCR by not maintaining corrosion control” and that the state would “take this

 personally” and “they may get VERY defensive,” Ms. Bair instructed Ms. Crooks

 not to contact any of the MDEQ engineers directly about Mr. Del Toral’s report. Ms.

 Bair participated in the “management level” conference call on July 10, 2015 among

 EPA and MDEQ officials, where Mr. Del Toral’s findings were again downplayed

 and dismissed. Ms. Bair repeated her disparagement of Mr. Del Toral, calling his

 opinions on corrosion control “above and beyond their regulatory process.” She

 falsely asserted that LCR compliance for a large city like Flint was based on the 90th

 percentile range of the samples collected.

               7. Andrea Porter
                  US EPA Region 5
                  Ralph Metcalfe Federal Building
                  77 West Jackson Blvd.
                  Chicago, IL 60604-3590

       Andrea Porter (“Porter”) is a long term employee of EPA Region 5 Ground

 Water and Drinking Water Branch with extensive education, training, and




                                          41
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23899    Page 42 of
                                     150


 experience with the LCR.58 In July 2013, Ms. Porter published a field study with

 Miguel Del Toral (EPA) and Michael Schock (EPA) regarding elevated lead release

 from lead service lines and assessing lead levels in the Chicago public water

 supply.59 Ms. Porter reported that “the existing regulatory sampling protocol under

 the U.S. Lead and Copper Rule systematically misses the high lead levels and

 potential human exposure.” Ms. Porter knew that “[m]ost lead in drinking water

 comes from premise plumbing materials and lead service lines. She knew that lead

 service lines are generally the largest source of lead in drinking water when they are

 present in public water systems.”60 She knew that “a legacy of millions of partial or

 whole LSLs remains in many public water systems.61 She knew that “lead corrosion”

 referred to the corrosion of lead plumbing materials and “result[ed] in the transfer of

 dissolved or particulate lead into the drinking water.”

       Ms. Porter was a party to the many communications exchanged between

 MDEQ and EPA on February 26, 2015 and February 27, 2015.                   Ms. Porter

 58
    See, e.g., Porter, A., Handy Tools for the Lead and Copper Rule,15th Annual EPA
 Drinking Water Workshop, September 28, 2018.
 59
    Del Toral M. A., Porter A., Schock M. R., Detection and Evaluation of Elevated
 Lead Release from Service Lines: A Field Study, Environmental Science &
 Technology, July, 2013, 47, 9300−9307.
 60
    Sandvig, A.; Kwan, P.; Kirmeyer, G.; Maynard, B.; Mast, D.; Trussell, R. R.;
 Trussell, S.; Cantor, A. F.; Prescott, A. Contribution of Service Line and Plumbing
 Fixtures to Lead and Copper Rule Compliance Issues; Research Report 91229;
 American Water Works Association Research Foundation: Denver, CO, 2008.
 61
    Triantafyllidou, S.; Edwards, M., Lead (Pb) in tap water and in blood: Implications
 for lead exposure in the United States, Crit. Rev. Environ. Sci. Technol. 2012, 42,
 1297−1352.
                                           42
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23900     Page 43 of
                                     150


 participated in discussions on April 24, 2015 when it became inarguable that Flint

 was not practicing corrosion control. On June 25, 2015, after the release of Mr. Del

 Toral’s report which harkened back to his previous field studies with Porter and

 Schock, Mr. Del Toral responded by email to questions by other EPA officials about

 his work in part by seeking Ms. Porter’s support. Mr. Del Toral stated that “the fact

 that their sampling is designed not to capture lead (everything is fine) does not negate

 our scientific understanding of what is going on.” Del Toral goes on to state:

              “I am really tired of the bad actors being defended, the bad
              actions being ignored, and people trying to do the right
              thing are constantly being subjected to intense scrutiny as
              if we were doing something wrong. It’s all of this ‘don’t
              find anything bad’ crap at EPA that is the reason I
              desperately want to leave. I am not happy to find bad
              things. It is completely stressful because it means children
              are being damaged and I have to put up with all of the
              political crap, but where these problems exist I will not
              ignore them.”

 Porter chose to join the road block and never responded to Mr. Del Toral’s email.

         On July 15, 2015, Miguel Del Toral sent an email to EPA officials, including

 Crooks, Bair, and Porter, acknowledging that it was a “tough situation” but urging

 officials to take action by issuing a treatment technique violation which would have

 provided for public notice. Porter sat idly, refusing to defend or concur with Del

 Toral while EPA officials dismissed his work and recommendations.

 When the MDEQ and EPA finally decided to act on the information they had in



                                           43
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19       PageID.23901     Page 44 of
                                     150


 February, Porter was present at a meeting on August 31, 2015, where it was

 acknowledged “that to delay installation of corrosion control treatment in Flint

 would likely cause even higher levels of lead over time as Flint’s approximately

 15,000 lead service lines are continuously in contact with corrosive water.”

       Just like other MDEQ and EPA employees, Porter was aware that Flint was

 not practicing corrosion control, which exposed some of its citizens to dangerous

 levels of lead, and she failed to act. Because of her lack of action, Flint residents

 were subjected to high levels of lead in their drinking water for much longer than

 they would have if not for the unreasonable delay.

 2.    THE STATE OF MICHIGAN
       Michigan Department of Attorney General
       P.O. Box 30755
       Lansing, MI 48909

       The State of Michigan is a sovereign body politic that acts through its

 executive branch, departments, agencies, officers, and employees. Consequently, the

 acts (and omissions) of its departments, agencies, officers, and employees,

 undertaken within the scope of their employment, constitute the acts (and omissions)

 of the State. Likewise, knowledge acquired by its departments, agencies, officers,

 and employees acquired within the scope of their employment is imputed to the

 State. In consequence, the State cannot plead innocence by asserting that        the

 information obtained by several departments, agencies, officers, and

 employees was not acquired by any one individual employee who then
                                          44
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23902     Page 45 of
                                     150


 comprehended its full import. Rather, the State is considered to have acquired the

 collective knowledge of its employees and is held responsible for their failure to act

 accordingly.62

       On October 21, 2015, in conformity with his power and authority as the chief

 executive of the State of Michigan, former Governor Rick Snyder officially formed,

 and commissioned, the Flint Water Advisory Task Force to undertake “an

 independent review of the contamination of the Flint water supply: what happened,

 why it occurred, and what is needed to prevent a reoccurrence in Flint or elsewhere

 in the state.” On March 21, 2016, the Flint Water Advisory Task Force issued its

 final report and established the duties, failures to meet those duties, and causal

 relationship to the injuries and damages that the plaintiffs allege they have

 sustained.63 In the Executive Summary of its 62-page report, the Flint Water

 Advisory Task Force gives an overview of its investigation and conclusions:

       The Flint water crisis is a story of government failure, intransigence,
       unpreparedness, delay, inaction, and environmental injustice. The Michigan
       Department of Environmental Quality (MDEQ) failed in its fundamental
       responsibility to effectively enforce drinking water regulations. The Michigan
       Department of Health and Human Services (MDHHS) failed to adequately
       and promptly act to protect public health. Both agencies, but principally the
       MDEQ, stubbornly worked to discredit and dismiss others’ attempts to bring
       the issues of unsafe water, lead contamination, and increased cases of
       Legionellosis (Legionnaires’ disease) to light. With the

 62
    In re NM Holdings Co., LLC, 622 F.3d 613, 620 (6th Cir. 2010) (citing Upjohn
 Co. v. N.H. Ins. Co., 438 Mich. 197, 76 N.W.2d 392 (1991)).
 63
    See Flint Water Advisory Task Force Report, March 2016. The Report is
 admissible evidence under federal and state law.
                                          45
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19          PageID.23903     Page 46 of
                                     150


       City of Flint under emergency management, the Flint Water Department
       rushed unprepared into fulltime operation of the Flint Water Treatment Plant,
       drawing water from a highly corrosive source without the use of corrosion
       control. Though MDEQ was delegated primacy (authority to enforce federal
       law), the United States Environmental Protection Agency (EPA) delayed
       enforcement of the Safe Drinking Water Act (SDWA) and Lead and Copper
       Rule (LCR), thereby prolonging the calamity.64 Neither the Governor nor the
       Governor’s office took steps to reverse poor decisions by MDEQ and state-
       appointed emergency managers until October 2015, in spite of mounting
       problems and suggestions to do so by senior staff members in the Governor’s
       office, in part because of continued reassurances from MDEQ that the water
       was safe.

       The specific events that led to the water quality debacle, lead exposure,
       heightened Legionella susceptibility, and infrastructure damage are a litany of
       questionable decisions and failures related to several issues and events,
       including, but not limited to:

                  • Decisions related to the use of the Flint River as an interim water
                    supply source.
                  • Inadequate preparation (for example, staffing, training and plant
                    upgrades) for the switch to full-time use of the Flint Water
                    Treatment Plant using the Flint River as the primary water supply
                    source.
                  • Inadequate and improper sampling of distribution system water
                    quality, potentially in violation of the Safe Drinking Water Act.
                  • Intransigent disregard of compelling evidence of water quality
                    problems and associated health effects.
                  • Callous and dismissive responses to citizens’ expressed
                    concerns.
                  • Persistent delays in coordinating appropriate responses to the
                    resultant public health crises once irrefutable evidence of
                    exposure and poisoning was presented.


 64
   The Environmental Protection Agency’s duties, breaches of duties, and causal
 relationship to the plaintiffs’ alleged injuries and damages are set out in detail in the
 OIG Report and infra at pages 4-43. The OIG Report also establishes the fault of the
 State of Michigan and its executive branch department, the MDEQ.
                                            46
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19          PageID.23904     Page 47 of
                                     150


          We cannot begin to explain and learn from these events—our charge—
          without also highlighting that the framework for this decision-making was
          Michigan’s Emergency Manager Law. This law replaces the decision- making
          authority of locally elected officials with that of a state-appointed emergency
          manager. While one must acknowledge that emergency management is a
          mechanism to address severe financial distress, it is important to emphasize
          that the role of the emergency manager in Flint places accountability for what
          happened with state government.

          Separate and apart from the Governor’s Flint Water Advisory Task Force, the

 evidence establishing the duties and breach of duties of numerous government

 entities, officers and employees and the causal relationship of those breaches of

 duties to the plaintiffs alleged injuries and damages is found in the plaintiffs’

 manifold and manifest admissions in their complaints, in numerous pleadings and

 briefs presented to the Court, and in representations made by their lawyers during

 arguments to the Court.

        A. The Governor’s Office

               1. Former Governor Rick Snyder
                  Attorney Eugene Driker
                  Barris, Sott, Denn & Driker, PLLC
                  333 W. Fort Street
                  Suite 1200
                  Detroit, MI 48226-328

          Mr. Snyder took office as the elected Governor of Michigan on January 1,

 2011. As Governor of Michigan, Snyder had executive power and the duty to

 supervise the faithful execution of laws by state agencies.65 The governor has the


 65
      Mich. Const. Article V, §§ 1, 8.
                                            47
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23905     Page 48 of
                                     150


 power and duty to investigate the acts of any public office or public officer, elective,

 or appointee and may remove or suspend a public official from office.66 Moreover,

 the governor is “responsible for coping with dangers to [the] state or the people of

 [the] state presented by a disaster or emergency” including natural or human-made

 water contamination, and may issue an emergency declaration accordingly.67

          Through his first executive order, Governor Snyder divided the Department

 of Natural Resources and Environment into two distinct departments as they were

 configured a few years beforehand: the Department of Natural Resources and the

 Department of Environmental Quality. Governor Snyder appointed Andy Dillon as

 the State Treasurer, Nick Lyon as Director of MDHHS, and Dan Wyant as Director

 of MDEQ and had duty to supervise their execution of law. On March 16, 2011 (and

 again in December, 2012), he signed bills into law that increased the powers of

 Emergency Managers of local municipalities to resolve financial matters. Governor

 Snyder also appointed the Emergency Managers who ran the City of Flint during the

 time periods relevant to the City of Flint’s water contamination. Flint’s Emergency

 Managers reported to Governor Snyder through the Department of the Treasury and

 its executive, the State Treasurer. Simply put, Governor Snyder and his subordinate,

 the State Treasurer, had complete power and

 66
      Mich. Const. Article V, § 10.
 67
      M.C.L. § 30.403; 30.402(h).


                                           48
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23906     Page 49 of
                                     150


 authority to direct the Flint Emergency Managers to undertake actions that were

 necessary and proper to protect the health and safety of Flint residents.

       Governor Snyder was informed of the Flint water switch in April, 2014. In

 October, 2014, after reports of water quality concerns and violation notices, the

 MDEQ sent Governor Snyder a “briefing paper” discussing various water quality

 issues and infrastructure problem in the City of Flint affecting their ability to

 distribute safe water. That same month, Governor Snyder’s senior staff referred to

 the water contamination situation as an “urgent matter to fix” yet the Governor took

 no action.

       By July 2015, Governor Snyder knew of reports of elevated lead levels found

 in homes throughout the city. On September 5, 2015, Governor Snyder knew that

 1,500 kitchen water filters had been distributed to Flint residents in 4 hours “as a

 way of providing added comfort amid concerns about Flint’s water quality.” Lacking

 urgency and concerned about public perception, Governor Snyder stated his main

 concern as “how did it go over with the residents?” On September 25, 2015, in a

 written communication to Governor Snyder, his Chief of Staff reported: “I can’t

 figure out why the state is responsible except that Dillon did make the ultimate

 decision so we’re not able to avoid the subject” and warned that Governor Snyder

 should not “fan the narrative that the state is ducking responsibility.” On October 8,

 2015, a full year after his staff made the recommendation, Governor


                                          49
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23907    Page 50 of
                                     150


 Snyder ordered the return to Lake Huron for drinking water by reconnecting to the

 Detroit Water and Sewer Department.

       Governor Snyder had complete authority over the key state agencies

 responsible for implementing state and federal safe drinking water regulations,

 including the power to intervene, demand additional information or action, or

 reorganize resources or departments to ensure the public health. Governor Snyder

 failed adequately to supervise the acts of his state agencies and their department

 directors, including Nick Lyon and Dan Wyant. Governor Snyder failed to intervene

 appropriately or to take emergency action to prevent further harm to the general

 public caused by contaminated drinking water.

            2. The Governor’s Senior Staff: Dennis Muchmore (Chief of Staff);
               Harvey Hollins III (Director of Urban Initiatives); Richard Baird
               (Senior Advisor and Transformation Manager); Valerie Brader,
               (Senior Policy Advisor and Deputy Legal Counsel); Jarrod Agen
               (Communications Director); Sara Wurfel (Press Secretary); David
               Murray (Communications Director).
                   George W. Romney Building
                   111 S Capitol Ave
                   Lansing, MI 48933

                    Assistant Attorney General Zachary C. Larsen
                    Michigan Department of Attorney General
                    P.O. Box 30755
                    Lansing, MI 48909

       Prior to the switch to the Flint River water as an interim drinking water source,

 Harvey Hollins III, Director of Urban Initiatives in Governor Snyder’s

 administration and the point person for the state’s response to the Flint water
                                          50
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19       PageID.23908     Page 51 of
                                     150


 issues, served as a liaison between the city, Detroit Water and Sewage Department

 (“DWSD”), Department of Treasury, and consultants working for the city regarding

 the potential cost implications of the various drinking water sources. After the

 switch, Mr. Hollins was intimately involved in coordinating the water quality

 concerns of Flint residents and activists, including communicating water quality

 concerns to the emergency manager. Mr. Hollins was aware early on of the lack of

 response from city officials and state agencies over growing health concerns.

       In October 2014, nearly six months after Flint had begun using the Flint River

 water to save money, and four to five months before the VNA defendants conducted

 their approximate 30 day engagement for the City of Flint, Valerie Brader, Governor

 Snyder's senior policy adviser and deputy legal counsel, and his chief legal counsel,

 Michael Gadola, raised concerns to him about Flint's drinking water. Ms. Brader had

 considerable education, training, and experience in environmental matters. A

 Rhodes Scholar, Ms. Brader received her undergraduate degree, magna cum laude,

 from Harvard, a master’s degree from the University of Oxford (environmental

 change and historical studies), and a law degree, magna cum laude, from

 Georgetown University. She clerked for a federal judge in the Eastern District of

 Michigan and served as a special master in the federal court overseeing

 environmental compliance of a large public utility. She was a partner




                                          51
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19     PageID.23909    Page 52 of
                                     150


 at Bodman PLC practicing environmental law, and had been an environmental and

 business process consultant for the EPA and the Department of Defense. Through

 her past work experience, she was familiar with the environmental issues of

 communities (like Flint) serviced the by Detroit Water and Sewer Department.

       On October 14, 2014, Ms. Brader, in her capacity as a Senior Advisor to

 Governor Snyder, sent the following communication to “the members of the senior

 staff team”, calling the situation an “urgent matter to fix” and recommending that

 Flint reconnect to or blend with DWSD (i.e., Lake Huron water):




 The Chief Legal Counsel provided a full throated warning in response:




                                        52
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19     PageID.23910    Page 53 of
                                     150




       Ms. Brader testified that a few days later, Richard Baird, Transformation

 Manager in Governor Snyder’s Executive Office, contacted her about setting up a

 call with the Flint Emergency Manager to discuss the concerns expressed in her

 October 14 email. She recalls that she went down to Mr. Baird’s office yet a few

 days later still and that together they called Flint’s Emergency Manager, Darnell

 Earley, from Baird’s office. Ms. Brader testified that Emergency Manager Earley

 told them that he had recently spoken with MDEQ staff about the health violations,

 but that the problems could be fixed and that the switch back to Lake Huron water

 would be too expensive. Despite Flint Emergency Manager Earley’s statements, Ms.

 Brader did not change her recommendation to switch back to Lake Huron water to

 or blend water with DWSD. The switch back to Lake Huron did not take place until

 one year later in October, 2015.

       Early in 2015, Governor Snyder’s staff knew of a potential Legionnaires’

 disease outbreak. On July 22, 2015, Governor Snyder's Chief of Staff Dennis

 Muchmore sent MDHHS Director Nick Lyon a written communication requesting

                                        53
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23911    Page 54 of
                                     150


 that he look into Flint’s water issues, but public notification was not made until over

 a year later, in January 2016. By July 2015, the Governor Snyder knew of reports of

 high levels of lead in the water supply. The Governor’s staff held two meetings at

 the Governor’s office with Flint residents and community activists in July and

 August 2015 to appease them and to dispel concerns over drinking water quality.

       In September 2015, in an effort to dodge responsibility, the Governor’s office

 attempted to place blame for the problem on others: “[t]he real responsibility rests

 with the county, city and KWA” and that “it’s really the city’s water system that

 needs to deal with it.” On November 26, 2015, Richard Baird, a senior advisor to

 Governor Snyder, instructed the Michigan state police: “…boss [Snyder] wants us

 to work through this without a disaster declaration if possible. Dan [Wyant, MDEQ]

 and Nick [Lyon] and I are working on it.” The Governor, directly and through his

 senior staff, failed properly to advise or to take action to protect the general public

 from health hazards caused by contaminated water.

      B. Michigan Department of Treasury
         Austin Building
         430 W. Allegan Street
         Lansing, MI 48922

      The State Treasurer of Michigan is an unelected officer appointed by the

 Governor, operates the Department of Treasury within the executive branch, and

 functions as the chief financial officer for the State. The State Treasurer oversees



                                           54
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23912     Page 55 of
                                     150


 the collection, investment, and disbursement of all state monies, and also administers

 major tax laws, safeguards the credit of the state, and distributes revenue sharing

 monies to local units of government. As part of its responsibility to safeguard the

 credit of the state, the Department of the Treasury oversees the Emergency Managers

 appointed by the Governor, including the delivery of services essential to the public

 health, safety, and welfare of residents.

      The Michigan Department of Treasury approved the 2013 decision for Flint to

 switch to the Karegnondi Water Authority (“KWA”)68 but abdicated its

 responsibility to assess the economic implications of entering the KWA. Instead of

 undertaking that assessment itself, it looked to the Michigan Department of

 Environmental Quality (“MDEQ”) for guidance, even though MDEQ is not an

 agency equipped to make economic-focused decisions like these.69 The Department

 of Treasury also independently approved contracts for the City of Flint that exceeded

 $50,000, including contracts for treatment upgrades and similar activities that have

 now been demonstrated as woefully inadequate. In addition, the Department of

 Treasury worked with others to secure the Administrative Consent Order (“ACO”)

 that was necessary to secure financing for the KWA, even though



 68
    March 28, 2013 Flint Resolution to Purchase Capacity from Karegnondi Water
 Authority.
 69
    August 6, 2016 Detroit Free Press Article: “Professor: Blame Treasury, not just
 DEQ, in Flint water mess.”
                                             55
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23913    Page 56 of
                                     150


 the ostensible purpose of the ACO was to clean a lagoon at the Flint Water

 Treatment Plant’s lime-sludge facility.

               1. Andy Dillon
                  Assistant Attorney General Zachary C. Larsen
                  Michigan Department of Attorney General
                  P.O. Box 30755
                  Lansing, MI 48909

        Governor Snyder appointed Andy Dillon as State Treasurer in 2011. He held

 that position through October 11, 2013 but continued to be employed at the same

 salary as “Senior Advisor” to his successor State Treasurer. In his capacity as an

 employee of the Department of Treasury, Mr. Dillon had a duty to oversee the

 Emergency Manager’s activities, including the delivery of services essential to the

 public health, safety, and welfare of Flint residents. Mr. Dillon played a pivotal role

 in the decision-making by Flint’s Emergency Managers resulting in the change of

 the source of Flint’s drinking water from Lake Huron to the Flint River. On March

 28, 2013, Mr. Dillon communicated to Governor Snyder that “based upon today's

 presentations to the DEQ by the City of Flint, KWA and the engineering firm

 (Tucker Young) Treasury hired to vet the options as to whether Flint should stay

 with DWSD or join KWA. I am recommending we support the City of Flint's

 decision to join KWA. The City’s EM, Mayor and City Council all support this

 decision. Dan Wyant likewise concurs and will confirm via email.”70


 70
      March 28, 2013, 6:18 PM Andy Dillon Email to Governor Snyder (“KWA”).
                                           56
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23914   Page 57 of
                                     150


 A few weeks later, on April 11, 2013, in a letter to Flint Emergency Manager Ed

 Kurtz, Mr. Dillon listed off the reasons that leaving the DWSD and joining the KWA

 was the right move for Flint:

          First, there is widespread support in the city for this move, including
          the support of the Mayor, the City Council, and the Emergency
          Manager. Second, this move will provide a unique opportunity forthe
          City and County to partner on an important project, which will
          hopefully lead to future regional collaboration. Third, the Department
          of Environmental Quality is supportive of the City participating in the
          KWA project. Finally, your representations that this deal will lead to
          substantial savings for the City over the coming decades, savings that
          are desperately needed to help with the turnaround of the City of Flint.71
          Continuing, Mr. Dillon acknowledged that regardless of what the DWSD’s

 final best offer was, Flint was joining the KWA: “[i]t is my understanding that the

 Detroit Water and Sewer Department is making a final best offer to Genesee County

 and the City of Flint next Monday, April 15, 2013. As such, this approval will be

 effective at 5 pm on April 16, 2013 after receiving written notice from the City that

 either no such offer was presented to the county and the City or that an offer was

 received and was rejected in good faith based upon specified objections.”72 Despite

 the statements he made in March and April 2013, Mr. Dillon never actually expected

 Flint to use the Flint River as an interim source of water: “I




 71
      April 11, 2013 Andy Dillon Letter to Ed Kurtz.
 72
      Id.

                                           57
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23915    Page 58 of
                                     150


 assumed they would work something out with Detroit.”73 Joining the KWA was the

 first move Flint made that led to its public health crisis. Without Mr. Dillon’s

 facilitation at the highest levels of Michigan state government, Flint may have never

 left the DWSD, and this crisis may have been averted.

              2. R. Kevin Clinton
                 Assistant Attorney General Zachary C. Larsen
                 Michigan Department of Attorney General
                 P.O. Box 30755
                 Lansing, MI 48909

      Mr. Clinton served as State Treasurer from October 11, 2013 until April, 2015

 and, as such, was directly responsible for decision-making related to the switch of

 Flint’s drinking water source from Lake Huron to the Flint River. Mr. Clinton was

 the State Treasurer in October 2014, when the Governor’s control group raised the

 need to return the City of Flint to Lake Huron as the source of its drinking water.

              3. Wayne Workman
                 Assistant Attorney General Zachary C. Larsen
                 Michigan Department of Attorney General
                 P.O. Box 30755
                 Lansing, MI 48909

      Wayne Workman was a Department of Treasury Official during the 2012 –

 2016 time period. In his capacity as an employee of the Department of Treasury, Mr.

 Workman had a duty to oversee the Emergency Manager’s activities, including

 73
   Fonger, Ron, Former state treasurer assumed Flint wouldn’t use river for drinking
 water,        Mlive         (January     21,      2016),        available        at
 https://www.mlive.com/news/flint/index.ssf/2016/01/former_michigan_state_treas
 ure.html (last visited July 12, 2019).
                                          58
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23916     Page 59 of
                                     150


 the delivery of services essential to the public health, safety, and welfare of Flint

 residents. Mr. Workman played a critical role on behalf of the treasury and in

 conjunction with Mr. Dillon in obtaining approval for the KWA and securing Flint’s

 participation in it. Despite the fact neither Mr. Workman nor the Department of

 Treasury had any authority to initiate an Administrative Consent Order on behalf of

 the City of Flint, on March 19, 2014, Mr. Workman instructed his department to “get

 a call into the Director [of the MDEQ] to push this [ACO] through.” Knowing that

 the ACO required interim use of the Flint River, Mr. Workman used his authority

 and political clout at the expensive of public health to secure approval and financing

 for the KWA.

     C. Michigan Department of Environmental Quality
         Presently the Michigan Department of Environment, Great Lakes, and Energy
         525 West Allegan Street
         Lansing, MI 48909-7973

         Assistant Attorney General Zachary C. Larsen
         Michigan Department of Attorney General
         P.O. Box 30755
         Lansing, MI 48909

       The Department of Environmental Quality (“MDEQ”) was created in 1995 by

 Executive Order No. 1995-18, which transferred environmental regulatory functions

 from the Michigan Department of Natural Resources to the newly created

 department. In 1996, Executive Order No. 1996-1 transferred oversight of

 environmental health programs "relating to drinking water and radiological


                                          59
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19       PageID.23917    Page 60 of
                                     150


 protection" from the Michigan Department of Public Health to the MDEQ. In his

 first-ever executive order, Executive Order 2011-1, Governor Rick Snyder reversed

 a prior action by his predecessor, Governor Jennifer Granholm, split the Department

 of Natural Resources and Environment that she created, and returned the MDEQ its

 status as a separate department of the executive branch of the state government.

 Governor Snyder’s stated purpose for the reorganization was allowing the MDEQ

 to focus on its core mission: “promot[ing] wise management of Michigan's air, land,

 and water resources to support a sustainable environment, healthy communities, and

 vibrant economy.” MDEQ set its “guiding principles”          as being a leader in

 environmental stewardship, a partner in economic development, and a provider of

 excellent customer service. The MDEQ established as its strategic goals protecting

 public health, improving the quality of air, land and water resources, and

 implementing Michigan’s water strategy.

       The MDEQ was charged with the primary duty to enforce both the state and

 federal Safe Drinking Water Act and has primary legal authority and responsibility

 for safe drinking water monitoring and enforcement in Michigan with oversight

 authority from the EPA. The MDEQ also had a duty to serve as the environmental

 health agency for the state and is required to advise the governor and other state

 agencies “on matters of the environment as those matters affect the health of the




                                         60
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19       PageID.23918     Page 61 of
                                     150


 people of the state.” The MDEQ was required to monitor and evaluate conditions

 which represent potential or actual environmental health hazards.

        MDEQ had the duty to maintain power and control over public water supplies

 and is required to evaluate the adequacy of proposed waterworks systems and

 proposed surface water sources to protect the public health. The MDEQ had a duty

 to notify the supplier of water of necessary changes to the treatment, operations or

 capacity of a system in compliance with state drinking water standards. Additionally,

 the MDEQ had a duty to require proper testing and sampling in accordance with lead

 and copper standards and is required to determine the appropriate corrosion control

 treatment methods. If the system is found not to be in compliance with state or

 federal drinking water standards, the MDEQ has a duty to require that a supplier

 notify its users.

        As early as 2004, the MDEQ was aware of potential concerns about using the

 Flint River as a source of drinking water. A technical assessment completed that year

 noted that “the Flint River was a highly sensitive drinking water source that was

 susceptible to contamination.” A 2011 report from LAN detailed over $69 million

 in improvements that would be needed to the Flint Water Treatment Plant to bring

 the system up to current standards. In January 2013, MDEQ officials discussed the

 feasibility of using the Flint River, acknowledging that they “agree that the city

 should have concerns of fully using the Flint River…”


                                          61
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23919     Page 62 of
                                     150


       After the Flint City Council approved the resolution to buy water from the

 KWA on March 25, 2013, MDEQ officials, including the Director himself,

 continued to discuss the risks associated with using the Flint River, including that

 the use of Flint River water would pose increased health risks to the public. As the

 prospect of the KWA deal and use of the Flint River as an interim water source

 became apparent, MDEQ Deputy Director Jim Sygo acknowledged that “[a]s you

 might guess we are in a situation with Emergency Financial Managers so it’s entirely

 possible that they will be making decisions relative to cost.” From March 2013 to

 April 2014, MDEQ staff visited the Flint Water Treatment Plant on several occasions

 and were aware that the plant was not yet ready to distribute safe water in accordance

 with state and federal standards. Nonetheless, in April 2014, MDEQ issued the

 necessary permits to permit the city to draw from Flint River water.

       The MDEQ also played a central role in the development and success of

 KWA. In August 2009, the MDEQ issued a permit to the Genesee County Drain

 Commission to withdraw large quantities of water from Lake Huron for the KWA.

 The MDEQ was apprised of the efforts to transfer the vote on the KWA back to local

 government “to approve the KWA agreement and not be challenged in court.” When

 Flint’s financial troubles threatened their ability to join the KWA, the MDEQ also

 put together a “sweetheart deal” in the form of an administrative consent order to

 exempt Flint’s portion of the costs from being counted against


                                          62
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23920    Page 63 of
                                     150


 Flint’s debt limits by requiring Flint to fix lagoons at the water treatment plant and

 tying the project to KWA development.

       After the switch to Flint River water, resident complaints began, and the city

 was forced to issue several containment violations. The MDEQ, with knowledge of

 the growing dangers to the public health, failed to adequately respond and undertook

 efforts to downplay any correlation between the Flint River and both the

 Legionnaires’ disease outbreak or the lead issues, choosing politics over public

 health. Additionally, the MDEQ was aware that Flint’s sampling protocols did not

 comply with the regulations and misapplied the lead and copper rule, causing

 corrosion to the lead service lines immediately after the switch and covering up a

 potential danger to public health by lying to the EPA. MDEQ officials instructed

 Flint water treatment staff to manipulate test results through targeted flushing and

 altering of water quality reports. The MDEQ continued to assure residents that the

 water was safe despite their explicit knowledge to the contrary and their duties to

 protect the public health.

       The State of Michigan charged the following MDEQ officials with

 committing significant crimes in relation to the Flint drinking water crisis: Liane

 Shekter-Smith (Chief, Office of Drinking Water and Municipal Assistance); Adam

 Rosenthal (Water Quality Analyst, Lansing District Office); Stephen Busch (District

 Supervisor, Lansing District Office); Patrick Cook (Water Treatment


                                           63
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23921     Page 64 of
                                     150


 Specialist, Lansing Community Drinking Water Unit); and Michael Prysby

 (Engineer, District 11).

       The plaintiffs admit that MDEQ and the officials referenced above as well as

 MDEQ Director of Communications Bradley Wurfel intentionally deceived them,

 keeping from them critically important information about the hazardous conditions

 they confronted. The plaintiffs also admit that MDEQ officials Wyant, Wurfel,

 Shekter-Smith, Rosenthal, Busch, Cook, and Prysby intentionally caused them

 bodily harm (in the nature of invading their bodily integrity).74 MDEQ proximately

 caused further exposure, personal injuries, and damages to the plaintiffs.

 MDEQ Director Wyant and the Relevant Senior Staff including: Liane
 Shekter-Smith (Chief, Division of Drinking Water and Municipal Assistance);
 Bradley Wurfel (Communications Director); Eric Oswald (Director, Division
 Drinking Water and Municipal Assistance); Richard Benzie (Assistant Division
 Director, Division Drinking Water and Municipal Assistance); Stephen Busch
 (District Supervisor, Lansing Office, Division Drinking Water and Municipal
 Assistance); Adam Rosenthal (Water Quality Analyst, Lansing District Office,
 Division Drinking Water and Municipal Assistance); Patrick Cook (Water
 Treatment Specialist, Lansing Office, Division Drinking Water and Municipal
 Assistance ); Michael Prysby (Engineer, District 11 [Genesee County] Division
 Drinking Water and Municipal Assistance); Jim Sygo (Deputy Director); Keith
 Creagh (MDEQ Director).

              1. Director Dan Wyant
                 Attorney Michael J. Pattwell
                 Clark Hill, PLC
                 212 E. Cesar E. Chavez Avenue
                 Lansing, MI 48906

 74
  The plaintiffs’ admissions made in their complaints are incorporated by reference.
 The admissions are too voluminous to incorporate into the body of the Notice.

                                          64
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19     PageID.23922    Page 65 of
                                     150




       Dan Wyant (“Wyant”) was the Director of the MDEQ during the relevant time

 frame. Governor Snyder appointed Mr. Wyant to the position of Director of the

 MDEQ in 2011; he held the position until December 29, 2015. Director Wyant

 “resigned,” after “reassigning” Liane Shekter-Smith’s employment as Chief of the

 Office of Drinking Water and Municipal Assistance, appointed his Deputy James

 Sygo as her replacement. MDEQ Communications Director Bradley Wurfel also

 “resigned.” In conjunction with these personnel changes, Director Wyant admitted

 that the MDEQ failed to enforce the EPA lead and copper rule mandate for corrosion

 control in its oversight of the Flint Water Treatment Plant’s delivery of drinking

 water to residents of Flint. The federal Environmental Protection Agency delegated

 to MDQE “primary” responsibility for enforcement of safe water drinking act

 requirements, including its lead and copper regulation. Under Director Wyant, the

 MDEQ ignored its core mission by failing to manage wisely Michigan's drinking

 water sources in support of healthy communities.

       Instead, Director Wyant advanced a drinking water source that was

 “downright scary” to some of the highest-ranking state officials, maintained that

 drinking water source in the face of flagrant health problems, and produced a

 demonstrably unhealthy City for Flint residents. Likewise, Director Wyant

 abandoned the MDEQ’s “guiding principle” of being a leader in environmental

 stewardship and a provider of excellent customer service. The MDEQ did not
                                        65
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19     PageID.23923    Page 66 of
                                     150


 provide any service to its customers in Flint, hiding behind an impenetrable

 bureaucratic wall when confronted with serious problems regarding the quality of

 Flint’s drinking water. The fundamental core of “stewardship” is the ethical and

 responsible management of public resources. Under Mr. Wyant, the MDEQ

 demonstrated a complete lack of ethics and irresponsible management of Flint’s

 drinking water. Public health was secondary to political expediency and self-

 preservation of the bureaucracy.

             2. Liane Shekter-Smith
                Attorney Thaddeus E. Morgan
                Attorney Brian P. Morley
                Fraser Trebilcock
                124 W. Allegan Street
                Suite 1000
                Lansing, MI 48933

       Liane Shekter-Smith (“Shekter-Smith”) was the Chief of the Division of

 Drinking Water at the MDEQ until October 19, 2015. Ms. Shekter-Smith has worked

 in environmental agencies for the State of Michigan for over 30 years. As Chief,

 Shekter-Smith’s coordinated drinking water compliance efforts with state and local

 agencies (among other tasks), including supervision of water supply operations for

 the provision of safe drinking water. In her position at MDEQ, Ms. Shekter-Smith

 was responsible for having (and developing) knowledge of contaminants and their

 impact on public health and, as well, for collecting and analyzing environmental

 data. During the period of 2011 to 2015, Shekter-Smith


                                        66
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23924     Page 67 of
                                     150


 consistently promoted a practice of minimalist or “technical” compliance with

 environmental laws and regulations, choosing politics and self-preservation over

 protection of the public health, in direct violation of her duties and the spirit of the

 regulations she was responsible for enforcing.

       Ms. Shekter-Smith was involved in the discussions and planning between the

 KWA and the City of Flint as early as 2011, three years after KWA had been issued

 the necessary withdrawal permit by the MDEQ. In December 2012, Ms. Shekter-

 Smith was involved in conversations involving the City of Flint accepting an offer

 to join the KWA. In January 2013, Ms. Shekter-Smith became involved in

 discussions about potential water treatment options for the City of Flint with the

 Department of Treasury. By March 2013, Ms. Shekter-Smith was well aware of the

 potential risks involved in using the Flint River, including concerns about public

 health and exposure to harmful contaminants. Nonetheless, Ms. Shekter-Smith

 played in integral role in securing an Administrative Consent Order for the City of

 Flint to allow for funding of the KWA project and the use of the Flint River as an

 interim water source. Less than one month prior to the change in drinking water from

 Lake Huron to the Flint River, Ms. Shekter-Smith advocated the existence of an

 ambiguity (a “very grey area”) about the LCR requirements for full time operation

 of the Flint water treatment plant. Ms. Shekter-Smith advanced the




                                           67
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19           PageID.23925   Page 68 of
                                     150


 assertion that Flint was not required implement corrosion control treatment under

 the LCR prior to delivering drinking water to its residents.

        After the switch in water source, Ms. Shekter-Smith repeatedly downplayed

 water quality issues and resident complaints, including complaints about lead

 contamination and legionella, insisting at all times that the water was safe to drink.

 In October 2014, after Ms. Shekter-Smith was informed of a potential Legionnaires’

 disease outbreak, she relayed to MDHHS that she was “concerned that [MDHHS]

 were going to be making some sort of announcement” and warned MDHHS

 officials:

        There have been numerous complaints about Flint water, that the
        Governor’s Office had been involved, and that any announcement by
        public health about the quality of the water would certainly inflame the
        situation.

        As the Genesee County Health Department began closely investigating the

 Legionnaires’ disease outbreak in the spring of 2015, Ms. Shekter-Smith stressed a

 clear message to MDEQ officials, including spokesman Brad Wurfel:

        While the change in source may have created water quality conditions
        that could provide additional organic nutrient source to support
        legionella growth, there is no evidence or confirmation of legionella
        coming directly from the Water Treatment Plant or in the community
        water supply distribution system at this time.

        The next day, Ms. Shekter-Smith approved MDEQ’s response to the

 Genesee County Health Department asserting that Legionnaires’ disease was not

 regulated under the Safe Drinking Water Act adding:
                                          68
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23926     Page 69 of
                                     150


       It is highly unlikely that legionella would be present in treated water
       coming from the City of Flint water treatment plan given the treatment
       plant’s use of ozone along with complete treatment and chlorine
       disinfect contact time to comply with federal surface water treatment
       rules for potable water.”

      When Ms. Shekter-Smith discovered violations of the drinking water

 regulations she had a duty to enforce, she failed to take corrective action. Ms. Shekter

 Smith went to great lengths repeatedly to downplay concerns regarding corrosion

 and lead, meanwhile acknowledging her concerns internally. For example, she stated

 her concern for the optics of “[t]he decision to provide bottled water [to state

 employees] when the public notice was not a ‘do not drink’” and the possibility of a

 “distribution system problem” in Flint. Nonetheless, on January 21, 2015, Ms.

 Shekter-Smith reiterated MDEQ’s minimalist position on the Flint drinking water

 problems to her colleagues:

       Our position has always been that we do not dictate which acceptable
       option(s) a water supply may choose. Our responsibility is to see that
       operations are managed properly, regulations are met, and safe water is
       delivered. For example, when Flint decided to leave Detroit and operate
       using the River, our role wasn’t to tell them our opinion; only what
       steps would be necessary to make the switch.

       Upon reports of high levels of lead in one Flint home, on February 26, 2015,

 Ms. Shekter-Smith wrote to MDEQ’s Richard Benzie stating that “the city is meeting

 90th percentile. Not sure why region 5 [EPA] sees this one sample as such a big

 deal.” A day later, MDEQ officials, with Ms. Shekter-Smith on the

 distribution, lied in writing to the EPA informing them that Flint had an “optimized
                                           69
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23927     Page 70 of
                                     150


 corrosion control program.” After it became known to the EPA that Flint was not

 practicing corrosion control, Ms. Shekter-Smith worked with EPA officials to

 disparage and discredit Mr. Del Toral’s analysis and report, explicitly refused to

 mandate corrosion control despite the readily apparent risks and faulty sampling

 protocols, and maintained that the water was safe to drink. In August 2015, two

 months before the switch back to Lake Huron water, Ms. Shekter-Smith met directly

 with Flint residents, assured them that the water was safe to drink, refused to

 acknowledge the importance and accuracy of Mr. Del Toral’s findings, and further

 delayed the implementation of corrosion control.

              3. Bradley Wurfel
                 Attorney Michael J. Pattwell
                 Clark Hill, PLC
                 212 E. Cesar E. Chavez Avenue
                 Lansing, MI 48906

       Bradley Wurfel (“Wurfel”) was the Director of Communications for MDEQ

 during the 2014 to 2016 time period. As spokesperson for the state’s environmental

 agency responsible for regulating drinking water, Mr. Wurfel held a position of

 public trust intended to have the general public and other state and local agencies to

 rely on his statements regarding environmental health matters. Contrary to Mr.

 Wurfel’s duties within the department, he intentionally disseminated deliberately

 misleading and inaccurate communications and unleashed a campaign to discredit




                                          70
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23928     Page 71 of
                                     150


 residents and community representatives and to spread false messages about the

 safety of the drinking water.

       By January 2015, Mr. Wurfel was aware of the issues with Flint water quality,

 including reports of an uptick in Legionnaires’ disease. On January 30, 2015, Mr.

 Wurfel acknowledged to the governor’s office that he didn’t want MDEQ’s Director

 “to say publicly that the water in Flint is safe until we get the results of some county

 health department trace back work on 42 cases of Legionellosis in Genesee County

 since last May.” Despite his concerns, on March 13, 2015, Mr. Wurfel assured the

 governor’s office that the local health department’s efforts to attribute the increase

 in Legionnaires’ disease to the Flint water was “beyond irresponsible.” That same

 day, Mr. Wurfel communicated with the governor’s office about coordinating

 communications on Legionnaires’ disease, stating: “Political flank cover out of the

 City of Flint today regarding the spike in Legionnaires’ disease cases. See enclosed.

 Also, area ministers put a shot over the bow last night… with a call for Snyder to

 declare state of emergency there and somehow ‘fix’ the water situation.”

       By February 2015, Mr. Wurfel had been included on communications

 regarding reports of high lead levels at a home in Flint. On July 9, Mr. Wurfel

 emailed Del Toral’s now-public interim memo about violations of the Safe Drinking

 Water Act and potential widespread lead issues to several MDEQ




                                           71
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23929    Page 72 of
                                     150


 officials, noting: “Miguel apparently asserts that the DEQ and EPA are at odds on

 proper protocol. Which seems weird.” Four days later, Mr. Wurfel gave a comment

 to Michigan Radio that “anyone who is concerned about lead in the drinking water

 in Flint can relax.” Mr. Wurfel later referred to Del Toral as a “rogue employee” and

 consistently reported to the governor’s office that “the city is in compliance for lead

 and copper” and that “Flint residents do not need to worry about lead in their water

 supply.”

       Over the course of the next three months, Mr. Wurfel continued on a quest to

 downplay resident concerns both in the public and with the governor’s office in an

 effort to protect his agency and the governor. On July 25, Mr. Wurfel urged his

 colleagues to produce an update on the January/June lead testing results after Flint

 Ministers met with the Governor’s office producing 80 water tests in Flint that show

 high lead levels. Shortly thereafter, Mr. Wurfel went on attack against Dr. Mona

 Hanna-Attisha and Professor Edwards—Mr. Wurfel referred to Dr. Mona Hanna-

 Attisha’s work as “unfortunate” and a “very emotional approach” and that Professor

 Edwards’ team “specializes in looking for high lead problems… they pull that rabbit

 out of that hat everywhere they go” and that they were fanning political flames

 irresponsibly.” The Governor’s Task Force report cites the “substance and tone” of

 the MDEQ’s communications as one of the department’s key failures. Mr. Wurfel

 resigned from his position in December 2015,


                                           72
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19      PageID.23930    Page 73 of
                                     150


 acknowledging a dereliction of his duties, including that “the human element got

 lost in the press account.”

              4. Richard Benzie
                 525 West Allegan Street
                 P.O. Box 30473
                 Lansing, MI 48909-7973

       Richard Benzie (“Benzie”) was the Assistant Division Director, Division

 Drinking Water and Municipal Assistance at the MDEQ during the relevant time

 frame. Benzie continues his employment as an official at the MDEQ and was

 Stephen Busch’s (“Busch”) direct supervisor. By June 12, 2014 Mr. Benzie was

 aware that some Flint residents were experiencing significant problems with their

 drinking water.75 Nevertheless, he failed to do anything about the problem. On

 February 26, 2015 and February 27, 2015, Mr. Benzie received the communications

 constituting discussions among EPA and MDEQ employees regarding the high lead

 levels found in some Flint drinking water.76 While Mr. Benzie knew about the

 importance of corrosion control generally, he also observed that Mr. Del Toral

 stressed its importance in these February 26, 2015 and February 27, 2015

 communications.77 When Mr. Del Toral inquired about the nature and type of

 corrosion control that Flint was using, Mr. Benzie’s subordinate, Mr.

 75
    June 12, 2014, 1:16 PM Stephen Busch Email to MDEQ ("Media Contact – Flint
 WTP”)
 76
    February 26, 2015 – February 27, 2015 MDEQ and EPA Email Correspondence
 (“HIGH LEAD: FLINT Water testing Results”).
 77
    Id.
                                         73
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23931     Page 74 of
                                     150


 Busch, falsely represented that Flint “[h]as an Optimized Corrosion Control

 Program.”78 Mr. Benzie did nothing to correct the false information given to the EPA

 or to implement corrosion control at the Flint Water Treatment Plant.

       Months later, on April 24, 2015, MDEQ employee Patrick Cook finally

 informed Mr. Del Toral that “Flint is not currently practicing corrosion control at the

 [Water Treatment Plant].”79 After this revelation, on April 25, 2015, Mr. Del Toral

 expressly warned Mr. Cook of the dangerous levels of lead exposure that can occur

 when a city has lead service lines and does not practice corrosion control. Yet, Mr.

 Cook responded to Mr. Del Toral, with Mr. Benzie’s apparent approval as a

 participant in the communication, with total disregard for the gravity of the situation.

 Instead of solving Flint’s contaminated drinking water problems, the MDEQ

 including Mr. Benzie instead chose to promote the false narrative that Flint met “all

 current state and federal [drinking water] requirements even with a lack of corrosion

 control” and that controlling the “chronic contaminants” would be “of little to no

 value in the long term” because Flint would eventually get its water supply from

 KWA. In other words, the MDEQ including Mr. Benzie consistently marginalized

 the health and safety of Flint residents. Mr. Benzie was aware of the


 78
    February 27, 2015, 1:48 PM Stephen Busch Email to EPA and MDEQ
 Employees (“RE: HIGH LEAD: FLINT Water testing Results”).
 79
    April 24, 2015, 10:43 AM Pat Cook Email to EPA Employees (“RE: Flint
 Corrosion Control?”). May 1, 2015.

                                           74
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23932   Page 75 of
                                     150


 abhorrent drinking water conditions in Flint; he was aware that the City lacked

 optimized corrosion control; and he was aware that most City residents had lead

 service lines connecting their residences to water mains. He knew lead was a

 “chronic contaminant” of Flint’s drinking water and he failed to take any action.

              5. Stephen Busch
                 Philip A. Grashoff, Jr.
                 Smith Haughey Rice & Roegge
                 100 Monroe Center, NW
                 Grand Rapids, MI 48304

                 Attorney Mark J. Kriger
                 LaRene & Kriger
                 645 Griswold Street, Suite 1717
                 Detroit, MI 48226

       Stephen Busch (“Busch”) was the District 8 (Lansing) Water Supervisor at

 the MDEQ during 2012-2016 time period. Mr. Busch reported to Ms. Liane Shekter-

 Smith and oversaw the work of District Engineers Michael Prysby and Patrick Cook.

 Mr. Busch’s duties included advising and consulting with water systems and state

 and local agencies regarding regulatory compliance and water quality issues for the

 purposes of providing safe drinking water to communities. Mr. Busch was intimately

 involved with both the decision to use the Flint River as a drinking water source in

 both 2013 and 2014, assisted water treatment plant staff with treatment and

 compliance issues, and met directly with Flint residents to discuss various water

 quality issues. In violation of his duties as an employee at the



                                           75
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23933     Page 76 of
                                     150


 MDEQ and to the citizens of Flint, Mr. Busch made false and misleading statements

 regarding water quality and requirements for the Flint water treatment plant and

 caused an unnecessary and prolonged exposure to potential public health hazards.

       As early as 2012, Busch was aware that the Flint River was contaminated and

 highly corrosive not meeting standards even for fish consumption. On March 26,

 2013, Busch himself acknowledged the risks associated with using the Flint River

 as an interim water source. In a communication to MDEQ colleagues, including

 Director Wyant, Mr. Busch warned that substantial updates would be needed to the

 treatment plant and that use of the river water would pose increased health risks to

 the public, including a microbial risk, an increased risk of disinfection by-product

 (“TTHM”) exposure.

       Despite these known risks, Mr. Busch actively participated in the series of

 events from 2013-2014 that resulted in distribution of contaminated water from the

 treatment plant, including coordinating with Flint attorneys to achieve the

 Administrative Consent Order in February 2014 and coordinating with treatment

 plant staff to move the plant into full time use despite glaringly obvious operational

 and staffing issues. On March 24, 2014, just one month prior to the switch, Mr.

 Busch wrote to MDEQ colleagues acknowledging these operational shortcomings

 and regulatory issues, stating “starting [the plant] up for continuous operation will




                                          76
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23934     Page 77 of
                                     150


 carry significant changes in the regulatory requirements so there is a very gray area

 as to what we consider for start up.” Mr. Busch also had discussions with the

 Genesee County Drain Commissioner’s Office after formal announcement of the use

 of the Flint River as a primary water source during which Mr. Busch acknowledged

 that the plant was not ready but that he nonetheless authorized the city to activate

 the water plant “because he was directed to.” Mr. Busch provided Mr. Wurfel

 various talking points in April 2014, including that “[w]hile the Department is

 satisfied with the City’s ability to treat water from the Flint River, the Department

 looks forward to the long term solution of continued operation of the City of Flint

 Water Treatment Plant using water from the KWA as a more consistent and higher

 quality source water.”

       After the water switch, Mr. Busch actively sought to downplay concerns over

 water quality in direct violation of his duties, including concerns over lead and

 legionella. Mr. Busch played in integral role in failing to require corrosion control

 treatment at the water treatment plant, and on February 27, 2015, after reports of

 elevated lead levels, Mr. Busch lied to the EPA by stating that the city was, in fact,

 using corrosion control. In March 2015, Mr. Busch was aware that the EPA had been

 “inundated” with citizen complaints over water quality, yet he failed to act. In April

 2015, Mr. Busch began the process of denigrating and disparaging Mr. Del Toral by

 advising his MDEQ colleagues that it may be necessary to alert


                                          77
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19          PageID.23935     Page 78 of
                                     150


 the EPA to Del Toral’s “over-reaches” in investigating elevated lead levels and

 advising on corrosion control.

       Despite knowledge of faulty sampling procedures, on June 10, 2015, Mr.

 Busch falsely assured the EPA that “almost all of the lead sample sites are lead

 service lines and the State is not seeing large increases in lead levels at the tap.” Mr.

 Busch vigorously defended an incorrect application of the lead and copper rule even

 after evidence of elevated lead levels and falsely assured Flint residents and activists

 that the water was safe at a meeting at the governor’s office in August 2015. Mr.

 Busch also provided deceptive and misleading advice to the MDEQ and both state

 and local health agencies during the spring and summer of 2015 that “there is no

 evidence or confirmation of legionella coming directly from the Water Treatment

 Plant or in the community water supply distribution system” and called these

 conclusions “premature.” Mr. Busch was criminally charged for his acts and

 omissions related to the operation and management of the Flint water treatment plant

 and for violations of the Safe Drinking Water Act. His conduct caused the plaintiffs

 alleged injuries and damages.

              6. Adam Rosenthal
                 Attorney James W. Burdick
                 Burdick Law, P.C.
                 1760 S. Telegraph Road
                 Suite 300
                 Bloomfield Hills, MI 48302-0183



                                            78
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19           PageID.23936     Page 79 of
                                     150


       Adam Rosenthal (“Rosenthal”) is a former Environmental Quality Analyst at

 the MDEQ. On April 17, 2014, a week before Flint began using the Flint River as

 its source for drinking water, Mr. Rosenthal was made aware that the Flint Water

 Treatment Plant was not prepared to begin processing drinking water for Flint

 residents. On that date, Mr. Rosenthal received an email from Michael Glasgow, the

 highest ranking technically qualified employee at the Flint Water Treatment Plant

 stating that: “[i]f water is distributed from this plant in the next couple weeks, it will

 be against my direction. I need time to adequately train additional staff and to update

 our monitoring plans before I feel we are ready. I will reiterate this to management

 above me, but they seem to have their own agenda."80

       Mr. Rosenthal also received the February 26, 2015 and February 27, 2015

 memoranda setting forth the discussions among MDEQ and EPA employees

 regarding Flint’s drinking water lead problem.81 At the same time, Flint officials

 were far behind in their testing responsibilities, and Mr. Del Toral’s communications

 forced Mr. Rosenthal to finally reach out to Mr. Glasgow about the lead and copper

 certification form that was six weeks delinquent: “I need your




 80
    April 17, 2014, 11:05 AM Mike Glasgow Email to Adam Rosenthal and Mike
 Glasgow (“Re: Proposed Water Monitoring – City of Flint”).
 81
    February 26, 2015 – February 27, 2015 MDEQ and EPA Email Correspondence
 (“HIGH LEAD: FLINT Water testing Results”).
                                            79
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19       PageID.23937     Page 80 of
                                     150


 lead/copper cert form - it was due by 1/10/15. I also need your WQPs for 2014.

 EPA is asking due to your 104 hit on lead. If you can, I need them today."82

       Further, when Glasgow and Brent Wright once again failed in their water

 testing duties, Rosenthal reached out to them and let them know what he would like

 them to find: “[w]e hope you have 61 more lead/copper samples collected and sent

 to the lab by 6/30/15, and that they are will be below the AL for lead. As of now

 with 39 results, Flint’s 90th percentile is over the AL for lead."83 Despite the fact

 that Mr. Rosenthal was aware that the Flint Water Treatment Plant was not prepared

 to treat Flint River water, that Flint had a serious lead problem, that Flint was not

 capable of adequately performing its water testing responsibility, he took no action

 to help the residents of Flint. Instead, Mr. Rosenthal chose to “hope”84 that Mr.

 Glasgow and Brent Wright would not find actionable levels of lead in Flint’s water.

       On August 3, 2016, Mr. Rosenthal was charged with misconduct in office,

 tampering with evidence, and conspiracy to tamper with evidence, and a

 misdemeanor charge of willful neglect of duty. The charges stem




 82
    February 27, 2015, 9:13 AM Adam Rosenthal Email to Mike Glasgow (“Lead
 Copper Cert form”).
 83
    June 26, 2015, 12:00 PM Adam Rosenthal Email to Mike Glasgow and Brent
 Wright (“Re: 6/30 & 7/1/15 deadlines”)
 84
    Id.


                                          80
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19            PageID.23938     Page 81 of
                                     150


from Rosenthal’s participation in, and falsification of, Flint’s drinking water lead

test results.

                7. Patrick Cook
                   Attorney Allison M. Collins
                   Foster, Swift, Collins & Smith, P.C.
                   313 S. Washington Square
                   Lansing, MI 48933

                   John Smietanka
                   Smietanka, Buckleitner, Steffes & Gezon
                   4250 Chicago Dr., S.W.
                   Suite B
                   Grandville, MI 49418

        Patrick Cook (“Cook”) was a Water Treatment Specialist with the Division of

 Drinking Water and Municipal Assistance at the Lansing office of the MDEQ. A

 professional engineer with extensive experience at the MDEQ, Mr. Cook was

 extensively trained in the SDWA and EPA rules and regulations; he was considered

 a specialist in the Safe Drinking Water Act Lead and Copper Rule at the MDEQ.

 Mr. Cook regularly consulted on water treatment development and plans and

 attended training sessions at the EPA regarding corrosion control. As part of his

 duties, Mr. Cook was responsible for the interpretation and implementation of the

 legal requirements of the Lead and Copper rule at the Flint Water Treatment Plant.

 Mr. Cook failed at his essential duties to the plaintiffs by failing to insist on corrosion

 control when the City changed its drinking water source from Lake Huron to the

 Flint River in April 2014, and by acquiescing to


                                             81
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19          PageID.23939     Page 82 of
                                     150


 department politics and advancing a false interpretation of the Lead and Copper

 rule resulting in distribution of corrosive water hazardous to the public health.

       Without requiring implementation of corrosion control treatment, on April 9,

 2014, Cook signed the last permit required by the MDEQ to allow the City to make

 the change in the drinking water source to go forward. It was not until approximately

 one year later, on April 23, 2015, that Mr. Cook first inquired of other DEQ staff

 “what is Flint doing now (post Detroit) for corrosion control treatment?” Mr. Cook,

 aware of MDEQ’s false interpretation of the lead and copper rule, forwarded

 MDEQ’s position to Del Toral in an effort to further mislead the EPA and delay

 treatment. On May 1, 2015, Mr. Cook, advancing the MDEQ party line and its false

 interpretation of the rules, informed the EPA that the MDEQ would not require any

 corrosion control decisions until after June 30, 2015 and that “requiring a [corrosion

 control] study at the current time will be of little to no value in the long term control

 of these chronic contaminants.” Mr. Cook was criminally charged as a result of his

 efforts to mislead the EPA and in violation of his duties to implement the lead and

 copper rule. His conduct caused the plaintiffs alleged injuries and damages.

              8. Michael Prysby
                 Attorney Allison M. Collins
                 Attorney Richard Hillman
                 Foster, Swift, Collins & Smith, P.C.
                 313 S. Washington Square
                 Lansing, MI 48933



                                            82
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23940     Page 83 of
                                     150


          Michael Prysby (“Prysby”) was an Engineer in the Division of Drinking

 Water and Municipal Assistance for District 11 (Genesee County) in the MDEQ’s

 Lansing office. Mr. Prysby’s duties included advising and assisting in water

 treatment plant operations, development, and treatment plans. A professional

 engineer, Prysby was intimately involved in the decision to use the Flint River as an

 interim water source, assisting the treatment plant into full time operation, and

 consulting on water quality issues after the switch from Lake Huron water to the

 Flint River water. Mr. Prysby failed at his duties to Flint residents by approving use

 of a contaminated water source, manipulating test results to achieve technical

 compliance with knowledge of potential public health consequences, and falsely

 assuring state and local agencies and the public about the safety of the Flint River

 water.

          By 2012, Prysby was involved early on in the approval and development of

 the KWA, including achieving Flint’s participation. Secretly, Mr. Prysby told his

 colleagues that “the city should have concerns of fully utilizing the Flint River

 (100%) for the following: the need to soften, the potential for more advanced

 treatment after next round of crypto monitoring, available capacity in Flint River at

 100-year low flow, residuals management (disposal of lime sludge).” Over the

 course of 2013-2014, Mr. Prysby met regularly with Flint treatment plant staff and

 had direct knowledge of the plant’s inability to distribute safe water and staffing


                                          83
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23941    Page 84 of
                                     150


 issues. Mr. Prysby was a recipient of Michael Glasgow’s April 17, 2014 email

 warning: “If water is distributed from this plant in the next couple of weeks, it will

 be against my direction. I need time to adequately train additional staff and to update

 our monitoring plans before I will feel we are ready.” Mr. Prysby was aware and

 approved of the decision to forego implement corrosion control. Mr. Prysby failed

 to act or provide the requested assistance to Flint treatment plant staff.

       One month after the switch, according to EPA notes, Mr. Prysby falsely

 assured EPA officials that “Flint River quality is not great, but there is a surface

 water treatment plan producing water that is currently meeting SDWA standards.”

 In August, after violations of the SDWA were apparent, Mr. Prysby instructed the

 Flint water treatment plant staff “off the record” to improve TTHM results through

 targeted flushing of hydrants near sampling sites. After receiving news of General

 Motors Corporation abandoning Flint’s distribution system due to corrosive water,

 Mr. Prysby “stressed the importance of not branding Flint’s water as ‘corrosive’

 from a public health standpoint simply because it does not meet a manufacturing

 facility’s limit for production.”

       In January 2015, Mr. Prysby repeatedly assured local health officials that “the

 municipal water system is in compliance with the Safe Water Drinking Act” and

 declined the health department’s requests to meet to discuss the potential




                                           84
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23942    Page 85 of
                                     150


 Legionnaires’ disease outbreak. Upon receiving reports of a potential lead issue in

 February 2015, Mr. Prysby took no action and acquiesced to MDEQ’s lies to the

 EPA regarding Flint’s corrosion control, even after Mr. Cook informed him that

 “high levels of iron usually bring high levels of lead.” By early 2015, Mr. Prysby

 was explicitly informed by Flint water treatment plant officials that the lead

 sampling protocols were faulty and that the City wasn’t aware of where the lead

 service lines and Tier 1 sampling sites were located in violation of the lead and

 copper rule. Mr. Prysby also played an integral role in “scrubbing” the June 2015

 lead and copper reports to achieve compliance, all the while assuring the public of

 the water’s safety and dismissing reports to the contrary, prolonging the distribution

 of contaminated water. Mr. Prysby was criminally charged for his role and his failure

 to fulfill his duties and responsibilities under the Safe Drinking Water Act and within

 the MDEQ causing harm to the public. His conduct caused the plaintiffs’ alleged

 injuries and damages.

              9. Jim Sygo
                 Formerly of Saginaw, MI

       Jim Sygo (“Sygo”) was the former Deputy Director of the MDEQ during the

 relevant time frame. Mr. Sygo’s duties included oversight over implementation of

 the state’s drinking water program. Prior to the switch to Flint River water, Mr. Sygo

 was aware of the river water quality issues expressed by his own staff. Mr

 Sygo acknowledged internally that “[a]s you might guess we are in a situation with
                                           85
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23943    Page 86 of
                                     150


 Emergency Financial Managers so it’s entirely possible that they will be making

 decisions relative to cost.” In early 2015, Mr. Sygo was aware that the Legionnaires’

 disease outbreak and its correlation to the Flint River water was a “mounting

 problem.” Despite Director Wyant’s admission that the MDEQ violated the LCR in

 April 2014, Mr. Sygo vigorously defended the MDEQ’s faulty interpretation.

              10. Keith Creagh
                 Michigan Department of Natural Resources
                 4166 Legacy Pkwy
                 Lansing, MI 48911

      Keith Creagh (“Creagh”) is the former Director of the Department of Natural

 Resources (“DNR”) and served as interim Director of the MDEQ from December

 2015 to June 2016. Mr. Creagh has been in state government service since 1974 and

 has extensive experience in policy development and environmental stewardship.

      Creagh has openly admitted that the acts of MDEQ officials during the relevant

 time period were a “mistake.” Specifically, Mr. Creagh has stated that state officials,

 in applying both state and federal safe drinking water regulations, "relied on

 technical compliance instead of assuring safe drinking water.” Mr. Creagh has also

 blamed the EPA for lack of urgency and a failure to elevate

 legitimate concerns over water quality issues.




                                           86
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23944     Page 87 of
                                     150


        D. Michigan Department of Health and Human Services
           333 S. Grand Ave
           P.O. Box 30195
           Lansing, Michigan 48909

           Assistant Attorney General Zachary C. Larsen
           Michigan Department of Attorney General
           P.O. Box 30755
           Lansing, MI 48909

         The Michigan Department of Health and Human Services (“MDHHS”) is a

 principal department of the State of Michigan, headquartered in Lansing, that

 provides public assistance, child and family welfare services, and oversees health

 policy and management. Governor Rick Snyder merged the Department of Human

 Services (“DHS”) and the Department of Community Health in his 2015 State of the

 State address. MDHHS oversees The Bureau of Epidemiology and Population

 Health and the Childhood Lead Poisoning Prevention Program, a section responsible

 for protecting, detecting, and monitoring childhood lead poisoning from a variety of

 sources, including exposure to lead contamination in dwellings and adjacent

 surroundings, in compliance with state and federal laws.

         Pursuant to Section 51 of Article 4 of the state constitution of 1963 and state

 Public Health Code, MDHHS is commanded to “continually and diligently endeavor

 to prevent disease, prolong life, and promote the public health through organized

 programs.”85 These duties include “prevention and control of


 85
      M.C.L. 333.2221.
                                           87
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19              PageID.23945    Page 88 of
                                     150


 environmental health hazards, prevention and control of diseases, prevention and

 control of health problems of particularly vulnerable population groups,

 development of health care facilities and agencies and health services delivery

 systems, and regulation of health care facilities and agencies and health services

 delivery systems to the extent provided by law.”86 MDHHS has broad powers and

 duties under the public health code, including:

            (a) general supervision of the interests of the health and life of the people of
                the state;

            (b) the implementation and enforcement of laws within the area of its vested
                responsibility;

            (c) the collection and utilization of vital and health statistics and the conduct
                of epidemiological and other research studies for the purpose of protecting
                the public health;

            (d) the conduct of investigations and inquiries as to:
                   (i) the causes of disease and especially of epidemics;
                   (ii) the causes of morbidity and mortality; and
                   (iii) the causes, prevention, and control of environmental health
                   hazards, nuisances, and sources of illness;

            (e) planning, implementing, and evaluating health education by the provision
                of expert technical assistance and financial support;

            (f) undertaking appropriate affirmative action to promote equal employment
                opportunity within the department and local health departments and
                promoting equal access to governmental financed health services to all
                individuals in the state in need of service;

            (g) exercising the powers necessary or appropriate to perform its duties and
                which are not otherwise prohibited by law; and

 86
      Id.
                                               88
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23946     Page 89 of
                                     150




       (h) planning, implementing, and evaluating nutrition services by the
           provision of expert technical assistance and financial support.87

       Further, MDHHS has a duty to promote local health services through the

 coordination and integration of public health activities, including effectively

 cooperating with local health departments so as to provide a unified system of

 statewide healthcare.88 MDHHS’ broad investigatory powers ensure compliance

 with the laws and regulations set forth by the department and animate its obligation

 to report periodically to the governor and the legislature regarding matters of public

 health.89

       Lead contamination of Flint’s residential dwellings and soils was a

 longstanding problem dating back several decades. Lead-based paint (banned in

 1978) and lead service lines connecting water mains to residential dwellings

 (initially subjected to mandatory replacement by the 1991 EPA lead and copper rule)

 were ubiquitous throughout the City of Flint. According to the Genesee County

 Community Action Resource Department, 82.9% of the housing structures in Flint

 were built before 1969 (91.8% before 1980).90 Soils, long contaminated by

 combustion of leaded gasoline, were made worse by the use of lead coated wood


 87
    Id.
 88
    M.C.L. 333.2224.
 89
    M.C.L. 333.2231, 2241.
 90
    The number of vacant homes (most of which are undoubtedly encrusted in lead
 paint) has increased 74% since 2000.
                                          89
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23947     Page 90 of
                                     150


 construction debris as fuel by the Genesee Power Station in Flint’s North End.91

 MDHHS, through its officials and employees and in accordance with such funded

 programs as the Childhood Lead Poisoning Prevention Program, failed to carry out

 its duties to prevent and minimize residential lead exposure in the Flint community,

 including from paint, lead service lines, soil, and dust. MDHHS, through its officials

 and employees, did not meet its most basic duties in failing effectively to respond

 either to spikes in elevated blood lead levels among Flint children or to the

 Legionnaires’ disease outbreak in the Flint area following on the heels of the change

 in the source of Flint’s drinking water from Lake Huron to the Flint River. Worse

 yet, MDHHS engaged in efforts to conceal the public health problems, to prevent

 public notification about them, and to coordinate local public health efforts to

 address them, including taking steps to downplay scientific and public health data.

       The State of Michigan charged the following MDHSS officials with

 committing significant crimes in relation to the Flint drinking water crisis: Nick

 Lyon (Director); Corinne Miller (Director, Bureau of Epidemiology); Eden Wells


 91
   Flint’s NAACP, an activist group called United for Action, and Flint residents filed
 a lawsuit challenging the Genesee Power Station because its plume of lead- laden
 smoke and ash contaminated the City and exposed residents to physical injuries and
 diseases associated with lead (e.g., brain injury, premature births, and learning
 disabilities). Highsmith, A.R., Demolition Means Progress, University of Chicago
 Press (2015) at 254.




                                          90
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23948     Page 91 of
                                     150


 (Chief Medical Officer); Nancy Peeler (Director, Maternal, Infant, and Early

 Childhood Home Visiting Program); and Robert Scott (Data Manager, Healthy

 Homes and Lead Prevention Program). The plaintiffs admit that MDHSS and the

 officials referenced above intentionally deceived them, keeping from them critically

 important information about the hazardous conditions they confronted. The plaintiffs

 also admit that MDHSS Director Nick Lyon and MDHSS Director, Maternal, Infant,

 and Early Childhood Home Visiting Program, Nancy Peeler intentionally caused

 them bodily harm (in the nature of invading their bodily integrity).92 MDHSS

 proximately caused further exposure, personal injuries, and damages to the plaintiffs.

 MDHSS Director Lyon and the Relevant Senior Staff including: Sue Moran
 (Deputy Director for Public Health) Corinne Miller (Director Bureau of
 Epidemiology); Lynda Dykema (Director, Division of Environmental Health);
 Eden V. Wells (Chief Medical Executive); Nancy Peeler (Director, Maternal,
 Infant and Early Childhood Home Visiting Program); Robert Scott (Data
 Manager, Healthy Homes and Lead Prevention Program); Jim Collins
 (Director of the Communicable Disease Division); Dr. Matthew Davis (Chief
 Medical Executive); Jay Fiedler (Section Manager, Infectious Diseases
 Surveillance Section); Susan Bohn (Unit Manager, Respiratory Disease
 Section); Tim Bolen (Regional Epidemiologist); Jim Rudrik, Ph.D. (Director,
 Infectious Disease Division)




 92
  The plaintiffs’ admissions made in their complaints are incorporated by reference.
 The admissions are too voluminous to incorporate into the body of the Notice.




                                          91
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19            PageID.23949   Page 92 of
                                     150


                1. Director Nicolas Lyon
                   Assistant Attorney General Zachary C. Larsen
                   Michigan Department of Attorney General
                   P.O. Box 30755
                   Lansing, MI 48909

                   Attorney John Bursch
                   Busch Law PLCC
                   9339 Cherry Valley Ave SE, #78
                   Caledonia, Michigan 4931

          Nicolas Lyon was the Director of the Department of Health and Human

 Services and held that position since September 2014. Prior to that, Mr. Lyon served

 as the agency’s Chief Deputy Director since 2011. In his role as Director, Lyon

 exercises all powers and duties vested in the Department as well as overseeing the

 daily departmental operations.93 As Director, Mr. Lyon was required to “continually

 and diligently endeavor to prevent disease” and to “[c]ollect and utilize vital and

 health statistics . . . for the purpose of protecting the public health.”94

          As early as September 2014, Mr. Lyon through his subordinates learned that

 McLaren Hospital experienced a significant outbreak in Legionnaires’ disease. On

 October 13, 2014, an MDHHS epidemiologist identified a potential correlation

 between the outbreak and Flint’s change of its water source from Lake Huron to the

 Flint River:


 93
      M.C.L. 333.2205(1).
 94
      M.C.L. 333.2221(2)(c).


                                             92
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23950    Page 93 of
                                     150


       I spoke with Tim [Bolen, MDHHS] late last week about the ongoing
       Legionnaire’s [sic] increase in Genesee County. They’ve had 30 cases
       of Legionnaire’s [sic] Disease reported into the [Michigan Disease
       Surveillance System] from June to present this year, where in previous
       years (2009-2013) they’ve had a range from 2- 9 cases reported during
       this same time frame. Genesee initially thought the increase was
       associated with McLaren Flint Hospital as a source, but after Tim and
       I both reviewed the preliminary data it was pretty clear that many of the
       cases did not fit with this hypothesis. In addition, the picture has been
       clouded by the fact that most cases being reported did not have onset
       dates recorded. The current hypothesis is that the source of the outbreak
       may be the Flint municipal water.

       Mr. Lyon learned on January 28, 2015, that there was an outbreak of

 Legionnaires’ disease in Genesee County and that the initial outbreak coincided with

 the change in water source from Lake Huron to the Flint River. State Epidemiologist

 Corrine Miller met with Mr. Lyon and presented him with data and graphs on the

 monthly case counts of Legionnaires’ disease between January 1, 2009 and January

 2015 and pointed out the relationship in time with the Flint water switch. That same

 day, Deputy Director Sue Moran forwarded Mr. Lyon a summary from a call held

 between MDHHS, MDEQ and Flint area hospitals. According to Ms. Miller,

 “MDEQ expressed concern that this issue might reach the Governor’s office and I

 indicated it already had (and that [DHHS] would be assisting the locals in the

 investigation).”

       While cases of Legionnaires’ disease continued to be reported, on May 29,

 2015, MDHHS officials mailed a letter to McLaren Hospital declaring the outbreak

 of Legionnaire’s Disease over. McLaren Hospital officials “found it very strange
                                          93
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23951     Page 94 of
                                     150


 that [the outbreak] was declared as over because it was never declared to begin with

 and we were still seeing cases.” On July 22, 2015, Governor Snyder’s Chief of Staff

 Dennis Muchmore sent Mr. Lyon an email requesting that he look into Flint’s water

 issues. With the assistance of his staff, Mr. Lyon falsely responded to Mr.

 Muchmore’s inquiry by stating that 73% of the cases involved individuals who were

 not consumers of Flint drinking water. MDHHS staff testified in preliminary

 criminal hearings involving Mr. Lyon that in early January 2016, he was presented

 with substantially similar information that Corrine Miller had presented Mr. Lyon

 nearly a year earlier, yet he acted as though he had never seen the information before.

 Despite his extensive knowledge of the outbreak, Mr. Lyon failed to act or inform

 the public until January 13, 2016, during a news conference with Governor Snyder

 and Dr. Eden Wells.

       Moreover, Lyon treated reports of elevated blood lead levels among Flint

 children with a similar “glib and dismissive” approach. In July 2015, MDHHS knew

 that there was a spike in elevated blood lead levels of Flint children which correlated

 with the onset of use of the Flint River water as a drinking water source. Despite Mr.

 Lyon’s obligations to investigate public health concerns, in September 28, 2015,

 after the blood lead level issue had garnered media attention, Mr. Lyon sought

 assistance from MDHSS staff to disprove any correlation to the Flint water:

       I need an analysis of the Virginia Tech/Hurley data and their
       conclusions. I would like to make a strong statement with a
                                           94
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19       PageID.23952       Page 95 of
                                     150


       demonstration of proof that the blood lead levels seen are not out of
       the ordinary and are attributable to seasonal fluctuations.

       Mr. Lyon also actively participated in the political cover-up from the

 Governor's office. On November 26, 2015 Richard Baird, a top advisor to Governor

 Snyder, advising the Michigan state police: “…boss wants us to work through this

 without a disaster declaration if possible. Dan [Wyant, MDEQ] and Nick [Lyon] and

 I are working on it.”

       Mr. Lyon actively minimized the drinking water problems and their potential

 effect on public health. MDHHS, with Lyon at the helm, disregarded scientific data

 and engaged in a scheme to undermine and obscure the truth at the expense of the

 public.

              2. Sue Moran
                 333 S. Grand Ave
                 Lansing, Michigan 48909

       Sue Moran (“Moran”) was the Deputy Director for Public Health at MDHHS.

 Ms. Moran reported to Deputy Director, Timothy Becker, who reported directly to

 MDHHS Director Nick Lyon. Ms. Moran’s duties included consulting the Director’s

 office on public health issues, including communicable disease outbreaks. Ms.

 Moran failed at her essential duties to investigate and prevent disease and promote

 the public health, including failing to urgently and properly respond to both reports

 of elevated blood lead levels and the Legionnaires’ disease

 outbreak.
                                          95
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23953     Page 96 of
                                     150


       Ms. Moran became aware of the Legionnaires’ disease outbreak in January

 2015. Despite this, Ms. Moran failed to adequately respond and assist the local health

 department in accessing information and informing the public throughout 2015.

 Notably, eleven months later, in December 2015, Ms. Moran and Dr. Eden Wells

 criticized the Genesee County Health Department for “going behind their back” and

 not being a “team player” in drafting a press release regarding the outbreak.

       In September 2015, Director Lyon contacted Ms. Moran directly stating that

 he wanted to make a “strong statement” that the elevated blood lead levels reported

 in the media were merely seasonal variation. In line with department politics, that

 same month, Ms. Moran had emailed MDHHS staff informing them that the “front

 office” was asking about Flint water and stressing that “while this is a public health

 concern, this is largely DEQ/local jurisdiction.” Ms. Moran declined to accept that

 any issues related to water quality were the responsibility of the MDHHS, in direct

 contradiction to her duties to protect the public health.

              3. Corrine Miller
                 Attorney Kristen E. Guinn
                 Smith Haughey Rice & Roegge
                 100 Monroe Center, NW
                 Grand Rapids, MI 49503

       Corinne Miller (“Miller”) was the Director of the Bureau of Epidemiology at

 MDHHS. Ms. Miller reported to Sue Moran. Ms. Miller’s duties as Director




                                           96
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23954     Page 97 of
                                     150


 included providing review of data reports and feedback, consultation, and crisis

 management for public health investigations, including communicable diseases. Ms.

 Miller’s duties also included oversight over the legionella investigation.

       Ms. Miller became aware of the Legionnaires' disease outbreak by January

 2015 and had discussions with Linda Dykema about the correlation between the

 water switch and the increase in the cases of Legionnaires’ disease. Ms. Miller has

 admitted that notice could have been released to the public as early as January 2015,

 but that there were “political overtones” and that news of a Flint water related disease

 outbreak could have been “embarrassing” or “cause a difficult situation” for the

 governor because that decision had been made under emergency management. By

 March 2015, Ms. Miller was aware of the challenges the Genesee County Health

 Department (GCHD) faced in investigating the Legionnaires’ disease outbreak. Ms.

 Miller had the power and ability to provide additional assistance or request

 epidemiologic assistance from the CDC but she failed to do so until after public

 notification was made, even when GCHD themselves requested CDC’s assistance.

       In July 2015, Ms. Miller was aware that one of her epidemiologists, Cristin

 Larder, had determined that the blood lead levels in Flint children in the summer of

 2014 were higher than previous years and that it warranted further investigation.

 However, Ms. Miller chose to play politics by instructing others not to take action




                                           97
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23955     Page 98 of
                                     150


 and to delete emails pertaining to Ms. Larder’s report. Despite knowledge and access

 to data evidencing elevated blood lead levels from her own staff, on September 17,

 2015, Ms. Miller reminded MDHHS staff that “[p]er the MDEQ, the compliance

 monitoring for lead within the city has never exceeded the EPA action level for

 lead.” Worse yet, after the blood lead level issues became public, Ms. Miller

 pressured MDHHS staff to provide false statements to the media regarding reports

 of elevated blood lead levels. Ms. Miller was criminally charged for her

 involvement.

              4. Linda Dykema
                 Assistant Attorney General Zachary C. Larsen
                 Michigan Department of Attorney General
                 P.O. Box 30755
                 Lansing, MI 48909

       Linda Dykema (“Dykema”) was the Director of the Division of

 Environmental Health at MDHHS from May 2014 to October 2016. Her duties

 included serving as a liaison to the MDEQ, managing the toxicology and response

 section, and conducting public health assessments of environmental contamination.

 Ms. Dykema also oversaw the Lead Hazard Remediation Program, responsible for

 assessing and cleaning up lead contaminated housing.

       Ms. Dykema became aware of the Legionnaires’ disease outbreak in January

 2015 and had discussions with Corrine Miller about the correlation between the

 water switch and the increase in the cases of Legionnaires’ disease. In effort to


                                          98
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23956    Page 99 of
                                     150


 protect her department and the Governor from an “embarrassing” and “difficult

 situation,” Ms. Dykema instructed MDHHS employees to refer calls from the public

 complaining about the water to her attention, warning that “there is a political

 situation that we don’t want to stumble into should we get hotline calls.”

       Ms. Dykema also worked with the MDEQ beginning in and about July 2015

 to downplay the seriousness of the lead issues and other health concerns related to

 the water and to diminish and disparage Mr. Del Toral. On July 23, 2015, Ms.

 Dykema reiterated to several MDHHS officials, including Corrine Miller, Nancy

 Peeler, and the “front office,” that the city is in compliance with the lead and copper

 rule and that Mr. Del Toral’s report was “issued as a result of his own research and

 …not reviewed or approved by EPA management. He has essentially acted outside

 his authority.”95 On September 29, 2015, after Dr. Mona Hanna- Attisha’s work

 became public, Ms. Dykema expressed to other MDHHS officials the need for the

 department to have a unified response: “It’s bad enough to have a data war with

 outside entities, we absolutely cannot engage in competing data analyses within the

 Department, or, heaven forbid, in public releases.” Ms. Dykema has since expressed

 her frustration that the department did not share the lead concerns with the public

 sooner. Ms. Dykema, in her role as the Director of


 95
  July 23, 2015, 10:07 AM Linda Dykema Email to DCH Employees (“RE:
 Director’s Office Assignment – Flint – need update asap”).

                                           99
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23957     Page 100 of
                                     150


  the Division of Environmental Health, failed in her duties to investigate, prevent,

  and control environmental health hazards. By her conduct, she exacerbated the

  plaintiffs’ injuries and damages.

               5. Eden Wells
                  Assistant Attorney General Zachary C. Larsen
                  Michigan Department of Attorney General
                  P.O. Box 30755
                  Lansing, MI 48909

                  Attorney Steven Ramontin
                  24 Frank Lloyd Wright Dr Ste D2000
                  Ann Arbor, MI 48105

        Dr. Eden Wells (“Wells”) was the Chief Medical Executive for MDHHS and

  held that position since May 1, 2015. Prior to that, Dr. Wells served as the Associate

  Chief Medical Executive from January 1, 2015 to May 1, 2015. Pursuant to M.C.L.

  333.2202, if the Director of MDHHS is not a physician, the director “shall designate

  a physician as chief medical executive of the department. The chief medical

  executive shall be a full-time employee and shall be responsible to the director for

  the medical content of policies and programs.” Dr. Wells’ duties included assisting

  with disease outbreak coordination and investigation and to provide the department

  with professional medical guidance.

        Dr. Wells was aware of the Legionnaires’ disease outbreak as early as May

  2015. She was consistently informed and updated on the nature and scope of the

  outbreak during 2015. However, she and MDHSS did not inform the public about


                                           100
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23958     Page 101 of
                                     150


  the outbreak until January 16, 2016. Dr. Wells failed to take steps to investigate the

  source of the outbreak or notify the public. Moreover, Dr. Wells actively participated

  in efforts to undermine the Genesee County Health Department’s (“GCHD”)

  attempts to investigate the outbreak and notify the public, accusing GCHD officials

  of “going behind [MDHSS’] back” and not being a “team player.” Dr. Wells was

  aware of the report of elevated blood lead levels as early as August 2015 and took

  steps to limit scientific access to data and downplay the reports in the media. Despite

  her duty to protect the public from health outbreaks and alert the public of known

  dangers, Dr. Wells failed to act accordingly and was charged criminally for her

  conduct.

               6. Nancy Peeler
                  Attorney Michael S. Cafferty
                  Michael S. Cafferty & Assoc.
                  333 W. Fort Street
                  Suite 1400
                  Detroit, MI 48226

                  Attorney Harold Z. Gurewitz
                  Gurewitz & Raben, PLC
                  333 W. Fort Street, Suite 1400
                  Detroit, MI 48226

     Nancy Peeler (“Peeler”) was Director of the Maternal, Infant and Early

  Childhood Home Visiting Program (“MIECHV”) at MDHHS during the relevant

  time frame. MIECHV program is designed to promote maternal, infant and early

  childhood health, development and safety. This program includes the State’s


                                           101
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23959     Page 102 of
                                     150


  childhood lead poisoning prevention program, which provides education and

  outreach regarding lead hazards and the impact of lead poisoning and maintains a

  registry of blood lead levels throughout the state. Ms. Peeler was specifically

  assigned the task of responding to an inquiry from the MDHHS Director’s office

  regarding elevated lead levels and the potential impact on public health.

        By July 2015, the MDHHS knew that there was a spike in elevated blood lead

  levels among Flint’s children. Prior to July 2015, MDHHS had the necessary data to

  analyze the issue of elevated blood lead levels but failed to do so. Ms. Peeler, who

  is not an epidemiologist herself, assigned MDHHS’ epidemiologists to evaluate any

  increase in child blood lead levels in the summer of 2014 that may be attributable to

  the change in drinking water from Lake Huron to the Flint River. On July 28, 2015

  MDHHS epidemiologist Cristin Larder found and reported to Ms. Peeler that

  children’s blood lead tests conducted in summer 2014 “lie outside the control limit”

  compared with prior years and that this finding “does warrant further investigation.”

  Despite this, Ms. Peeler falsely reported that there was no significant jump in lead

  levels other than the normal, seasonal variation. Ms. Peeler’s report was brought to

  the Director and ultimately to the Governor’s office. When Ms. Larder again

  reported that, based on additional data provided to her, there was still “a higher

  proportion of EBLL last summer than usual,” Ms. Peeler took no steps to correct

  her report to the Director and Governor or to conduct a


                                          102
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19           PageID.23960     Page 103 of
                                     150


  further analysis. Ms. Peeler effectively buried Ms. Larder’s work, choosing

  politics over public health.

        Further, Ms. Peeler took steps in line with her department to disparage Dr.

  Mona Hanna-Attisha’s work and further to mislead the public regarding any

  correlation between elevated blood lead levels and the change in the source of the

  drinking water. On September 23, 2015 Ms. Peeler sent an email internally to

  MDHHS staff stressing the “seasonal impact associated with lead poisoning” and

  insisting that staff hold forth with the talking point that “[w]e do NOT see a different

  pattern of results for the 2014-2015 year, right after the change in the water source.”

  On September 24, 2015, Ms. Peeler proofread a response drafted by Robert Scott to

  Professor Marc Edward’s request for data on blood lead levels and expressing his

  frustration about the state’s lack of response. Ms. Peeler instructed Mr. Scott to

  “apologize less” and explicitly warned: “The email you received could be read as an

  intent to escalate and spin things, and I don’t think you need to get caught up in that.”

        On September 25, 2015, a day before Dr. Mona Hanna-Attisha’s work became

  public, Ms. Peeler communicated with MDHSS leaders stating:

        Based on questions coming through, I do think we need to run our Flint
        charts for the same population group that the Flint docs ran (as close as
        we can approximate the sample) but I’d look at it across the five years
        again. Depending on what our charts show, we may want to consider
        having (state epidemiologists) help us run an analysis more




                                            103
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19           PageID.23961     Page 104 of
                                     150


        like the docs ran – but let’s look at the revised charts as a starting
        point.

        That same day, Ms. Peeler assigned Mr. Scott to respond to a Detroit Free

  Press article about lead increases in Flint and expressed her “secret hope…that we

  can work in the fact that this pattern is similar to the recent past.” The next    day,

  despite her knowledge of elevated childhood blood lead levels nearly two months

  prior, Ms. Peeler acquiesced to Director Lyon’s mandate to send a strong message

  of “season variation.” Specifically, Ms. Peeler coordinated with Robert Scott and

  MDHHS’s Deputy Director for External Relations and Communications Geralyn

  Lasher to “put[] together talking points about this ‘study’ that the physicians will be

  discussing that claims an increase in elevated blood levels in children since the

  change to the water system source.” Ms. Peeler was criminally charged for her

  deception and failure to act in accordance with her duties.

               7. Robert Scott
                  Attorney Mary Chartier-Mittendorf
                  1905 Abbot Road, Suite 1
                  East Lansing, MI 48823

        Robert Scott (“Scott”) was the Data Manager for the Healthy Homes and Lead

  Prevention program Childhood Lead Prevention Program. Mr. Scott, who is not an

  epidemiologist, was responsible for tracking and organizing child blood lead level

  data for the program. In July 2015, Mr. Scott was asked by Nancy Peeler to assist in

  providing a limited data set to MDHHS epidemiologists to determine


                                            104
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23962     Page 105 of
                                     150


  whether there was an increase in child blood lead levels in Flint related to the change

  in the source of drinking water from Lake Huron to the Flint River. After MDHHS

  epidemiologist Cristin Larder reported on the morning of July 28, 2015 that there

  was, in fact, an increase in child blood lead levels in the summer of 2014, Mr. Scott

  took it upon himself to also analyze state data. Before receiving the final report from

  Ms. Larder, Scott wrote to Ms. Peeler:

        I said this morning I’d look to see if the distribution of (elevated blood
        lead levels) in the July-September 2014 ‘spike’ was any different from
        the typical distribution of (elevated blood lead levels) in Flint. I
        compared totals by zip code vs. totals by zip code from 2010. The
        pattern is very similar and is further evidence, I think, that the water
        was not a major factor here.

  Scott chose to ignore the experts in his own department and his obligation to protect

  the public health by advancing efforts to ignore and to bury Ms. Larder’s work.

        Upon receipt of a September 11, 2015 email from Professor Marc Edwards

  describing “severe chemical/biological health risks for Flint residents” related to

  corrosion of pipes, Mr. Scott forwarded the information to several MDHHS

  colleagues, including Nancy Peeler, writing: “[s]ounds like there might be more to

  this than what we learned previously. Yikes!” Mr. Scott also participated in efforts

  to discredit Dr. Mona Hanna-Attisha’s work. On September 24, 2015, Mr. Scott

  attempted to recreate Dr. Hanna-Attisha’s work, and, ignoring the work of

  MDHHS epidemiologists and despite a lack expertise in the field, informed Ms.



                                           105
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23963     Page 106 of
                                     150


  Peeler that he saw a difference between the two years, but not as significant as Dr.

  Hanna-Attisha’s. The following day, Mr. Scott instructed MDHHS staff to inform

  the Detroit Free Press that “[w]hile the trend for Michigan as a whole has shown a

  steady decrease in lead poisoning year by year, smaller areas such as the city of Flint

  have their bumps from year to year while still trending downward overall.” Mr. Scott

  was criminally charged for his deception and failure to meet his duties to the public.

               8. Jim Collins
                  333 S. Grand Ave
                  Lansing, Michigan 48909

        Jim Collins (“Collins”) was the Director of the Communicable Disease

  Division at MDHHS. As Director of the department, his duties included oversight

  and responsibility for providing support and consultation to local health departments

  closely monitor and track disease outbreaks. Additionally, the division was

  responsible for collecting and analyzing data on communicable diseases, assist in

  strategies to control disease, and, when necessary, partner with the Centers for

  Disease Control (“CDC”) on issues related to communicable diseases. Mr. Collins

  division also includes oversight of the emergency notification network and Michigan

  Disease Surveillance System (“MDSS”), including “surveillance and control of

  respiratory infections, such as influenza and legionellosis.”




                                           106
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23964    Page 107 of
                                     150


        In October 2014, Collins was informed of an “ongoing Legionnaires’ increase

  in Genesee County” including 30 cases reported into the MDSS since June 2014,

  and a potential correlation with the Flint River water as nearly all of the cases had

  been mapped in Flint. Collins was aware at that time of conversations between his

  staff and the DEQ, including that the governor’s office had been involved with

  complaints about the Flint water and that “any announcement by public health about

  the quality of the water would certainly inflame the situation.” MDHHS assured

  MDEQ staff that they would work with Genesee County to coordinate water testing.

        By January, Collins had concerns about GCHD’s progress in investigating the

  Legionaries’ disease outbreak, noting that “we believe that this increase warrants

  additional evaluation on the part of public health” and acknowledging the “pressures

  on [GCHD] of late from the public and media alike about the water quality questions

  in Flint.” GCHD responded by requiring MDHHS’ assistance with additional testing

  of clinical and environmental samples and obtaining information from MDEQ.

  Despite this request, from September 2014 to May 2015, MDHHS provided GCHD

  with no information related to the status of the Legionella outbreak, and never sent

  any staff members to assist GCHD’s efforts including obtaining environmental or

  clinical samples.




                                          107
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23965    Page 108 of
                                     150


        After the GCHD requested assistance from the CDC in February and April

  2015, Collins subsequently issued a memorandum in June 4, 2015, CC’ing the CDC,

  declaring the Legionella outbreak despite the fact that two new cases were reported

  on June 1 and June 2 in MDHHS’ surveillance reporting system. Collins also harshly

  criticized GCHD’s efforts to contact the CDC: “Relative to communications around

  the investigation, I believe that CDC is in agreement that their involvement really

  should be at the request of the state, rather than the local health department. To be

  clear, we do value the skills and resources of our CDC colleagues, but we also

  recognize that their involvement needs to have some structure. I want to reinforce

  the necessity that investigation communications from the Genesee County Health

  Department need to be directed to staff at the MDHHS.”

               9. Dr. Matthew Davis
                  300 North Ingalls, 6A18
                  Ann Arbor, MI 48109-5456

      Matthew M. Davis (“Davis”) was the Chief Medical Executive from March

  2013 to April 2015. Pursuant to M.C.L. 333.2202, the chief medical executive is

  responsible to the director of MDHHS for the medical content of policies and

  programs. Dr. Davis’ duties included assisting with disease outbreak coordination

  and investigation and to provide the department with professional medical guidance.

  Dr. Davis was notified of the Legionnaires' disease outbreak and the




                                          108
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19          PageID.23966     Page 109 of
                                     150


  potential correlation to the change in water source by January 2015. Dr. Davis failed

  to investigate or assess the degree of the public health risk, failed to effectively

  cooperate with other state agencies in the interest of public health, and failed to

  properly advise his own department or the director of the need to investigate and

  respond. Dr. Davis’ actions resulted in a lack of public notification and harm to the

  plaintiffs.

                10. Jay Fiedler
                   333 S. Grand Ave
                   Lansing, Michigan 48909

         Jay Fielder (“Fiedler”) was the Section Manager for the Infectious Diseases

  Surveillance Epidemiology Section at MDHHS during the relevant time frame.

  Fiedler’s duties at MDHHS include monitoring disease outbreaks and coordinating

  with the local health departments. By October 2014, Mr. Fiedler was aware of a

  potential correlation between an uptick in Legionnaires’ disease and the switch to

  Flint River water. Mr. Fiedler knew of the frustrations by local health officials in

  investigating the Legionnaires’ disease outbreak. Mr. Fiedler failed to provide the

  necessary information to assist in the effective coordination of data for the protection

  of public health and was openly critical of the Genesee County Health Department’s

  efforts. Mr. Fiedler has admitted that public notice of the outbreak should have been

  provided by MDHHS early in 2015.




                                           109
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23967     Page 110 of
                                     150


               11. Susan Bohm
                  333 S. Grand Ave
                  Lansing, Michigan 48909

        Susan Bohn (“Bohn”) was the Unit Manager for the Respiratory Disease

  Epidemiology Section at MDHHS during the relevant time frame. Ms. Bohn’s duties

  included monitoring and investigating respiratory disease outbreaks, including

  Legionnaire’s disease. By October 2014, Ms. Bohn was aware of a potential

  correlation between an uptick in Legionnaires’ disease and the switch to Flint River

  water. Despite her knowledge and duties, Ms. Bohn coordinated with MDEQ

  officials to downplay any correlation, stating that “the Flint water was at this point

  just a hypothesis.” Ms. Bohn also communicated to other MDHHS staff members

  MDEQ’s concern that “any announcement by public health about the quality of the

  water would certainly inflame the situation.”

               12. Tim Bolen
                  333 S. Grand Ave
                  Lansing, Michigan 48909

        Tim Bolen (“Bolen”) was an epidemiologist at MDHHS during the relevant

  time frame. Mr. Bolen had direct communications with staff at McLaren Hospital in

  June and September 2014 about a Legionnaire’s disease outbreak. By October 2014,

  Mr. Bolen knew that the source of the outbreak was likely correlated to the Flint

  municipal water. Mr. Bolen failed to act accordingly to protect the public health and

  ensure public notification.


                                           110
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19          PageID.23968     Page 111 of
                                     150


               13. James Rudrik
                   333 S. Grand Ave
                   Lansing, Michigan 48909

        James Rudrik (“Rudrik”) was the Director of the Infectious Disease Division

  at MDHHS during the relevant time frame. By October 2014, Mr. Rudrik knew that

  the source of the outbreak was likely correlated to the Flint municipal water. Mr.

  Rudrik participated in the lack of urgency displayed by MDHHS in failing to

  properly investigate or notify the public of a disease outbreak.

       E. Flint Emergency Managers.

        As part of its responsibility to safeguard the credit of the state, the Department

  of the Treasury oversaw the Emergency Managers appointed by the Governor. The

  Emergency Manager law, promulgated by the Legislature through Public Act 72 of

  1990,96 authorized the state to intervene in units of local government that experience

  financial emergencies. According to a public communication by the Governor, State

  Treasurer Andy Dillon was charged with “leading the administration’s effort to

  ensure emergency managers that may be necessary in the future are properly

  trained.” In the same communication, the


  96
     The financial emergency status, along with the Emergency Financial Manager
  (EFM) position, was first created in Public Act 101 of 1988 for the specific
  emergency in Hamtramck. Public Act 101 was amended by Public Act 72 of 1990,
  allowing an Emergency Financial Manager to be appointed for any local
  governmental unit. PA 72 in turn was replaced by Public Act 4 of 2011, which
  renamed the position to Emergency Manager (EM) and gave the Manager additional
  authority.
                                           111
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23969    Page 112 of
                                     150


  Governor declared that “Emergency managers are accountable to both the governor

  and the Legislature. …”97 An Emergency Manager stands in the place of the

  governing body, chief executive officer, or chief administrative officer of the local

  government and has the authority to remove any of the unit's elected officials should

  they refuse to provide any information or assistance. The Flint Emergency

  Managers had complete control over the municipality with the ability to reduce pay,

  outsource work, reorganize departments, modify employee contracts, and determine

  municipal business activities, including the sale and delivery of drinking water to

  Flint residents and operation of the Flint Water Treatment Plant.98

        Emergency managers have broad authority and powers to “rectify the

  financial emergency and to assure the fiscal accountability of the local government

  and the local government’s capacity to provide or cause to be provided necessary

  governmental services essential to the public health, safety, and welfare.” Because

  the Emergency Managers were appointed by, and accountable to, the Governor and

  Legislature and because they were trained by, and reported directly to the State


  97
         State      of     Michigan,      Emergency    Manager       Fact      Sheet,
  https://www.michigan.gov/documents/snyder/EMF_Fact_Sheet2_347889_7.pdf
  (last visited July 12, 2019).
  98
     Longley, Kristin, Other emergency managers provide glimpse of what Flint can
  expect under state takeover, Flint Journal (November 18, 2011), available at
  http://www.mlive.com/news/flint/index.ssf/2011/11/other_emergency_managers_p
  rovi.html (last visited July 12, 2019).


                                          112
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19           PageID.23970   Page 113 of
                                     150


  Treasurer, the State of Michigan is charged with knowledge of all facts and

  circumstances known by them and with responsibility for their acts and omissions.

  In addition, because the sale and delivery of drinking water is deemed a municipal

  business activity under Michigan decisional law, the City of Flint is responsible for

  their acts and omissions related to drinking water as well.

        The identity of each of Flint’s Emergency Managers, his time in office, and

  the Governor who appointed him is set forth in this chart:


             Jul 2002 - Jun 2004             Ed Kurtz            John Engler


             Dec 2011 - Aug 2012             Michael Brown Rick Snyder


             Aug 2012 - July 2013            Ed Kurtz            Rick Snyder


             July 2013 - October 2013        Michael Brown Rick Snyder


             October 2013 - January 2015 Darnell Earley          Rick Snyder


             January 2015–April 30, 2015 Jerry Ambrose           Rick Snyder



        The State of Michigan charged Darnell Earley and Gerald Ambrose with

  serious crimes arising from their acts and omissions while serving as Emergency

  Managers for the City of Flint. The plaintiffs admit that Darnell Earley, Gerald



                                          113
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23971     Page 114 of
                                     150


  Ambrose, and Ed Kurtz intentionally caused them bodily harm (in the form of

  invasion of their bodily integrity).99

               1. Darnell Earley
                  Attorney Todd Russell Perkins
                  615 Griswold
                  Suite 400
                  Detroit, MI 48226

        Darnell Early (“Earley”) was appointed Emergency Manager for the City of

  Flint from October 2013 to January 2015. Early readily admits that he was

  responsible for ensuring that the City of Flint was in compliance with state and

  federal laws regarding safe drinking water. Mr. Early played an integral role in

  authorizing and coordinating full-time operation of the Flint Water Treatment plant

  and the use of the Flint River as its drinking water source despite known public

  health hazards. In March 2014, one month prior to the change from Lake Huron to

  the Flint River, Mr. Earley was aware that the Flint water treatment plant did not

  have the appropriate resources, upgrades, or regulatory requirements to distribute

  drinking water safely. In a letter to the Detroit Water and Sewer Department, Mr.

  Earley acknowledged: “in the very unlikely event that the City of Flint is not able to

  draw water from the Flint River no later than April 17, 2014, then the City would

  like the option of continuing to purchase water from the DWSD, for a

  99
   The plaintiffs’ admissions made in their complaints are incorporated by reference.
  The admissions are too voluminous to incorporate into the body of the Notice.


                                           114
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19       PageID.23972    Page 115 of
                                     150


  period of time, up to the time water is available from KWA.” Mr. Earley

  intentionally mislead the public by falsely stating that the plant was capable of

  producing safe drinking water and by authorizing its distribution.

        After the change in the source of drinking water from Lake Huron to the Flint

  River, Mr. Earley consistently refused to acknowledge water quality issues. In

  October 2014, after learning of a spike in cases of Legionnaires’ disease, Mr. Early

  obstructed and hindered the local health department’s investigation into the disease

  outbreak. Specifically, Mr. Early insisted that the City’s “message” should be that

  the outbreak was “an internal issue at McLaren [Hospital] that they are working on

  with our assistance, not a Flint water problem that we are trying to resolve.” After

  boil-water advisories and TTHM violations were issued by the City and General

  Motors Corporation’s exit from the Flint water distribution, Mr. Early was contacted

  by the governor’s office regarding public health concerns and a request to return to

  the DWSD “as an interim solution to both the quality, and now the financial,

  problems that the current solution is causing.” However, Mr. Early refused, placing

  financial obligations over public health.

        On January 9, 2015, after the University of Michigan-Flint water tests

  revealed high lead levels in two separate campus locations elevating water quality

  concerns, Mr. Earley again refused the opportunity to return to DWSD. In a press

  release, Mr. Early stated:


                                              115
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23973     Page 116 of
                                     150


        Suggestions have been made that the City of Flint should return to using
        water purchased through the Detroit Water and Sewerage Department.
        For many reasons financial and otherwise the City of Flint can ill-afford
        to switch courses at this point. Thus, we will continue following the
        guidelines and directives of the Michigan DEQ in the implementation
        of our water quality plan and operational report until the KWA water
        source is available. The estimated cost to go back to the water provided
        by DWSD is approximately $1 million per month and the City expects
        to be using the [KWA] Lake Huron water within the next eighteen
        months. It is not financially prudent to spent
        $18 million to purchase water that meets the same DEQ standards as
        the water now available from the Flint River.

        Mr. Earley refused overtures on the DWSD for a third time on January 12,

  2015 when DWSD Director offered Mr. Earley immediate reconnection “to the

  DWSD system at no additional charge to the City and at the same ‘expired contract’

  rate that the City was paying in April, 2014.” Mr. Early violated his duties by failing

  to provide necessary governmental services essential to the public health, safety, and

  welfare through his deliberate indifference to state and federal safe drinking water

  regulations, water quality, and the public health. Mr. Earley was criminally charged

  for his acts and omissions. His conduct caused the plaintiffs’ alleged injuries and

  damages.

               2. Gerald Ambrose
                  Attorney Barry A. Wolf
                  Barry A. Wolf, Attorney at Law, PLLC
                  503 S. Saginaw Street, Suite 1410
                  Flint, MI 48502

        Gerald Ambrose (“Ambrose”) was the Emergency Manager for the City of

  Flint from January 2015 to April 2015. Mr. Ambrose previously served as a
                                           116
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19          PageID.23974     Page 117 of
                                     150


  financial advisor to the city, responsible for analyzing the cost benefit to the City of

  participating in the KWA as compared to continuing to purchase water from the

  DWSD. Prior to his tenure as Emergency Manager, Mr. Ambrose played an integral

  role in assuring the success of the KWA through Flint’s participation, including

  involvement in the Administrative Consent Order and use of the Flint River as an

  interim source.

        In October 2014, Ambrose expressed frustration with the “instant connection”

  between the uptick in Legionnaires’ disease and Flint Water, criticizing Michael

  Glasgow’s assistance in testing for bacteria. In January 2015, Mr. Ambrose assisted

  Mr. Early in crafting a response to the DWSD, rejecting the offer to return despite

  water quality concerns. In February 2015, city councilman Joshua Freeman

  requested that Mr. Ambrose revisit DWSD’s invitation to rejoin, however, Mr.

  Ambrose responded by stressing the importance of cost over public health, stating

  “[n]o [matter] how many times you send it to me, it doesn’t change the cost (or my

  mind).” In his role as Emergency Manager, Mr. Ambrose knew of increasing public

  health concerns and water quality problems. Despite his knowledge, on March 25,

  2015, after Flint City Council voted to reconnect to DWSD, Mr. Ambrose rejected

  the decision and falsely stated: “[i]t is incomprehensible to me that... Flint City

  Council would want to send more than

  $12 million a year to the system serving Southeast Michigan, even if Flint rate


                                            117
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23975    Page 118 of
                                     150


  payers could afford it. (Lake Huron) water from Detroit is no safer than water from

  Flint.” Despite his duty to provide services necessary for the public health, Mr.

  Ambrose consistently placed financial concerns over the health of the citizens and,

  despite his power to do so, repeatedly declined officers to reconnect to DWSD. Mr.

  Ambrose was criminally charged for his acts and omissions. His conduct caused the

  plaintiffs’ alleged injuries and damages.

               3. Ed Kurtz
                  Attorney Michael J. Gildner
                  Simen, Figura and Parker, PLC
                  5206 Gateway Centre
                  Suite 200
                  Flint, MI 48507

        Ed Kurtz (“Kurtz”) served as Flint’s Emergency Manager from August 2012

  to July 2013. Mr. Kurtz was instrumental in Flint’s decision to leave the DWSD and

  join the KWA and ignored compelling arguments from both an engineer and

  economics standpoint that Flint should reject the pressures to join the KWA. When

  the option was being considered, on January 7, 2013, Mr. Kurtz received an

  Assessment and Cost Analysis from Rowe Professional Services.100 That

  engineering study was one of the key first steps in switching to the Flint River as a

  drinking water source. Mr. Kurtz knew that “[w]ater from the river will require

  greater effort to treat than water from Lake Huron (more chemicals, power, and

  100
     January 7, 2013 Rowe Professional Services Company Letter to Ed Kurtz
  (“Review of TYJT December 21, 2012 Presentation – City of Flint Water Supply
  Assessment”).
                                          118
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19            PageID.23976   Page 119 of
                                     150


  residuals).”101 At this time, one of the main considerations was a blending of Flint

  River water with DWSD water, and even then it was acknowledged that “there is a

  potential for challenges with chemistry and treatment.”102 With this knowledge, Mr.

  Kurtz signed off on the March 28, 2013 Resolution to Purchase Capacity from the

  KWA that described it as being “in the long term best interests of the City of Flint

  to enter into a contract with the KWA.” Kurtz enabled this disaster; with his powers

  as Emergency Manager he led Flint down this perilous path. His conduct caused or

  contributed to the plaintiffs’ alleged injuries and damages.

                   4. Michael Brown
                      Attorney William Young Kim
                      City of Flint
                      1101 S. Saginaw Street
                      Third Floor
                      Flint, MI 48502

              Michael Brown (“Brown”) served as the Emergency Manager for the City of

  Flint from December 1, 2011 to August 5, 2012. At a February 10, 2011 meeting,

  Mr. Brown participated in discussions regarding the options for Flint’s future water

  supply sources. At that time, the discussion included “continued service from

  Detroit, establishing a new surface water source from Lake Huron – Karegnondi

  project (as a joint venture with other communities), or utilization of Flint’s existing

  resources.” Brown was also Flint’s Emergency Manager from July 2013 to


  101
        Id.
  102
        Id.
                                            119
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19       PageID.23977    Page 120 of
                                     150


  October 2013. In September 2013, Mr. Brown “approved an order for a contract

  among Flint, Genesee County and the KWA.” This contract was a precipitating event

  of the Flint water crisis. Mr. Brown, in his role as Emergency Manager, was a key

  factor in these early decisions that ultimately led to Flint leaving the DWSD and

  joining the KWA.

      F. City of Flint
         Attorney William Kim
         City of Flint Law Dept.
         1101 S. Saginaw St.
         Flint, MI 48502

        The City of Flint is a body politic incorporated in 1855. Like the State of

  Michigan, the City of Flint is a body politic that acts through its executive branch

  (including specifically the various Emergency Managers appointed by the

  Governor), departments and boards, officers, and employees. Consequently, the acts

  and omissions of its Emergency Managers, departments and boards, officers, and

  employees undertaken within the scope of their employment, constitute the acts and

  omissions of the City. Likewise, knowledge acquired by its Emergency Managers,

  departments and boards, officers, and employees acquired within the scope of their

  employment is imputed to the City. In consequence, the City cannot plead innocence

  by asserting that the information obtained by different Emergency Managers, several

  departments and boards, officers, and employees was not acquired by any one

  individual employee who then would have comprehended its


                                          120
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23978   Page 121 of
                                     150


  full import. Rather, the City is considered to have acquired the collective knowledge

  of its Emergency Managers, departments and boards, officers, and employees and is

  held responsible for their failure to act accordingly.103

        Flint is the largest city in, and seat of, Genesee County and currently has a

  population of approximately 102,000. From the late 19th century to the mid-20th

  century, the city (known as “Vehicle City”) was the site for leading manufacturers

  of carriages and later automobiles. General Motors Corporation was founded in Flint

  in 1908 and grew into the largest automobile manufacturer in the world. General

  Motors Corporation housed its Buick and Chevrolet divisions in Flint until the

  1970s. General Motors Corporation significantly downsized its workforce in the

  Flint area from a 1978 high of 80,000 to under 8,000 by 2010. Flint’s population

  declined dramatically from 196,940 in 1960 to 102,434 in 2010. Flint’s historical

  population data follows.




  103
    In re NM Holdings Co., LLC, 622 F.3d 613, 620 (6th Cir. 2010) (citing Upjohn
  Co. v. N.H. Ins. Co., 438 Mich. 197, 76 N.W.2d 392 (1991)).
                                            121
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19   PageID.23979   Page 122 of
                                     150



  Historical population

  Census                  Pop.                     %±

  1850                    1,670                    —

  1860                    2,950                    76.6%

  1870                    5,386                    82.6%

  1880                    8,409                    56.1%

  1890                    9,803                    16.6%

  1900                    13,103                   33.7%

  1910                    38,550                   194.2%

  1920                    91,599                   137.6%

  1930                    156,492                  70.8%

  1940                    151,543                  −3.2%

  1950                    163,143                  7.7%

  1960                    196,940                  20.7%

  1970                    193,317                  −1.8%

  1980                    159,611                  −17.4%

  1990                    140,761                  −11.8%

  2000                    124,943                  −11.2%

  2010                    102,434                  −18.0%
                                             [5]
  Est. 2017               96,448                   −5.8%


                                      122
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19          PageID.23980    Page 123 of
                                     150


          According to the 2010 census, the racial makeup of the city was 56.6%

  African American, 37.4% White, Hispanic or Latino of any race 3.9%, Native

  American, 0.5% Asian, 1.1% from other races, and 3.9% from two or more races.

  Non-Hispanic Whites were 35.7% of the population in 2010, compared to 70.1% in

  1970.

          Flint’s various neighborhoods historically have been divided along racial lines

  with the population density and the quality of housing stock following suit.104 Many

  (if not most) of Flint’s neighborhoods were comprised of poorly constructed wood

  frame structures sealed or coated in lead paint.105 According to Realty Trac, a real

  estate information company and an online marketplace for foreclosed and defaulted

  properties, by January 2016, 9,800 homes were empty in Flint, constituting 16.5

  percent of all residential properties. By the mid-2000s, Flint became known for its

  high crime rates and has repeatedly been ranked among the most dangerous cities in

  the United States. Danielle Lewinski, vice president and director of Michigan

  initiatives at the Center for Community Progress, explained the implications of

  industrial disinvestment, declining population, and property abandonment on cities

  like Flint:




  104
     Indeed, Flint was one of the first “red-lined” cities in the nation.
  105
     Highsmith, A.R., Demolition Means Progress, University of Chicago Press
  (2015).
                                            123
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23981     Page 124 of
                                     150


        Distressed cities like Flint struggle to generate enough revenue locally
        to reinvest back into critical infrastructure, such as water systems.
        Decades of disinvestment and job and population loss have led to a
        phenomenal erosion of the tax base, both in terms of the number of
        taxpayers and in terms of the value of the land. As a result, cities with
        high levels of abandonment, like Flint, are faced with the financial
        challenge of needing to maintain and reinvest in a scale of infrastructure
        that was once supported by a tax base more than twice its current size.106

  The City of Flint’s Relevant Departments and Boards and Senior Staff: Mayor
  Dayne Walling; Flint Department of Public Works; Flint Water Treatment
  Department; Daugherty Johnston (Utilities Manager); Brent Wright Water
  Plant Supervisor); Howard Croft (Director of Flint Department of Public
  Works); Michael Glasgow (Water Quality Specialist); Natasha Henderson
  (City Administrator).

              1. Dayne Walling
                 Attorney William Kim
                 City of Flint Law Dept.
                 1101 S. Saginaw St.
                 Flint, MI 48502

        Dayne Walling (“Walling”) is the former mayor of the City of Flint and

  Chairman of the KWA Board. He was in office from August 6, 2009 through

  November 3, 2015. In part for his own personal political gain, Mayor Walling was

  a strong proponent of the KWA, actively participating in the success of the project

  and the development and use of the Flint River as an interim drinking water source.

  Despite emergency management, Walling was a critical public advisor during the


  106
     Kate Abbey-Lambertz, There Are The American Cities With The Most
  Abandoned Homes, Huffington Post (February 13, 2016), available at
  https://www.huffingtonpost.com/entry/cities-with-most-abandoned-houses-
  flint_us_56be4e9ae4b0c3c5505171e7 (last visited July 12, 2019).

                                           124
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23982    Page 125 of
                                     150


  time period of the change in the source of drinking water from Lake Huron to the

  Flint River and was a pivotal advocate in communications with residents, the city

  council, and local agencies on matters related to the Flint River and implications on

  the city’s finances and public health.

        Prior to the change in the source of drinking water from Lake Huron to the

  Flint River in April 2014, Mayor Walling was aware of the required upgrades to the

  Flint water treatment plant to service the residents of Flint, the lack of financial

  resources to do the work properly, and the potential dangers of using the Flint River

  as an interim drinking water source. After the change in the source of drinking water

  from Lake Huron to the Flint River, Mayor Walling repeatedly sought to reassure

  the public that the water was safe, even though he knew of reports of Legionnaires’

  disease and lead contamination. Indeed, Mayor Walling publicly declared that the

  Flint River water was “regular, good, pure drinking water, and it’s right in our

  backyard.” In response to complaints about the water two months after the change

  in the source of drinking water from Lake Huron to the Flint River, Mayor Walling

  remarked that he thought “people [were] wasting their precious money buying

  bottled water.”

         In April 2015, after the city’s financial emergency was declared over, Mayor

  Walling regained control of his elected office. That same month, he assured the

  public that his family “drink and use the Flint water every day, at home, work,


                                           125
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23983     Page 126 of
                                     150


  and schools” and stated that the water was comparable to Lake Huron water. Mayor

  Walling communicated with EPA Region 5 Director Susan Hedman regarding Mr.

  Del Toral’s interim report, advising her that Mr. Del Toral was speaking publicly

  about a potential crisis. With knowledge of the interim report and a potential

  widespread lead contamination, Mayor Walling boastfully drank Flint water in a

  television broadcast in Jul 2015, for the specific purpose of giving Flint residents a

  sense of safety.

               2. Flint Department of Public Works
                  1101 Saginaw St # 105
                  Flint, MI 48502

        Flint’s Department of Public Works (DPW) had the primary duty to operate,

  maintain, and manage the water supply on a day-to-day basis, to comply with state

  and federal law to assure the safety of the public drinking water supply, and to

  coordinate with the MDEQ on issues of staffing, engineering, corrosion control, and

  sampling protocols. The DPW failed in its duties by knowingly permitting

  contaminated water to be provided to the public despite lack of necessary upgrades,

  prepared staff, and water treatment. Additionally, the DPW failed to establish an

  appropriate sampling pool under the LCR and worked with the MDEQ to collect

  improperly water samples for testing and falsified test results to achieve technical

  compliance under the SWDA. These acts and omissions resulted in a




                                           126
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19            PageID.23984   Page 127 of
                                     150


  significant underreporting of water contaminants and a prolonging of the

  distribution of contaminated water to the citizens of Flint.

               3. Daugherty Johnson
                  Attorney Edwar A. Zeineh
                  Law Office of Edwar A. Zeineh, PLLC
                  2800 E. Grand River Ave.
                  Suite B
                  Lansing, MI 48912

        Daugherty Johnson (“Johnson”) served as the Utilities Administrator for the

  City of Flint had held that position since 2012. Johnson worked for the City of Flint

  for over 30 years and answered to Howard Croft during 2012 – 2016 time period.

  As Utilities Administrator, he had a duty to oversee the operations of the Flint Water

  Treatment Plant, including, specifically, its compliance with state and federal

  standards.

        Mr. Johnson actively participated in the decision to join the KWA and use the

  Flint River as an interim water source. Mr. Johnson was present and participated in

  discussions on May 1, 2012, when Flint’s future drinking water options were being

  decided. Mr. Johnson knew from these discussions (as memorialized by MDEQ’s

  Mike Prysby), that changing the source of drinking water from Lake Huron to the

  Flint River would necessarily mean its lead and copper monitoring program would

  change. From 2013-2014, Mr. Johnson worked with Flint Water Treatment Plant

  staff and the MDEQ to determine the necessary

  upgrades, drinking water treatment requirements, and additional staffing needed to
                                           127
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23985     Page 128 of
                                     150


  bring the plant into full time operation. Throughout the process of transitioning the

  change in the source of drinking water from Lake Huron to the Flint River, Mr.

  Johnson actively took steps to discourage a return to Lake Huron water while

  pressuring employees to get the Flint Water Plant operational at any cost, stating that

  they would be “heroes” if they changed the source of drinking water from Lake

  Huron to the Flint River and saved the City money.

        Mr. Johnson knew in March 2013 that the Flint Water Treatment Plant was

  not ready to distribute drinking water because it had not completed the necessary

  upgrades and was not adequately staffed with qualified, competent engineers and

  technicians. In April 2014, in callous defiance of the warnings from the Flint Water

  Treatment Plant employees, Mr. Johnson gave his “administrative stamp of

  approval” permitting and pressuring the Flint Water Treatment Plant employees to

  release contaminated water to the public. Mr. Johnson falsely praised the system

  after the change in the source of drinking water from Lake Huron to the Flint River,

  calling it a “great system” and a “great asset” for the City. Mr. Johnson dug in and

  refused to acknowledge that Flint had a serious health problem. Mr. Johnson worked

  with Emergency Manager Ambrose to draft a “thanks…but no thanks” response to

  DWSD’s January 21, 2015 offer to reconnect to Lake Huron drinking water.




                                           128
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19          PageID.23986     Page 129 of
                                     150


         Mr. Johnson undertook other efforts to minimize and conceal the public health

  risks, including GCHD’s investigation into the Legionnaires’ disease outbreak. After

  the city refused to respond to the health department’s FOIA request for water test

  results, on February 5, 2015, Mr. Johnson responded the he would “fulfill [the]

  request as soon as possible” but took no action to provide the results or to cooperate

  with the investigation. Mr. Johnson was criminally charged for conspiracy to commit

  false pretenses by intentionally misleading the public about the safety of the water

  and for violating his duties, including failing to ensure that the Flint Water Treatment

  plant was capable of producing safe water. The plaintiffs admit that Mr. Johnson

  intentionally caused them bodily harm (in the nature of interference with their bodily

  integrity).

                4. Howard Croft
                   Attorney Alexander S. Rusek
                   White Law PLLC
                   2549 Jolly Road
                   Suite 340
                   Okemos, MI 48864

         Howard Croft (“Croft”) was the Director of the Flint Department of Public

  Works during through November 2015. As Director of DPW, Mr. Croft was

  responsible for overseeing the Utilities Department for the City of Flint, including

  the provision of safe drinking water to residents. Mr. Croft was involved in the

  decision to use the Flint River as an interim drinking water source and a strong

  advocate of the KWA. By February 2012, Mr. Croft had met with KWA
                                            129
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23987     Page 130 of
                                     150


  representatives to discuss Flint’s involvement in it and the use of the Flint River as

  an interim source for drinking water, reporting to then Emergency Manager Michael

  Brown his belief that under a “best case scenario” Flint River could be used as a

  temporary solution with the approval of the MDEQ.

        Mr. Croft was aware that, for decades, the Flint Water Treatment Plant had

  been used for emergencies only and lacked the manpower and operational

  capabilities to be fully operational as the primary supplier of safe drinking water.

  Several city and county individuals, including Robert Bincsik, Water Distribution

  Supervisor, and Michael Glasgow, Flint’s Laboratory and Water Quality Supervisor,

  repeatedly warned Mr. Croft, about the plant’s lack of staffing and resources and its

  inability to produce safe water. Despite these explicit warnings, Mr. Croft

  participated with Mr. Johnson to pressure the Flint Water Treatment Plant employees

  to distribute drinking water to City residents. In June 2014, after the change in the

  source of drinking water from Lake Huron to the Flint River, Mr. Bincsik brought

  Mr. Croft a pipe from the City’s distribution system that was bare inside, having lost

  all of its inner diameter protection from the corrosivity of the water. Despite

  knowledge of the water’s corrosivity and the destruction of protective scale on pipes’

  inner surfaces, Mr. Croft failed to act and continued falsely to assure the public that

  the water was “high quality” and in compliance with all state and federal standards.




                                           130
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23988     Page 131 of
                                     150


        By March 2015, Mr. Croft knew that Legionnaires’ disease had increased in

  the City of Flint and that the City’s employees were not cooperating with County

  health officials. Mr. Croft participated in Flint’s Technical Advisory Committee and

  worked directly with residents regarding water quality concerns. Mr. Croft knew that

  residents and professionals were concerned about health issues regarding TTHMs in

  the water supply and that public believed that he was “in charge not just of the water

  but of the public trust.” Mr. Croft consistently responded to resident concerns

  dismissively, on one occasion by rolling his eyes and stating, “[N]ow we are going

  to hear more complaints from residents about their rashes.” During this time period,

  Mr. Croft falsely assured the public of the safety of the drinking water distributed

  from the treatment plant. Mr. Croft was criminally charged for conspiracy to commit

  false pretenses by intentionally misleading the public about the safety of the water.

  He was also charged with involuntary manslaughter in causing the death of a person

  who contracted legionella disease. The plaintiffs admit that Mr. Croft intentionally

  caused them bodily harm (in the nature of interference with their bodily integrity).

               5. Brent Wright
                  4500 Dort Hwy
                  Flint, MI 48505

        Brent Wright (“Wright”) was the Water Plant Supervisor for the City of Flint.

  His duties included day-to-day oversight and operation of water distribution




                                           131
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23989     Page 132 of
                                     150


  system for the supply of water safe for human consumption and in compliance with

  state and federal drinking water regulations. Mr. Wright was involved in the decision

  to use the Flint River as an interim drinking water source and was aware of the

  necessary upgrades to the treatment plant in order to safety distribute water. By April

  2014, Mr. Wright knew that the Flint Water Treatment Plant was not ready to begin

  full-time operations to safely distribute Flint River water but failed to act

  accordingly.

        As the Water Plant Supervisor for Flint, Mr. Wright had a duty to ensure

  proper sampling protocols under the LCR. Mr. Wright was actively involved in the

  treatment of Flint drinking water and in the collection and testing of Flint drinking

  water samples. Mr. Wright knew that the Flint Water Treatment Plant was unable to

  collect proper compliance samples because it did not know where the “Tier 1”

  sampling sites were located. On March 17, 2015, Mr. Busch informed Mr. Wright

  that “the City should be taking action to optimize water quality in the City's

  distribution system” and that “[a]ny optimized corrosion control plan practices

  regarding pH levels must be taken into consideration.” Further, having received a

  letter from Mr. Rosenthal on March 30, 2015, Mr. Wright knew that:

        Ninety percent of the sites [FWTP] tested are within action levels under
        the administrative rules promulgated under the Michigan Safe Drinking
        Water Act, 1976 PA 399, as amended. These results must be reported
        on your 2014 Consumer Confidence Report (CCR) due to our office,
        your customers, and the local health department, by July 1, 2015.


                                           132
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23990    Page 133 of
                                     150




        As Marc Edwards described in a September 20, 2015 email to the EPA, Flint’s

  sampling methods, of which Wright was directly responsible, were improper:

        [t]hey do not have an approved lead sampling pool. Only 13 of the
        lowest lead sampled homes from 2014, were resampled in 2015. The
        homes sampling high in 2014, were not asked to be resampled. At best,
        their program is sending out sampling bottles at random across the city.

        Despite his active involvement in the treatment of Flint water and the

  collection and testing of drinking water samples, and his knowledge that Flint should

  be using optimized corrosion control, Mr. Wright took no action to remedy the

  situation. If Mr. Wright had done his job properly, the citizens of Flint would have

  been protected from dangerous levels of lead exposure.

               6. Michael Glasgow
                  Attorney Brett T. Meyer
                  Attorney Christopher James Marker
                  O'Neill, Wallace,
                  300 St. Andrews Road
                  Suite 302
                  Saginaw, MI 48605-1966

        Michael Glasgow (“Glasgow”) was the Laboratory and Water Quality

  Specialist at the Flint Water Treatment Plant during the 2012–2016 time period. Mr.

  Glasgow had an F1 Operator’s License, making him the highest technically qualified

  individual at the plant. Mr. Glasgow was responsible for overseeing the

  operations of the plant, including water quality monitoring, reporting, and




                                          133
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23991     Page 134 of
                                     150


  collection of compliance samples under the state and federal safe drinking water

  regulations.

        During 2013-2014, Mr. Glasgow met with MDEQ officials regarding

  necessary improvements and regulatory requirements to the water treatment plant

  before distributing water. Mr. Glasgow knew that the Flint Water Treatment Plant

  did not implement corrosion control treatment after the change in the source of

  drinking water from Lake Huron to the Flint River. Prior to the change in the

  drinking water source, Mr. Glasgow knew that the Flint Water Treatment Plant did

  not have the necessary, qualified, and competent staff, the time, or the procedures to

  produce safe drinking water. On April 18, 2014, Mr. Glasgow contacted the MDEQ

  to voice his concerns:

        I have people above me making plans to distribute water ASAP. I was
        reluctant before, but after looking at the monitoring schedule and our
        current staffing, I do not anticipate giving the OK to begin sending
        water out anytime soon. If water is distributed from this plant in the
        next couple of weeks, it will be against my direction. I need time to
        adequately train additional staff and to update our monitoring plans
        before I will feel we are ready. I will reiterate this to management above
        me, but they seem to have their own agenda.

  Nonetheless, Glasgow permitted drinking water to be distributed to Flint residents

  in violation of his duties.

        After the change in the source of drinking water from Lake Huron to the

  Flint River, Mr. Glasgow actively distorted the City’s water test results. Mr.

  Glasgow was involved in lead testing at the Walters home in February 2015 and, as
                                           134
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19            PageID.23992   Page 135 of
                                     150


  a result, knew that very high lead levels were found. Mr. Glasgow knew that Flint’s

  sampling procedures were not capturing the highest lead levels from the higher risk

  “Tier 1” locations, admitting that “we threw out bottles everywhere just to collect as

  many as we can, just to hit our number, and we just turn in every result we get in.”

  Further, Mr. Glasgow agreed to MDEQ’s instructions to alter the June 2015 water

  quality reports and remove the highest lead levels. Mr. Glasgow was criminally

  charged for willful neglect of his duties and intentional manipulation of water quality

  reports. The plaintiffs admit that Mr. Glasgow intentionally caused them bodily harm

  (in the nature of interference with their bodily integrity).

               7. Natasha Henderson
                  Attorney Katherine Smith Kennedy
                  Pinsky Smith Fayette & Kennedy
                  146 Monroe Center St NW # 805
                  Grand Rapids, MI 49503

        Natasha Henderson (“Henderson”) was appointed City Administrator for the

  City of Flint in December 2014 by Emergency Manager Darnell Earley. Ms.

  Henderson began serving in her position in February 2015 and was actively involved

  in the Flint water quality concerns, including early knowledge of research regarding

  elevated blood lead levels. During 2015, Ms. Henderson, along with other city

  officials, downplayed the seriousness of growing public health concerns,




                                            135
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23993     Page 136 of
                                     150


  expressing her hesitancy over declaring a state of emergency in the city given the

  potential impact on the state and the governor.

       G. Genesee County Health Department
          630 Saginaw St #4
          Flint, MI 48503

        The Genesee County Health Department (“GCHD”) is responsible for all

  government public health functions for residents of Genesee County, including the

  City of Flint. GCHD’s duties include the prevention, investigation, and control of

  environmental health hazards. GCHD has broad authority to investigate potential

  public health threats and has the power to take emergency actions (including public

  health notices). GCHD, in conjunction with MDHHS, had a duty to conduct in- home

  assessments to determine sources of contamination for those with elevated blood

  lead levels.

        Here, however, GCHD did not satisfy its duties and obligations. As of January

  2016, only about 20% of these in-home assessments had been completed. Further,

  although GCHD was aware of outbreaks of Legionella related illness in the City of

  Flint, it did not advise the public about it. GCHD’s failure to undertake expeditious,

  affirmative emergency actions to protect public health exacerbated the plaintiffs’

  alleged injuries and damages



        .


                                           136
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.23994     Page 137 of
                                     150


         H. Genesee County Drain Commissioner’s Office
            4608 Beecher Rd
            Flint, MI 48532

           The Genesee County Drain Commissioner’s Office (“GCDC”), through its

  elected Commissioner, is the County Agency for water supply, wastewater

  collection, and treatment.107 The GCDC has a duty to administer the state’s Drain

  Code. The GCDC has broad duties and powers to sue and be sued, contract, levy

  taxes, borrow money, acquire interests in real or personal properly, acquire and grant

  easements, condemn or dispose of property, and may locate, establish, and alter

  existing drains, creeks, rivers and watercourses “whenever the same shall be

  conducive to the public health, convenience, and welfare.”108

           The GCDC through its commissioner and agents, were deeply involved in the

  development and funding of the KWA, including Flint’s participation and the use of

  the Flint River as an interim source of drinking water to achieve and finalize KWA’s

  development. In June 2013, GCDC staff met with state and local officials to discuss

  the evaluation of the river as a drinking water source and necessary upgrades to the

  water treatment plant. In April 2014, GCDC officials with extensive experience in

  water treatment toured the Flint treatment plant spoke directly to MDEQ officials

  about the plant’s preparedness and operation and had direct knowledge that the plant

  was incapable of producing safe water. The GCDC

  107
        Act 342 Michigan P.A. of 1939.
  108
        M.C.L.A. § 280.2.
                                           137
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23995    Page 138 of
                                     150


  office, in the interest of preserving the KWA deal, neglected its duties and broad

  authority by permitting contaminated water to be distributed to the citizens of Flint.

               1. Jeffrey Wright
                 Attorney Matthew Wise
                 Foley & Mansfield, PLLP
                 130 E. 9 Mile Rd.
                 Ferndale, MI 48220

        Jeffery Wright (“Wright”) was the Genesee County Drain Commissioner

  during the 2012-2016 time period. The Commissioner has a duty to cooperate with

  state and federal agencies to enforce pollution laws, and assist in coordinating

  federal, state, and regional flood control and water quality plans. The duties of the

  Drain Commissioner include the construction and maintenance of drains,

  apportioning costs of drains among property owners, and awarding contracts for

  drain construction. As Commissioner, Mr. Wright had broad authority and power to

  impose his plans for the KWA upon a municipality such as the City of Flint.

        Using his political prowess as County Drain Commission, Mr. Wright

  engaged and funded private consultants and local and state officials to orchestrate,

  manipulate, and carry out the development and funding for the KWA, of which Mr.

  Wright was the CEO. In 2013, Mr. Wright, in his role as GCDC, twice spoke directly

  to Flint citizens and city councilman providing false advice on the advantages of

  the KWA for the City of Flint and misleading both citizens and

  officials about the required upgrades to the Flint water treatment plant. Mr. Wright


                                           138
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23996     Page 139 of
                                     150


  recklessly disregarded the public’s health and wellbeing by placing money and

  politics over the provision of safe drinking water. Mr. Wright and his office knew

  that Flint did not have the resources or capabilities of making the necessary upgrades

  to the treatment plant and was aware at the time of the switch from Lake Huron as

  the source of drinking water that the plant was not prepared to go into full time

  operation. Nonetheless, using his political power both through the Drain

  Commissioner’s Office and through the KWA, Mr. Wright took advantage of Flint’s

  lack of options and resources at the expense of the public health. The plaintiffs admit

  that Jeff Wright intentionally caused them bodily harm (in the form of invasion of

  their bodily integrity) because, like Treasurer Dillon, he knowingly exposed all Flint

  water users to the contaminated water from the Flint River.109

  3.    ROWE PROFESSIONAL SERVICES COMPANY
        Attorney Craig S. Thompson
        Sullivan, Ward, Asher & Patton, PC
        25800 Northwestern Highway
        Suite 1000
        Southfield, MI 48075-1000

        Starting in 2007, Rowe provided professional engineering services as City

  Engineer to Flint for a five-year period. In July 2011, Rowe Professional Services

  Company (“Rowe” formally known as Rowe Engineering, Inc.) conducted an

  “Analysis of the Flint River as a Permanent Water Supply.” In a portion of the

  109
    The plaintiffs’ admissions made in their complaints are incorporated by reference.
  The admissions are too voluminous to incorporate into the body of the Notice.

                                           139
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23997   Page 140 of
                                     150


  report titled “Source Water Quality,” Rowe opined that “water from the river can be

  treated to meet current regulations; however, additional treatment will be required

  than for Lake Huron water.” The analysis noted that treatments to the Flint River

  water could be done if improvements to the Flint WTP were made and recommended

  “a source water protection management plan should be developed to

  …identify potential sources of contamination…”. In 2013, Rowe renewed its

  contract with the City of Flint to aid in its transition to the Flint River as source

  water, serving as Acting City Engineer.

  4.    HOSPITAL AND ASSISTED LIVING ENTITIES

        A. McLaren Hospital
           401 S. Ballenger Hwy
           Flint, MI48532

        McLaren Hospital (“McLaren”), a major hospital in Genesee County, was a

  common source of exposure for the Legionnaires’ disease outbreak, including 51

  cases in the 2014-2015 timeframe. McLaren had a duty to prevent Legionella from

  growing and spreading, including through an effective water management program.

  By January 2015, McLaren Hospital knew of the potential legionella risks associated

  with the Flint River water. McLaren failed to inform its patients of the risks

  associated with exposure to legionella and failed to properly address or investigate

  the increased number of cases within the hospital itself.




                                            140
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23998    Page 141 of
                                     150


         B. Caretel Inns
            202 S. Bridge St.
            Linden, MI 48451

         Caretel Inns is an assisted living facility located in Linden, MI. Caratel Inns

  treated patient John Snyder, father of named plaintiff Michael Snyder, prior to his

  death. Caretel Inns failed to properly monitor and assess the seriousness of Mr.

  Snyder’s health conditions leading to his death.

  5.     BUSINESS ENTITIES AND INDIVIDUALS THAT CAUSED OR
         CONTRIBUTED TO THE PRESENCE OF LEAD IN FLINT SOILS,
         WATER, AND OTHER MATERIALS

         The plaintiffs claim that they are (or were) residents of the City of Flint or

  regular visitors to the City as workers, students or faculty members, or consumers.

  A common assertion among the various plaintiffs is exposure to lead after the

  governmental officials brought about the change in the source for drinking water

  from Lake Huron to the Flint River. The incontrovertible fact, however, is that

  residents and visitors to the City of Flint have been exposed to lead for decades in

  quantities measurably greater than any lead found in Flint drinking water after the

  change in water source. Lead exposure in the City of Flint came about “from many

  sources, such as older housing containing lead-contaminated paint, water, dust, or

  soil.”110   “Flint is a ‘rust-belt’ community with a high percentage of



  110
    Gómez, H. F., MD, Borgialli, D.A., DO, MPH, Sharman, M, MD, Shah, K.K.,
  BA, Anthony J. Scolpino, A.J., BS, Oleske, J.M., MD, MPH, and John D. Bogden,
                                           141
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.23999   Page 142 of
                                     150


  Medicaid recipients matching the socioeconomic profile of a city with children at

  greater risk for lead exposure from multiple sources.”111

        Flint soils are primarily contaminated by lead deposits over decades from

  internal combustion engines fueled by tetraethyl lead gasoline (TEL), a product

  manufactured by the now defunct Ethyl Corporation, in order to address engine

  knock.112 Flint housing stock is also contaminated by lead paint applied to its

  historically wood frame residential structures.

     A. Genesee Power Station Limited Partnership
        5310 Dort Hwy
        Flint, MI 48505

        Contamination of Flint soils from lead paint came about, in part, by

  degradation of wood frame residential structures over decades but also, in part, by

  the Genesee Power Station Limited Partnership’s (owner and licensee of the

  Genesee Power Station) use of combustible wood frame housing construction


  J.D., PhD, Blood Lead Levels of Children in Flint, Michigan: 2006-2016, Journal of
  Pediatrics, accepted for publication Dec. 20, 2017.
  111
      Id.
  112
      Clark, A., The Poisoned City: Flint’s Water and the American Urban Tragedy,
  chapter 5 (Alchemy) at 86 – 90 ; Dentworth, L., Toxic Truth at 58. Charles Kettering
  (along with Thomas Midgley Jr) identified tetraethyllead (TEL) in December 1921
  as an additive that would eliminate engine knocking at a dilution of one thousand to
  one. Robert A. Kehoe, later proclaimed as the foremost medical apologist for TEL
  and the architect of intentionally false research, promoted the use of tetraethyllead
  as an additive in gasoline and even proclaimed that leaded gasoline was safe for
  humans. That its use was an ecological disaster leading to a global lead
  contamination was not acknowledged until many decades later. In 2004, Ethyl
  Corporation became a subsidiary of NewMarket Corporation.
                                          142
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19          PageID.24000     Page 143 of
                                     150


  debris as fuel for its power plant. The Genesee Power Station is located within the

  Dort-Carpenter Industrial Center on Flint’s northeast side and near I-475. Describing

  the “irony and indignity” of Flint residents sequentially enduring foundry pollution,

  the City’s disinvestment program, and loss of homes to urban renewal, “only to be

  poisoned by the burning of some of those same toxic structures,” University of

  California Irvine Professor Andrew R. Highsmith documented the Genesee Power

  Station’s contribution to Flint’s contaminated soils.

        The freeway and urban renewal projects did enable several new
        business openings in and around the North End, but the resulting job
        creation was minimal. … One such venture was the Genesee Power
        Station, an eighty-million-dollar waste incinerator and electric power-
        generating facility that opened in 1992 in an area just north of the
        demolished St. John neighborhood. Hoping to make a profit from the
        mountains of demolition waste created annually by urban renewal and
        other activities in the Flint region, the operators of the facility designed
        it to run entirely on wood fuel. The burning of the demolition wood also
        created a substantial amount of electric power, which the operators sold
        to Consumers Power Company, the Flint area’s primary energy
        provider. Much of the wood burned at the Genesee Power Station was
        coated in lead-based paint, however, which resulted in the release of
        dangerous toxins into the air. Although local residents and activists
        were quick to point out the many dangers associated with lead exposure
        – which include high blood pressure, kidney and brain damage,
        premature birth, and learning disabilities – officials from the Michigan
        Department of Environmental Quality, unwilling to block a job-
        creating venture in the midst of a long-term economic slump, ultimately
        approved the plant’s operations.113

  113
     Highsmith, A.R., Demolition Means Progress, University of Chicago Press
  (2015) at 254.




                                           143
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.24001     Page 144 of
                                     150




          As Genesee Power Limited Partnership deposited substantial quantities of

  lead on the Flint community and its soils, it bears substantial responsibility for any

  personal injuries or damages caused by lead exposure.

        B. Flint Governmental, Commercial, and Residential Property Owners
           and Landlords

          In a comprehensive study of Flint blood lead levels by a team of physicians,

  public health professionals, and toxicologists from the University of Michigan,

  Michigan State University (Hurley Medical Center), and Rutgers New Jersey

  Medical School, “annual [blood lead level] changes in children in Flint, Michigan,

  over the last decade [2006 to 2016], including the months of exposure to Flint River

  water [were analyzed and placed in historical context… thus, [providing] a complete

  assessment of their lead exposure.”114 The researchers established that blood lead

  levels “during the Flint River water exposure did not exceed values found before

  2013.”115 Indeed, the data published by the researchers (see the chart below) show

  that children living in Flint during the calendar years 2006, 2007, 2008, 2009, 2010,

  2011, and 2012 had higher blood lead levels (and, therefore, exposure to greater

  concentrations of lead) than children living in Flint when the Flint River was the

  City’s source for drinking water.116


  114
      Id.
  115
      Id.
  116
      Id., Figure 2.
                                           144
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19          PageID.24002     Page 145 of
                                     150




        Children born before the April 2014 were exposed throughout their lives to

  lead from sources unconnected to the Flint Water Treatment Plant and the switch

  from Lake Huron to the Flint River for Flint’s drinking water. Restated, lead

  exposure attributable to the switch was at best a fractional addition to the background

  lead exposure already present in their lives and to the lead physically in their bodies.

  Similarly, children born after the April 2014 switch from Lake Huron to the Flint

  River for Flint’s drinking water were likewise exposed to Flint’s background lead

  levels from sources other than Flint Water Treatment Plant. That is to say, these

  newborns were bought into an existing lead contaminated environment.




                                            145
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.24003     Page 146 of
                                     150


         The problems with Flint’s drinking water were manifest after the April 2014

  change in source to the Flint River, and the public discord over it was continuous,

  robust, and dominant in Flint (if not the State of Michigan and the nation). By late

  Spring or early Summer 2015, the general public was aware that a significant health

  hazard tied to the presence of lead present in Flint’s drinking water. Public awareness

  of the presence of lead in Flint soils, in wood frame houses, and in the plume of ash

  and smoke from the Genesee Power Station, however, dates back to at least 1992.

  Flint’s property owners (whether government owned or sponsored entities,

  commercial businesses, or individuals) knew of the presence of lead on their

  properties and the public health hazards attributed lead. Property owners had legal

  duties to remediate those hazards, arising by statute, regulation, and the common

  law.

         In 1991, the EPA lead and copper rule mandated utility companies to replace

  a percentage of all service lines containing lead, and after revising the rule in 1993,

  made homeowners responsible for replacing service lines containing lead from their

  property line to the discharge tap within the dwelling. Lead-based paint was

  outlawed in 1978. Since 82.9% of the residential housing structures in Flint were

  built before 1969, most homes in Flint are contaminated with lead paint. Congress

  enacted the Residential Lead-Based Paint Hazard Reduction Act in 1992. EPA

  regulations implementing Title X of the act apply to rental property built before


                                           146
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19         PageID.24004     Page 147 of
                                     150


  1978 and require that before the sale or lease of a home, a landlord or homeowner

  must execute a written disclosure identifying any known lead-based paint or hazards.

        U.S. Housing and Urban Development associated housing (including housing

  vouchers) have heightened duties under the Lead Safe Housing Rule, 24 CFR 35.

  The Lead Safe Housing Rule applies to all “target housing” (generally meaning any

  housing constructed before 1978) that is federally owned or receiving federal

  assistance. Similarly, under the Michigan Lead Abatement Act, owners of “target

  housing” offered for rent or lease (again meaning generally any housing constructed

  before 1978) must register the property with the MDCH (now MDHHS).117

  Michigan landlord-tenant law imposes a duty on landlords to provide safe, habitable,

  and fit premises in compliance with state health and safety codes.118 The Michigan

  state building code makes it unlawful for any owner or agent to maintain a dwelling

  which qualifies as a “dangerous building.”119 A dangerous building includes the

  grounds and the buildings, or portions thereof, that are “unsanitary or unfit for human

  habitation” or in a condition that is likely “to injure the health, safety, or general

  welfare of people living in the dwelling.” The common law imparts premises

  liability for failure to give notice of the presence of


  117
      M.C.L. § 333.5474b[1](5).
  118
      M.C.L §554.139.
  119
      M.C.L. § 125.538.



                                            147
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19        PageID.24005    Page 148 of
                                     150


  lead in a dwelling or for leasing a unit with known lead hazards. Landlords who

  leased or rented dwellings (1) contaminated by lead paint or by lead laden soils and

  dust or (2) connected to water mains by lead service lines caused the plaintiffs

  alleged injuries and damages. The VNA Defendants identify non-parties at fault to

  include government, commercial, and residential landlords, including, but not

  limited to, FG&S Investments, and other potential landlords who provided

  substandard housing contaminated with lead painted surfaces, pipes, and soils who

  have yet to be identified in discovery.

  6.    ADDITIONAL PARTIES

        The VNA defendants have herein named all the nonparties at fault that, at this

  time, they can ascertain with the exercise of reasonable diligence. The VNA

  defendants reserve the right, as new facts present themselves, to amend this notice

  to include additional parties that, at this time, were not and could not have been

  known to The VNA defendants through the exercise of reasonable diligence,

  including but not limited to agents, servants and employees of: the EPA; the State of

  Michigan; the MDEQ; the MDHHS; the City of Flint (including the Flint Housing

  Commission and Flint City Building and Safety Inspections Department); the Flint

  WTP; the Michigan Department of Treasury; the DWSD; the Genesee County

  Health Department; the Genesee County Drain Commissioner’s Office; Tucker

  Young Jackson Tull; and unidentified homeowners and landlords.


                                            148
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19     PageID.24006   Page 149 of
                                     150




  Dated: July 12, 2019

                                             Respectfully submitted,

  CAMPBELL CONROY & O’NEIL, P.C.             BUSH SEYFERTH & PAIGE PLLC


  /s/ James M. Campbell                      /s/ Michael R. Williams
  James M. Campbell                          Cheryl A. Bush (P37031)
  Alaina N. Devine                           Michael R. Williams (P79827)
  One Constitution Wharf, Suite 310          3001 W. Big Beaver Road, Suite 600
  Boston, MA 02129                           Troy, MI 48084
  (617) 241-3000                             (248) 822-7800
  jmcampbell@campbell-trial-lawyers.com      bush@bsplaw.com
  adevine@campbell-trial-lawyers.com         williams@bsplaw.com

         Attorneys for Veolia Water North America Operating Services, LLC
             Veolia North America, LLC, and Veolia North America, Inc.




                                       149
Case 5:16-cv-10444-JEL-MKM ECF No. 899 filed 07/12/19       PageID.24007    Page 150 of
                                     150




                            CERTIFICATE OF SERVICE

        I, Alaina N. Devine, one of the counsel of record for the defendants Veolia
  Water North America Operating Services, LLC, Veolia North America, LLC, and
  Veolia North America, Inc., certify that on July 12, 2019, I caused the within
  opposition to be filed electronically with the Clerk of Courts through the Court's
  ECF filing system which will cause it to be served automatically by electronic means
  to counsel of record for all parties.

                                                /s/ Alaina N. Devine
                                                Alaina N. Devine
                                                adevine@campbell-trial-lawyers.com




                                          150
